Exhibit 10.7

 

 

EXECUTION VERSION

Amendment No. 1 to REVOLVING CREDIT Agreement

This AMENDMENT NO. 1 (this “Amendment”) dated as of July 24, 2018 to the
Revolving Credit Agreement dated as of March 1, 2018 (as amended, supplemented
or otherwise modified prior to the Amendment No. 1 Effective Date (as defined
below)) (the “Credit Agreement”), among GREENLIGHT ACQUISITION CORPORATION
(“Holdings”), VERRA MOBILITY CORPORATION (f/k/a ATS CONSOLIDATED, INC.) (the
“Lead Borrower”), each of the other borrowers party thereto from time to time
(together with Lead Borrower, collectively, the “Borrowers”), the lenders party
thereto from time to time and BANK OF AMERICA, N.A., as the Administrative Agent
(the “Administrative Agent”) and as Collateral Agent, is entered into and among
Holdings, the Borrowers, the Administrative Agent and the Lenders party
hereto.  

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Parties
have requested to amend the Credit Agreement with the consent of the Required
Lenders in order to, among other things, amend the definition of “Initial Public
Offering” to permit the consummation of the Transactions (as defined in that
certain Agreement and Plan of Merger, dated as of June 21, 2018 (the “2018 Gores
Acquisition Agreement”), by and among Gores Holdings II, Inc., AM Merger Sub I,
Inc., AM Merger Sub II, LLC, Greenlight Holding II Corporation and PE Greenlight
Holdings, LLC, as stockholder representative) (the “2018 Gores Transactions”);
and

WHEREAS, this Amendment will become effective on the Amendment No. 1 Effective
Date on the terms and subject to the conditions set forth herein.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01  Definitions.  Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”).

ARTICLE II
AMENDMENTS TO THE CREDIT AGREEMENT

Section 2.01  Amendments to Credit Agreement.  Each of the parties hereto agrees
that, effective on the Amendment No. 1 Effective Date, the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto.  

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.01  Representations and Warranties.  

(a)To induce the other parties hereto to enter into this Amendment, each Credit
Party represents and warrants to each other party hereto, on and as of the
Amendment No. 1 Effective Date, that on and as of the Amendment No. 1 Effective
Date, each of the representations and warranties made by any Credit Party set
forth in Section 8 of the Credit Agreement or in any other Credit Document shall
be true and correct in all material respects (in each case, any representation
or warranty that is qualified as to “materiality or similar language” shall be
true and correct in all respects on and as of the Amendment No. 1 Effective
Date) on and as of the Amendment No. 1 Effective Date, with the same effect as
though made on and as of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date (in each case, any representation or warranty
that is qualified as to

 

--------------------------------------------------------------------------------

 

“materiality or similar language” shall be true and correct in all respects on
and as of the Amendment No. 1 Effective Date).  

(b)as of the date of the 2018 Gores Acquisition Agreement, no Default or Event
of Default had occurred and was continuing or, after giving effect to the
amendments pursuant to Section 2.01 above, would have resulted from the 2018
Gores Transactions.

ARTICLE IV
CONDITIONS TO EFFECTIVENESS

Section 4.01  Amendment No. 1 Effective Date.  The amendments pursuant to
Section 2.01 above shall become effective on the first date (the “Amendment No.
1 Effective Date”) on which each of the following conditions shall have been
satisfied:

(a)Execution and Delivery of this Amendment.  On or prior to the Amendment No. 1
Effective Date, each Credit Party, the Administrative Agent and the Lenders
constituting the Required Lenders shall have executed and delivered a
counterpart of this Amendment (by electronic transmission or otherwise) to the
Administrative Agent.

(b)Representations and Warranties.  The representations and warranties contained
in Article III hereof shall be true and correct on and as of the Amendment No. 1
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct on and as of such earlier date, in each case subject to the
qualifications set forth therein.

(c)Fees and Expenses.  The Borrowers shall have paid to the Administrative Agent
all costs and expenses (including, without limitation, legal fees and expenses)
to the extent invoiced at least two Business Days prior to the date of this
Amendment (it being understood and agreed that if any such invoice is not
received at least two Business Days prior to the date of this Amendment, such
costs and expenses will be reimbursed after the Amendment No. 1 Effective Date
in accordance with Section 13.01 of the Credit Agreement).

Section 4.02  Effects of this Amendment.

(a)Except as expressly set forth herein, this Amendment shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, the Administrative Agent or the Collateral
Agent under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  This Amendment shall not constitute a novation of the Credit
Agreement and the Amended Credit Agreement or any of the Credit
Documents.  Except as expressly set forth herein, nothing herein shall be deemed
to be a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

(b)From and after the Amendment No. 1 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Credit
Document shall in each case be deemed a reference to the Amended Credit
Agreement as amended hereby. This Amendment shall constitute a “Credit Document”
for all purposes of the Credit Agreement and the other Credit Documents.

- 2 -

--------------------------------------------------------------------------------

 

ARTICLE V
REAFFIRMATION

Section 5.01  Reaffirmation.  As of the Amendment No. 1 Effective Date, each
Credit Party hereby confirms that notwithstanding the effectiveness of this
Amendment and the transactions contemplated hereby, (i) the obligations of such
Credit Parties under the Amended Credit Agreement and the other Credit Documents
are entitled to the benefits of the guarantees and the security interests set
forth or created in the Amended Credit Agreement, the Security Agreement, the
other Security Documents and the other Credit Documents and constitute “Relevant
Guaranteed Obligations” (as defined in the Guaranty Agreement) and “Obligations”
for purposes of the Amended Credit Agreement, the Security Agreement, the other
Security Documents and all other Credit Documents, (ii) each Guarantor hereby
confirms and ratifies its continuing unconditional obligations as Guarantor
under the Credit Agreement as amended hereby with respect to all of the Relevant
Guaranteed Obligations and (iii) each Credit Document to which such Credit Party
is a party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects and shall remain in full force and effect
according to its terms (in the case of the Credit Agreement, as amended
hereby).  Each Credit Party ratifies and confirms its prior grant and the
validity of all Liens granted pursuant to the Credit Documents and that all
Liens granted, conveyed, or assigned to any Agent by such Person pursuant to any
Credit Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations.

ARTICLE VI
MISCELLANEOUS

Section 6.01  Entire Agreement. This Amendment, the Credit Agreement and the
other Credit Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Credit Document.

Section 6.02  Miscellaneous Provisions.  The provisions of Sections 13.08 and
13.25 of the Amended Credit Agreement are hereby incorporated by reference and
apply mutatis mutandis hereto.

Section 6.03  Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 6.04  Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall constitute an original, but all of
which, when taken together, shall constitute one and the same instrument.  A set
of counterparts executed by all the parties hereto shall be lodged with the Lead
Borrower and the Administrative Agent.

Section 6.05  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature Pages Follow]

 

 

- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

GREENLIGHT ACQUISITION CORPORATION,

as Holdings

 

By:

 

Mary Ann Sigler

 

 

Name:

Mary Ann Sigler

 

 

Title:

Vice President and Treasurer

 

VERRA MOBILITY CORPORATION

as Lead Borrower

 

By:

 

Mary Ann Sigler

 

 

Name:

Mary Ann Sigler

 

 

Title:

Vice President and Treasurer

 

AMERICAN TRAFFIC SOLUTIONS, INC.,

LASERCRAFT, INC.,

AMERICAN TRAFFIC SOLUTIONS

CONSOLIDATED, L.L.C.

PLATEPASS, L.L.C.

ATS PROCESSING SERVICES, L.L.C.

ATS TOLLING LLC

SUNSHINE STATE TAG AGENCY LLC

AUTO TAG OF AMERICA LLC

AUTO TITLES OF AMERICA LLC

AMERICAN TRAFFIC SOLUTIONS, L.L.C.

MULVIHILL ICS, INC.

MULVILHILL ELECTRICAL ENTERPRISES, INC.

HIGHWAY TOLL ADMINISTRATION, LLC

TOLL BUDDY, LLC

VIOLATION MANAGEMENT SOLUTIONS, LLC,

each as a Borrower

 

By:

 

Mary Ann Sigler

 

 

Name:

Mary Ann Sigler

 

 

Title:

Vice President and Treasurer

 




[Signature page to Revolving Credit Agreement Amendment]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent

 

By:

 

Robert M. Dalton

 

 

Name:

Robert M. Dalton

 

 

Title:

Senior Vice President

 




[Signature page to Revolving Credit Agreement Amendment]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

By:

 

Robert M. Dalton

 

 

Name:

Robert M. Dalton

 

 

Title:

Senior Vice President

 

 

 

 

 

 

[Signature page to Revolving Credit Agreement Amendment]

--------------------------------------------------------------------------------

 

[List of Lenders on file with Administrative Agent]

 

 

 

[Signature page to Revolving Credit Agreement Amendment]

--------------------------------------------------------------------------------

 

 

 

 

 

 

Exhibit A to Amendment No. 1

[Amended Credit Agreement attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

to Amendment No. 1 to Revolving Credit Agreement

 

CONFORMED COPY,

incorporating AMENDMENT NO. 1 dated as of July 24, 2018

 

REVOLVING CREDIT AGREEMENT

among


GREENLIGHT ACQUISITION CORPORATION,

as HOLDINGS,



VERRA MOBILITY CORPORATION (F/K/A ATS CONSOLIDATED, INC.),

as LEAD BORROWER,

 


the other Parties listed as a Borrower on the signature pages hereto,

as BORROWERS,

VARIOUS LENDERS

and

BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT and COLLATERAL AGENT
_______________________________________


Dated as of March 1, 2018

and as amended by Amendment No. 1 on July 24, 2018


BANK OF AMERICA, N.A.,
BMO CAPITAL MARKETS CORP.,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as JOINT LEAD ARRANGERS

BANK OF AMERICA, N.A.,
as SOLE BOOKRUNNER

MORGAN STANLEY SENIOR FUNDING, INC.
and
DEUTSCHE BANK SECURITIES INC.,
as CO-DOCUMENTATION AGENTS

BMO CAPITAL MARKETS CORP.
and
CREDIT SUISSE SECURITIES (USA) LLC,
as CO-SYNDICATION AGENTS

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 Definitions and Accounting Terms

11

 

 

 

Section 1.01

Defined Terms

11

Section 1.02

Terms Generally and Certain Interpretive Provisions

47448

Section 1.03

Limited Condition Transactions

4849

Section 1.04

Classification and Reclassification

4950

 

 

 

ARTICLE 2 Amount and Terms of Credit

4950

 

 

 

Section 2.01

The Commitments

4950

Section 2.02

Loans

4950

Section 2.03

Borrowing Procedure

5052

Section 2.04

Evidence of Debt; Repayment of Loans

5152

Section 2.05

Fees

5253

Section 2.06

Interest on Loans

5254

Section 2.07

Termination and Reduction of Commitments

5354

Section 2.08

Interest Elections

5455

Section 2.09

Optional and Mandatory Prepayments of Loans

5556

Section 2.10

Payments Generally; Pro Rata Treatment; Sharing of Set‑offs

5658

Section 2.11

Defaulting Lenders

5759

Section 2.12

Swingline Loans

5859

Section 2.13

Letters of Credit

5961

Section 2.14

Settlement Amongst Lenders

6466

Section 2.15

Revolving Commitment Increase

6466

Section 2.16

Lead Borrower

6668

Section 2.17

Overadvances

6668

Section 2.18

Protective Advances

6668

Section 2.19

Extended Loans

6769

 

 

 

ARTICLE 3 Yield Protection, Illegality and Replacement of Lenders

6970

 

 

 

Section 3.01

Increased Costs, Illegality, etc.

6970

Section 3.02

Compensation

7071

Section 3.03

Change of Lending Office

7072

Section 3.04

Replacement of Lenders

7072

Section 3.05

Inability to Determine Rates

7173

Section 3.06

LIBOR Successor Rate

7173

 

 

ARTICLE 4 [Reserved]

7274

 

 

ARTICLE 5 Taxes

7274

 

 

 

Section 5.01

Net Payments

7274

 

 

 

ARTICLE 6 Conditions Precedent to Credit Extensions on the Closing Date

7476

 

 

 

Section 6.01

Revolving Credit Agreement

7476

Section 6.02

[Reserved].

7476

Section 6.03

Opinions of Counsel

7476

Section 6.04

Corporate Documents; Proceedings, etc.

7476

-i-

 

--------------------------------------------------------------------------------

 

Section 6.05

Acquisition; Refinancing

7476

Section 6.06

[Reserved]

7577

Section 6.07

Intercreditor Agreement

7577

Section 6.08

[Reserved]

7577

Section 6.09

Security Agreement

7577

Section 6.10

Guaranty Agreement

7677

Section 6.11

Financial Statements; Pro Forma Balance Sheets; Projections

7677

Section 6.12

Solvency Certificate

7678

Section 6.13

Fees, etc.

7678

Section 6.14

Representations and Warranties

7778

Section 6.15

Patriot Act

7778

Section 6.16

Notice of Borrowing

7778

Section 6.17

Officer’s Certificate

7778

Section 6.18

Material Adverse Effect

7778

Section 6.19

Borrowing Base Certificate

7779

Section 6.20

Availability

7779

 

 

 

ARTICLE 7 Conditions Precedent to All Credit Extensions after the Closing Date

7779

 

 

 

Section 7.01

Notice of Borrowing

7779

Section 7.02

Availability

7779

Section 7.03

No Default

7779

Section 7.04

Representations and Warranties

7779

 

 

 

ARTICLE 8 Representations, Warranties and Agreements

7879

 

 

 

Section 8.01

Organizational Status

7879

Section 8.02

Power and Authority; Enforceability

7880

Section 8.03

No Violation

7880

Section 8.04

Approvals

7880

Section 8.05

Financial Statements; Financial Condition; Projections

7980

Section 8.06

Litigation

7981

Section 8.07

True and Complete Disclosure

7981

Section 8.08

Use of Proceeds; Margin Regulations

8081

Section 8.09

Tax Returns and Payments

8082

Section 8.10

ERISA

8082

Section 8.11

The Security Documents

8183

Section 8.12

Properties

8183

Section 8.13

Capitalization

8283

Section 8.14

Subsidiaries

8283

Section 8.15

Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA

8283

Section 8.16

Investment Company Act

8284

Section 8.17

[Reserved]

8284

Section 8.18

Environmental Matters

8284

Section 8.19

Labor Relations

8384

Section 8.20

Intellectual Property

8385

Section 8.21

EEA Financial Institutions

8385

Section 8.22

Borrowing Base Certificate

8385

 

 

 

ARTICLE 9 Affirmative Covenants

8385

 

 

 

Section 9.01

Information Covenants

8385

Section 9.02

Books, Records and Inspections; Conference Calls

8789

Section 9.03

Maintenance of Property; Insurance

8890

-ii-

 

--------------------------------------------------------------------------------

 

Section 9.04

Existence; Franchises

8890

Section 9.05

Compliance with Statutes, etc.

8990

Section 9.06

Compliance with Environmental Laws

8991

Section 9.07

ERISA

8991

Section 9.08

End of Fiscal Years; Fiscal Quarters

9091

Section 9.09

Assignment of Claims Act

9091

Section 9.10

Payment of Taxes

9092

Section 9.11

Use of Proceeds

9092

Section 9.12

Additional Security; Further Assurances; etc.

9092

Section 9.13

Post-Closing Actions

9193

Section 9.14

Permitted Acquisitions

9193

Section 9.15

[Reserved]Beneficial Ownership Regulation

9293

Section 9.16

Designation of Subsidiaries

9293

Section 9.17

Collateral Monitoring and Reporting

9294

 

 

 

ARTICLE 10 Negative Covenants

9496

 

 

 

Section 10.01

Liens

9496

Section 10.02

Consolidation, Merger, or Sale of Assets, etc.

98100

Section 10.03

Dividends

101103

Section 10.04

Indebtedness

104106

Section 10.05

Advances, Investments and Loans

108110

Section 10.06

Transactions with Affiliates

111113

Section 10.07

Limitations on Payments, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.

113115

Section 10.08

Limitation on Certain Restrictions on Subsidiaries

114116

Section 10.09

Business

115117

Section 10.10

Negative Pledges

115118

Section 10.11

Financial Covenant

117119

 

 

 

ARTICLE 11 Events of Default

117119

 

 

 

Section 11.01

Payments

117119

Section 11.02

Representations, etc.

117119

Section 11.03

Covenants

117120

Section 11.04

Default Under Other Agreements

118120

Section 11.05

Bankruptcy, etc.

118120

Section 11.06

ERISA

118120

Section 11.07

Security Documents

118121

Section 11.08

Guarantees

119121

Section 11.09

Judgments

119121

Section 11.10

Change of Control

119121

Section 11.11

Application of Funds

119121

 

 

 

ARTICLE 12 The Administrative Agent and the Collateral Agent

120123

 

 

 

Section 12.01

Appointment and Authorization

120123

Section 12.02

Delegation of Duties

121123

Section 12.03

Exculpatory Provisions

121124

Section 12.04

Reliance by Administrative Agent and Collateral Agent

122124

Section 12.05

No Other Duties, Etc.

122125

Section 12.06

Non-reliance on Administrative Agent, Collateral Agent and Other Lenders

122125

Section 12.07

Indemnification by the Lenders

123125

Section 12.08

Rights as a Lender

123125

-iii-

 

--------------------------------------------------------------------------------

 

Section 12.09

Administrative Agent May File Proofs of Claim; Credit Bidding

123125

Section 12.10

Resignation of the Agents

124126

Section 12.11

Collateral Matters and Guaranty Matters

125127

Section 12.12

Bank Product Providers

126128

Section 12.13

Withholding Taxes

126128

Section 12.14

Certain ERISA Matters.

128

 

 

 

ARTICLE 13 Miscellaneous

128130

 

 

 

Section 13.01

Payment of Expenses, etc.

128130

Section 13.02

Right of Set-off

129131

Section 13.03

Notices

130132

Section 13.04

Benefit of Agreement; Assignments; Participations, etc.

131133

Section 13.05

No Waiver; Remedies Cumulative

135137

Section 13.06

[Reserved]

135137

Section 13.07

Calculations; Computations

135137

Section 13.08

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

135138

Section 13.09

Counterparts

136139

Section 13.10

Joint and Several Liability of Borrowers

136139

Section 13.11

Headings Descriptive

139141

Section 13.12

Amendment or Waiver; etc.

139141

Section 13.13

Survival

140143

Section 13.14

Domicile of Loans

140143

Section 13.15

Register

141143

Section 13.16

Confidentiality

141143

Section 13.17

USA Patriot Act Notice

142144

Section 13.18

[Reserved]

142144

Section 13.19

Waiver of Sovereign Immunity

142144

Section 13.20

[Reserved]

142145

Section 13.21

INTERCREDITOR AGREEMENT

142145

Section 13.22

Absence of Fiduciary Relationship

143145

Section 13.23

Electronic Execution of Assignments and Certain Other Documents

143145

Section 13.24

Entire Agreement

143146

Section 13.25

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

143146

 

 

 

 

 

 



-iv-

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(A)

Closing Date Refinancing Indebtedness

SCHEDULE 1.01(B)

Unrestricted Subsidiaries

SCHEDULE 1.02

Existing Letters of Credit

SCHEDULE 2.01

Commitments

SCHEDULE 2.02(c)

Designated Account

SCHEDULE 8.12

Real Property

SCHEDULE 8.14

Subsidiaries

SCHEDULE 8.19

Labor Matters

SCHEDULE 9.13

Post-Closing Actions

SCHEDULE 9.17

Deposit Accounts

SCHEDULE 10.01(iii)

Existing Liens

SCHEDULE 10.04

Existing Indebtedness

SCHEDULE 10.05(iii)

Existing Investments

SCHEDULE 10.06(viii)

Affiliate Transactions

 

 

EXHIBIT A-1

Form of Notice of Borrowing

EXHIBIT A-2

Form of Notice of Conversion/Continuation

EXHIBIT B-1

Form of Revolving Note

EXHIBIT B-2

Form of Swingline Note

EXHIBIT C

Form of U.S. Tax Compliance Certificate

EXHIBIT D

Form of Notice of Secured Bank Product Provider

EXHIBIT E

Form of Officers’ Certificate

EXHIBIT F

[Reserved]

EXHIBIT G

Form of Security Agreement

EXHIBIT H

Form of Guaranty Agreement

EXHIBIT I

Form of Solvency Certificate

EXHIBIT J

Form of Compliance Certificate

EXHIBIT K

Form of Assignment and Assumption

EXHIBIT L

Form of Intercreditor Agreement

 

 

 

-v-

 

--------------------------------------------------------------------------------

 

 

THIS REVOLVING CREDIT AGREEMENT, dated as of March 1, 2018 and as amended on the
Amendment No. 1 Effective Date, among GREENLIGHT ACQUISITION CORPORATION, a
Delaware corporation (“Holdings”), VERRA MOBILITY CORPORATION (f/k/a ATS
CONSOLIDATED, INC.), a Delaware corporation (“Lead Borrower”), each of the other
Borrowers (as defined herein) party hereto from time to time, the Lenders party
hereto from time to time and BANK OF AMERICA, N.A. (“Bank of America”), as the
Administrative Agent and the Collateral Agent.  All capitalized terms used
herein and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, pursuant to the Acquisition Agreement, Lead Borrower will
acquireacquired 100% of the outstanding Equity Interests (to the extent
remaining outstanding after giving effect to the transactions contemplated by
the Acquisition Agreement) of each of Highway Toll Administration, LLC, a New
York limited liability company (“HTA New York”), and Canada Highway Toll
Administration, LTD, a British Columbia corporation (“HTA Canada” and, together
with HTA New York, collectively, the “HTA Targets”) (the “Acquisition”);

WHEREAS, on the Closing Date, (i) Holdings, certain Borrowers, certain lenders
party thereto and Bank of America, as administrative agent and collateral agent,
will enterentered into the First Lien Term Loan Credit Agreement and (ii)
Holdings, certain Borrowers, certain lenders party thereto and Bank of America,
as administrative agent and collateral agent, will enterentered into the Second
Lien Term Loan Credit Agreement;

WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $75,000,000 (or such higher amount as permitted hereunder), (b)
the Borrowers have requested that the Issuing Bank issue Letters of Credit in an
aggregate stated amount at any time outstanding not to exceed $35,000,000 and
(c) the Borrowers have requested that the Swingline Lender extend credit in the
form of Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $15,000,000; and  

WHEREAS, the Lenders are willing to extend such credit to the Borrowers, the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrowers and the Swingline Lender is willing to make Swingline Loans to the
Borrowers, in each case, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1

Definitions and Accounting Terms

Section 1.01Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings:

“2017 ATS Financial Statements” shall have the meaning provided in Section
9.01(b).

“2017 HTA Targets Financial Statements” shall have the meaning provided in
Section 9.01(b).  

“ATS Borrowers” shall mean Lead Borrower, American Traffic Solutions, Inc.,
Lasercraft, Inc., American Traffic Solutions Consolidated, L.L.C., Platepass,
L.L.C., ATS Processing Services, L.L.C., ATS Tolling LLC, Sunshine State Tag
Agency LLC, Auto Tag of America LLC, Auto Titles of America LLC, American
Traffic Solutions, L.L.C., Mulvihill ICS, Inc. and Mulvilhill Electrical
Enterprises, Inc.

“ABL Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

-1-

--------------------------------------------------------------------------------

 

 

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of Lead Borrower, which assets
shall, as a result of the respective acquisition, become assets of Lead Borrower
or a Restricted Subsidiary of Lead Borrower (or assets of a Person who shall be
merged with and into Lead Borrower or a Restricted Subsidiary of Lead Borrower)
or (y) a majority of the Equity Interests of any such Person, which Person
shall, as a result of the respective acquisition, become a Restricted Subsidiary
of Lead Borrower (or shall be merged with and into Lead Borrower or a Restricted
Subsidiary of Lead Borrower).

“Acquisition” shall have the meaning provided in the recitals hereto.

“Acquisition Agreement” shall mean that certain Unit Purchase Agreement
(including the schedules, exhibits and disclosure letters thereto), dated as of
February 3, 2018, by and among Lead Borrower, certain indirect Parent Companies
of Lead Borrower, the Sellers (as defined therein) named therein and HTA
Holdings, Inc., as the Seller Representative (as defined therein).

“Acquisition Agreement Representations” shall mean the representations made by
the HTA Targets in the Acquisition Agreement as are material to the interests of
the Agents and their Affiliates that are Lenders on the Closing Date, but only
to the extent that Lead Borrower or its Affiliates have the right (taking into
account any applicable cure periods) to terminate their obligations (or refuse
to consummate the Acquisition) under the Acquisition Agreement or not to close
thereunder as a result of the failure of such representations to be true and
correct.

“Additional Security Documents” shall have the meaning provided in Section
9.12(a).

“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.

“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.10.

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.

“Advisory Agreement” shall mean that certain Corporate Advisory Services
Agreement dated as of May 31, 2017 by and between Greenlight Holding Corporation
and the Sponsor, as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that neither the Administrative Agent nor any Lender (nor any Affiliate
thereof) shall be considered an Affiliate of Lead Borrower or any Subsidiary
thereof as a result of this Agreement, the extensions of credit hereunder or its
actions in connection therewith.

“Agent Parties” shall have the meaning provided in Section 13.03(d).

“Agents” shall mean the Administrative Agent, the Collateral Agent, any
sub-agent or co-agent of either of the foregoing pursuant to the Credit
Documents, the Lead Arrangers, the Co-Documentation Agents and the
Co-Syndication Agents.

-2-

--------------------------------------------------------------------------------

 

 

“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.  The Aggregate Commitments as of the
Closing Date are $75,000,000.

“Aggregate Commitment Adjustment Factor” shall mean, as of any date of
determination, a fraction, the numerator of which is the Aggregate Commitments
as in effect at such date and the denominator of which is the Aggregate
Commitments as of the Closing Date.

“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate
Outstanding Amount of all Loans plus (b) the aggregate LC Exposure, each
determined at such time.

“Agreement” shall mean this Revolving Credit Agreement, as may beamended by
Amendment No. 1 on the Amendment No. 1 Effective Date and as may be further
amended, amended and restated, modified, supplemented, extended or renewed from
time to time.

“Amendment No. 1” shall mean that certain Amendment No. 1 to Revolving Credit
Agreement, dated as of July 24, 2018, among Holdings, the Borrowers, the Lenders
party thereto and the Administrative Agent.

“Amendment No. 1 Effective Date” shall have the meaning provided in Amendment
No. 1.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Lead Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” shall mean with respect to any Revolving Loan, the per annum
margin set forth below, as determined by the Average Availability as of the most
recent Adjustment Date or otherwise in accordance with the provisions set forth
below:

Level

Average Availability (percentage of Line Cap)

Base Rate Loans

LIBO Rate Loans

I

≥  66%

0.25%

1.25%

II

≥  33% but < 66%

0.50%

1.50%

III

< 33%

0.75%

1.75%

 

Until the first Adjustment Date occurring after completion of the first full
fiscal quarter after the Closing Date, the Applicable Margin shall be determined
as if Level II were applicable.  Thereafter, the Applicable Margin shall be
subject to increase or decrease on each Adjustment Date based on Average
Availability during the immediately preceding fiscal quarter. If Lead Borrower
fails to deliver any Borrowing Base Certificate on or before the date required
for delivery thereof, then, upon written notice from the Administrative Agent
(delivered at the request of the Required Lenders) to Lead Borrower, the
Applicable Margin shall be determined as if Level III were applicable, from the
first day of the calendar month following the date such Borrowing Base
Certificate was required to be delivered until the date of delivery of such
Borrowing Base Certificate.  

“Approved Fund” shall mean any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person)) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) an existing Lender,
(b) an Affiliate of an existing Lender or (c) an entity or an Affiliate of an
entity that administers or manages an existing Lender.

“Asset Retirement Obligation” shall mean costs required to be paid under any
contract or agreement underlying any Eligible Accounts or Eligible Due From
Agent Accounts at the time of any termination or lapse thereof.

-3-

--------------------------------------------------------------------------------

 

 

“Asset Retirement Reserve” shall mean a Reserve in an amount not to exceed, with
respect to any Eligible Account or Eligible Due From Agent Account, the lesser
of (i) the Asset Retirement Obligation with respect to the applicable contracts
or agreement and (ii) the amount included in the Borrowing Base pursuant to
clause (a) or (b), as applicable, of the definition thereof and attributable to
such Eligible Account or Eligible Due From Agent Account, which can be taken by
the Administrative Agent in its Permitted Discretion at any time within the
three months prior to the termination or lapse of the applicable agreement.  

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit K (appropriately completed) or such other
form as shall be acceptable to the Administrative Agent and Lead Borrower (such
approval by Lead Borrower not to be unreasonably withheld, delayed or
conditioned).

“Audited Financial Statements” shall have the meaning provided in Section 6.11.

“Availability” shall mean, as of any applicable date, the amount by which the
Line Cap at such time exceeds the Aggregate Exposures on such date.

“Average Availability” shall mean, at any Adjustment Date, the average daily
Availability for the fiscal quarter immediately preceding such Adjustment Date.

“Average Usage” shall mean, at any Adjustment Date, the average utilization of
Revolving Commitments (expressed as a percentage) for the fiscal quarter
immediately preceding such Adjustment Date.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall have the meaning provided in the preamble hereto.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or any of its Subsidiaries:  (a) Cash Management
Services; (b) products under Swap Contracts; (c) commercial credit card,
purchase card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or any of its Subsidiaries, other
than Letters of Credit.

“Bank Product Debt” shall mean Indebtedness and other obligations of a Borrower
or any of its Restricted Subsidiaries relating to Bank Products.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its Permitted Discretion in
respect of Secured Bank Product Obligations.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c)
the LIBO Rate for a LIBO Rate Loan with a one month Interest Period commencing
on such day plus 1.00%.

“Base Rate Loan” shall mean each Revolving Loan which is designated or deemed
designated as a Revolving Loan bearing interest at the Base Rate by Lead
Borrower at the time of the incurrence thereof or conversion thereto.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

-4-

--------------------------------------------------------------------------------

 

 

“Beneficial Ownership Regulation” means 31 C.F.R. Section 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower Materials” shall have the meaning provided in Section 9.01.

“Borrowers” shall mean, collectively, (a) Lead Borrower and (b) any Subsidiary
Borrower, in each case, party hereto at such time.

“Borrowing” shall mean the borrowing of the same Type of Revolving Loan by the
Borrowers from all the Lenders having Commitments on a given date (or resulting
from a conversion or conversions on such date), having, in the case of LIBO Rate
Loans, the same Interest Period.

“Borrowing Base” shall mean at any time of calculation, an amount equal to the
sum of, without duplication:

(a)the book value of Eligible Accounts of the Borrowers multiplied by the
advance rate of 90%, plus

(b)the book value of Eligible Due From Agent Accounts of the Borrowers
multiplied by the advance rate of 90 %, plus

(c)the lesser of (i) the net book value of Eligible Inventory of the Borrowers
multiplied by the advance rate of 50% and (ii) $10,000,000, plus

(d)100% of Eligible Cash of the Borrowers, minus

(e)any Reserves established from time to time by the Administrative Agent on or
after the Closing Date Borrowing Base Termination Date in accordance herewith.

Notwithstanding the foregoing or anything to the contrary in this Agreement, the
Borrowing Base shall be deemed to be the Closing Date Borrowing Base until the
Closing Date Borrowing Base Termination Date, regardless of the actual
computation of the Borrowing Base.  

After the Closing Date Borrowing Base Termination Date, the Administrative Agent
shall (i) promptly notify Lead Borrower in writing (including via e-mail)
whenever it determines that the Borrowing Base set forth on a Borrowing Base
Certificate differs from the Borrowing Base as determined by the Administrative
Agent for such date, (ii) discuss the basis for any such deviation and any
changes proposed by Lead Borrower, including the reasons for any impositions of
or changes in Reserves or eligibility standards or criteria imposed or made by
the Administrative Agent in its Permitted Discretion, with Lead Borrower, (iii)
consider, in the exercise of its Permitted Discretion, any additional factual
information provided by Lead Borrower relating to the determination of the
Borrowing Base and (iv) promptly notify Lead Borrower of its decision with
respect to any changes proposed by Lead Borrower.  Pending a decision by the
Administrative Agent to make any requested change, the initial determination of
the Borrowing Base by the Administrative Agent shall continue to constitute the
Borrowing Base.

“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of Lead Borrower in form and substance reasonably satisfactory to the
Administrative Agent.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Loans, any day which is a “Business Day” described in
clause (i) above and which is also a day for trading by and between banks in the
New York or London interbank Eurodollar market.

-5-

--------------------------------------------------------------------------------

 

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with U.S. GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord, (iv)
expenditures to the extent that they are actually paid for by any Person other
than a Credit Party or any of its Restricted Subsidiaries and for which no
Credit Party or any of its Restricted Subsidiaries has provided or is required
to provide or incur, directly or indirectly, any consideration or monetary
obligation to such third party or any other Person (whether before, during or
after such period) and (v) property, plant and equipment taken in settlement of
accounts.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Collateralize” shall mean (a) to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Bank or the Swingline Lender (as
applicable) and the Lenders, cash as collateral for, or (b) to provide other
credit support (including in the form of backstop letters of credit), in form
and containing terms (including, to the extent not specifically set forth in
this Agreement, the amount thereof) reasonably satisfactory to the
Administrative Agent or the Issuing Bank, as applicable, for, in either case,
the LC Exposure, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require).  “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and such other credit
support.

“Cash Equivalents” shall mean:

(i)U.S. Dollars, Canadian dollars, pounds sterling, euros, the national currency
of any participating member state of the European Union or, in the case of any
Foreign Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(ii)readily marketable direct obligations of any member of the European Economic
Area, Switzerland, or Japan, or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least Aa3 (or the equivalent grade) by Moody’s or AA- by S&P;

(iii)marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P;

(iv)securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

(v)certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

-6-

--------------------------------------------------------------------------------

 

 

(vi)repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii)commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition;

(viii)money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition; and

(ix)Indebtedness or preferred stock issued by Person having a credit rating of
at least A-2 (or the equivalent grade) by Moody’s or A by S&P, maturing within
twenty-four months after the date of acquisition.

“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of its Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change in Law” shall mean the occurrence after the Closing Date or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 3.01(c) by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after such applicable date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” shall be deemed to occur if:

(a)at any time prior to an Initial Public Offering, any combination of Permitted
Holders shall fail to own beneficially (within the meaning of Rules 13d-3 and
13d-5 of the Exchange Act as in effect on the Closing Date), directly or
indirectly, in the aggregate Equity Interests representing at least a majority
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Holdings;

(b)at any time on and after an Initial Public Offering, any person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), but excluding (x) any employee benefit plan of such person
and its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan, (y) any combination
of Permitted Holders and (z) any one or more direct or indirect parent companies
of Holdings in which the Sponsor, directly or indirectly, owns the largest
percentage of such parent company’s voting Equity Interests and in which no
other person or “group” directly or indirectly owns or controls (by ownership,
control or otherwise) more voting Equity Interests of such parent company than
the Sponsor, shall have, directly or indirectly, acquired beneficial ownership
of Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Relevant
Public Company

-7-

--------------------------------------------------------------------------------

 

 

and the Permitted Holders shall own, directly or indirectly, less than such
person or “group” of the aggregate voting power represented by the issued and
outstanding Equity Interests of the Relevant Public Company;

(c)a “change of control” (or similar event) shall occur under (i) the First Lien
Term Loan Credit Agreement, (ii) the Second Lien Term Loan Credit Agreement or
(iii) the definitive agreements pursuant to which any First Lien Incremental
Equivalent/Refinancing Debt, Second Lien Incremental Equivalent/Refinancing Debt
or Permitted Junior Debt was issued or incurred, in each case of this subclause
(iii) with an aggregate outstanding principal amount in respect of such series
of First Lien Incremental Equivalent/Refinancing Debt, Second Lien Incremental
Equivalent/Refinancing Debt or Permitted Junior Debt in excess of the Threshold
Amount; or

(d)Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of Lead Borrower.

Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Exchange Act, no person or “group” shall be deemed to
beneficially own Equity Interests to be acquired by such person or “group”
pursuant to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement until the consummation of the
acquisition of the Equity Interests in connection with the transactions
contemplated by such agreement.

“Chattel Paper” shall have the meaning provided in Article 9 of the UCC.

“Closing Date” shall mean March 1, 2018.

“Closing Date Borrowing Base” shall have the meaning set forth in Section
9.17(a).

“Closing Date Borrowing Base Termination Date” shall have the meaning provided
in Section 9.17(f).

“Closing Date Material Adverse Effect” shall have the meaning assigned to the
term “Material Adverse Effect” in the Acquisition Agreement.

“Closing Date Refinancing” shall mean the repayment on the Closing Date of the
Indebtedness set forth on Schedule 1.01(A).

“Co-Documentation Agents” shall mean, collectively, each Person identified on
the cover of this Agreement as such, in its capacity as such.

“Co-Syndication Agents” shall mean, collectively, each Person identified on the
cover of this Agreement as such, in its capacity as such.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all “Collateral” as described in the
Security Agreement; provided that in no event shall the term “Collateral”
include (i) any interest in Real Property or (ii) any other Excluded Collateral.

“Collateral Agent” shall mean Bank of America, in its capacity as collateral
agent for the Secured Creditors pursuant to the Security Documents, and shall
include any successor to the Collateral Agent appointed pursuant to Section
12.10.

-8-

--------------------------------------------------------------------------------

 

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment of such Lender.

“Commodity Account” shall have the meaning assigned to such term in the Security
Agreement.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate of a Responsible Officer of
Lead Borrower substantially in the form of Exhibit J hereto, or otherwise in
form and substance reasonably satisfactory to the Administrative Agent.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including,
without limitation, amortization of turnaround costs, goodwill and
organizational costs) (excluding any such adjustment to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such adjustment is subsequently reversed), in each case of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis in accordance with U.S. GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication):

(i)provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes and including an amount equal to the tax distributions
actually made to the holders of the Equity Interests of such Person or any
direct or indirect parent of such Person in respect of such period in accordance
with Section 10.03(vi) as though such amounts had been paid as income taxes
directly by such Person, in each case, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(ii)the Consolidated Depreciation and Amortization Expense of such Person and
its Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus

(iii)the sum, without duplication, of (i) the consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, whether paid or
accrued, to the extent such expense was deducted in computing Consolidated Net
Income, including, without limitation, amortization of original issue discount,
the interest component of all payments associated with Capitalized Lease
Obligations, and the net of the effect of all payments made or received pursuant
to Swap Contracts (but excluding any non-cash interest expense attributable to
the mark-to-market valuation of Swap Contracts or other derivatives pursuant to
U.S. GAAP) and excluding amortization or write-off of deferred financing fees
and expensing of any other financing fees, including any expensing of bridge or
commitment fees and the non-cash portion of interest expense resulting from the
reduction in the carrying value under purchase accounting of outstanding
Indebtedness of such Person and its Restricted Subsidiaries and commissions,
discounts, yield, and other fees and charges (including any interest expense)
relating to any securitization transaction; provided that, for purposes of
calculating consolidated interest expense, no effect will be given to the
discount and/or premium resulting from the bifurcation of derivatives under ASC
815, Derivatives and Hedging, as a result of the terms of the Indebtedness to
which such consolidated interest expense applies; plus (ii) the consolidated
interest expense of such Person and its Restricted Subsidiaries that was
capitalized during such period; plus (iii) all cash dividends, whether paid or
accrued, on any series of preferred stock or any series of Disqualified Stock of
such Person or any of its Restricted Subsidiaries, excluding items eliminated in
consolidation, in each case, determined on a consolidated basis in accordance
with U.S. GAAP; minus (iv) the consolidated interest income of such Person and
its Restricted Subsidiaries for such period, whether received or accrued, to the
extent such income was included in determining Consolidated Net Income; plus

-9-

--------------------------------------------------------------------------------

 

 

(iv)any other non-cash charges of such Person and its Restricted Subsidiaries
for such period, to the extent that such non-cash charges were included in
computing such Consolidated Net Income; provided that if any such non-cash
charge represents an accrual or reserve for anticipated cash charges in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period; plus

(v)any losses from foreign currency transactions (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

(vi)(a) the Specified Permitted Adjustment and (b) any other cost savings,
operating expense reductions, operating improvements and synergies permitted to
be added back to this definition pursuant to the definition of “Pro Forma Cost
Savings” (including, without limitation, costs and expenses incurred after the
Closing Date related to employment of terminated employees incurred by such
Person during such period to the extent such costs and expenses were deducted in
computing Consolidated Net Income); plus

(vii)losses in respect of post-retirement benefits of such Person, as a result
of the application of ASC 715, Compensation-Retirement Benefits, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus

(viii)the amount of fees and expenses incurred or reimbursed by such Person
pursuant to (a) the Advisory Agreement as in effect on the Closing Date during
such period or pursuant to any amendment, modification or supplement thereto or
replacement thereof, so long as the Advisory Agreement, as so amended, modified,
supplemented or replaced, taken as a whole, is otherwise permitted hereunder and
(b) Section 10.06(xii) hereunder; plus

(ix)any proceeds from business interruption insurance received by such Person
during such period, to the extent the associated losses arising out of the event
that resulted in the payment of such business interruption insurance proceeds
were included in computing Consolidated Net Income; plus

(x)any fees and expenses related to a Qualified Securitization Transaction or
any Receivables Facility to the extent such fees and expenses are included in
computing Consolidated Net Income; plus

(xi)the amount of loss on sales of receivables and related assets to a
Securitization Entity in connection with a Qualified Securitization Transaction
or otherwise in connection with a Receivables Facility to the extent included in
computing Consolidated Net Income; minus

(xii)the amount of any gain in respect of post-retirement benefits as a result
of the application of ASC 715, to the extent such gains were taken into account
in computing such Consolidated Net Income; minus

(xiii)any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus

(xiv)non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period, in each case, on a consolidated basis
and determined in accordance with U.S. GAAP.

-10-

--------------------------------------------------------------------------------

 

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, with respect to any Test
Period, the ratio of (a) Consolidated EBITDA of Lead Borrower and its Restricted
Subsidiaries for such Test Period, minus (x) Capital Expenditures of Lead
Borrower and its Restricted Subsidiaries paid in cash (excluding the proceeds of
any Indebtedness (other than Indebtedness hereunder)) for such Test Period, (y)
the amount of cash payments made during such Test Period (net of cash refunds
received during such period up to the amount of such cash payments) by Lead
Borrower and its Restricted Subsidiaries in respect of federal, state, local and
foreign income taxes during such Test Period and (z) Dividends permitted by
Section 10.03(xiii) or (xv) paid in cash for such Test Period to (b)
Consolidated Fixed Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, with respect to any Test Period, for
Lead Borrower and its Restricted Subsidiaries on a consolidated basis, the sum,
without duplication, of (a) Consolidated Interest Charges for such period to the
extent paid in cash (or accrued and payable on a current basis in cash) and (b)
the aggregate amount of scheduled amortization payments of principal made during
such period in respect of long-term Consolidated Indebtedness.  Notwithstanding
the foregoing, for purposes of calculating Consolidated Fixed Charges for any
period that includes a fiscal quarter (or portion thereof) prior to the Closing
Date, Consolidated Fixed Charges shall be calculated for the period from the
Closing Date to the date of determination divided by the number of days in such
period and multiplied by 365.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of Lead Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of Lead Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of “Indebtedness” and (iii) all Contingent Obligations of Lead Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in the preceding clauses (i) and (ii), in each case, determined
on a consolidated basis in accordance with U.S. GAAP and calculated on a Pro
Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any First Lien Incremental Equivalent/Refinancing
Debt in the form of notes, Second Lien Incremental Equivalent/Refinancing Debt
in the form of notes or Permitted Junior Notes, in each case, that have been
defeased or satisfied and discharged in accordance with the applicable indenture
or with respect to which the required deposit has been made in connection with a
call for repurchase or redemption to occur within the time period set forth in
the applicable indenture, in each case to the extent such transactions are
permitted by Section 10.07(a).  For the avoidance of doubt, it is understood
that obligations under any Receivables Facility and any Qualified Securitization
Transaction do not constitute Consolidated Indebtedness.

“Consolidated Interest Charges” shall mean, with respect to any Test Period, for
Lead Borrower and its Restricted Subsidiaries on a consolidated basis, all cash
interest, premium payments, debt discount, charges and related fees and
expenses, net of interest income, of Lead Borrower and its Restricted
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, excluding (a) up-front or
financing fees, transaction costs, commissions, expenses, premiums or charges,
(b) costs associated with obtaining, or breakage costs in respect of, swap or
hedging agreements and (c) amortization of deferred financing
costs.  Notwithstanding the foregoing, for purposes of calculating Consolidated
Interest Charges for any period that includes a fiscal quarter (or portion
thereof) prior to the Closing Date (other than as a component of Consolidated
EBITDA), Consolidated Interest Charges shall be calculated for the period from
the Closing Date to the date of determination divided by the number of days in
such period and multiplied by 365.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:

(i)any after-tax effect of all extraordinary (as determined in accordance with
U.S. GAAP prior to giving effect to Accounting Standards Update No. 2015-01,
Income Statement—Extraordinary and Unusual Items (Subtopic 225-20), Simplifying
Income Statement Presentation by Eliminating the Concept of Extraordinary
Items), nonrecurring or unusual gains or losses or income or expenses (including
related to the Transaction) or any restructuring charges or reserves, including,
without limitation, any expenses related to any reconstruction, recommissioning
or reconfiguration of fixed assets for alternate uses, retention, severance,
system establishment cost, contract termination costs, costs to consolidate
facilities and relocate employees, advisor fees and other out of pocket costs
and non-cash charges to assess and execute operational improvement plans and
restructuring programs, will be excluded;

-11-

--------------------------------------------------------------------------------

 

 

(ii)any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under this Agreement, including a refinancing thereof (in each case
whether or not successful) (including any such costs and charges incurred in
connection with the Transaction), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain, loss, income or expense will be excluded;

(iii)the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be excluded;
provided that the income of such Person will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the specified Person or a Restricted Subsidiary of the Person;

(iv)the net income (or loss) of any Person and its Restricted Subsidiaries will
be calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;

(v)[reserved];

(vi)the cumulative effect of any change in accounting principles will be
excluded;

(vii)(a) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and (b)
any costs or expenses incurred pursuant to any management equity plan or stock
option plan or other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent, in the case of
clause (b), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of Lead Borrower or a Restricted
Subsidiary of Lead Borrower, will be excluded;

(viii)the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets or liabilities resulting from the application of U.S. GAAP
and the amortization of intangibles arising from the application of U.S. GAAP,
including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded;

(ix)any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

(x)any increase in amortization or depreciation, or effect of any adjustments to
inventory, property, plant or equipment, software, goodwill and other
intangibles, debt line items, deferred revenue or rent expense, any one time
cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Transaction or
any other acquisition prior to or following the Closing Date will be excluded;

(xi)an amount equal to the tax distributions actually made to the holders of the
Equity Interests of such Person or any direct or indirect parent of such Person
in respect of such period in accordance with Section 10.03(vi) will be included
as though such amounts had been paid as income taxes directly by such Person for
such period;

-12-

--------------------------------------------------------------------------------

 

 

(xii)unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including pursuant to ASC 830, Foreign Currency
Matters, (including any net loss or gain resulting from hedge arrangements for
currency exchange risk) will be excluded;

(xiii)any net gain or loss in connection with the early extinguishment of
Indebtedness or obligations under Swap Contracts (including of ASC 815,
Derivatives and Hedging) will be excluded;

(xiv)the amount of any restructuring, business optimization, acquisition and
integration costs and charges (including, without limitation, retention,
severance, systems establishment costs, excess pension charges, information
technology costs, rebranding costs, contract termination costs, including future
lease commitments, costs related to the start-up, closure or relocation or
consolidation of facilities and costs to relocate employees) will be excluded;
and

(xv)accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with U.S. GAAP will be excluded.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
Lead Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Test Period.

“Consolidated Total Net Leverage Ratio” shall mean, with respect to any Test
Period, the ratio of (i) Consolidated Indebtedness as of the last day of such
Test Period, less the aggregate amount of (a) unrestricted cash and Cash
Equivalents of Lead Borrower and its Restricted Subsidiaries and (b) cash and
Cash Equivalents of Lead Borrower and its Restricted Subsidiaries restricted
solely in favor of or pursuant to (x) any Credit Document or (y) the First Lien
Term Loan Credit Agreement and the credit documents related thereto, the Second
Lien Term Loan Credit Agreement and the credit documents related thereto, the
definitive documents governing any First Lien Incremental Equivalent/Refinancing
Debt or the definitive documents governing any Second Lien Incremental
Equivalent/Refinancing Debt, in the case of this clause (y), to the extent such
cash and Cash Equivalents also secure the Indebtedness hereunder with the
priority required by the Intercreditor Agreement) to (ii) Consolidated EBITDA of
Lead Borrower and its Restricted Subsidiaries for such Test Period, in each
case, calculated on a Pro Forma Basis.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of
business.  Except as otherwise provided herein, the amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

-13-

--------------------------------------------------------------------------------

 

 

“Contribution Indebtedness” shall mean Indebtedness of Lead Borrower or any
Restricted Subsidiary in an aggregate principal amount not greater than the
aggregate amount of cash contributions (other than the proceeds from the
issuance of Disqualified Stock or contributions by Lead Borrower or any
Restricted Subsidiary or any Specified Equity Contribution) made to the capital
of Lead Borrower or such Restricted Subsidiary after the Closing Date (whether
through the issuance or sale of capital stock or otherwise), in each case, to
the extent not otherwise applied to any other basket or exception under this
Agreement; provided that (a) the maturity date of such Contribution Indebtedness
is no earlier than the Latest Maturity Date as of the date such Contribution
Indebtedness was incurred and (b) such Contribution Indebtedness is so
designated as Contribution Indebtedness pursuant to a certificate of a
Responsible Officer of Lead Borrower promptly following incurrence thereof.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this AgreementAmendment No. 1, each
Note, the Guaranty Agreement, each Security Document, the Intercreditor
Agreement, each Incremental Revolving Commitment Amendment and each Extension
Amendment.

“Credit Event” shall mean the making of any Loan.

“Credit Extension” shall mean, as the context may require, (a) a Credit Event or
(b) the issuance, amendment increasing the face amount thereof, extension or
renewal of any Letter of Credit by the Issuing Bank or the amendment increasing
the face amount thereof, extension or renewal of any Existing Letter of Credit;
provided that “Credit Extensions” shall not include conversions and
continuations of outstanding Loans or amendments to Letters of Credit that do
not increase the face amount thereof or constitute an extension or renewal
thereof.

“Credit Party” shall mean Holdings, each Borrower and each Subsidiary Guarantor.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and Lead Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified Lead Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or Lead Borrower, to confirm in writing to the
Administrative Agent and Lead Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and Lead Borrower), or (d) has, or has
a direct or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of (A) a proceeding under any Debtor
Relief Law  or (B) a Bail-In Action, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs

-14-

--------------------------------------------------------------------------------

 

 

of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.  Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to Lead Borrower and each other Lender promptly following
such determination

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Account) for any Borrower or any other Credit Party, in
each case as required by and in accordance with the terms of Section 9.17.

“Designated Account” shall mean the Deposit Account of Lead Borrower identified
on Schedule 2.02(c) to this Agreement (or such other Deposit Account of Lead
Borrower that has been designated as such, in writing, by Lead Borrower to
Administrative Agent).

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by Lead Borrower or one of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Non-cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration.

“Dilution” shall mean for any period with respect to any Borrower, the fraction,
expressed as a percentage, the numerator of which is the aggregate amount of
reductions in the Accounts of such Borrower for such period other than by reason
of dollar for dollar cash payment and the denominator of which is the aggregate
dollar amount of the sales of such Borrower for such period.

“Dilution Reserve” shall mean, as of any date of determination, an amount
(initially $0) sufficient to reduce the advance rate against Eligible Accounts
by 1 percentage point (or fraction thereof, rounding to the nearest one-tenth of
1 percentage point) for each percentage point (or fraction thereof, rounding to
the nearest one-tenth of 1 percentage point) by which Dilution is in excess of
5%.

“Disqualified Lender” shall mean (a) competitors of Lead Borrower and its
Subsidiaries (including the HTA Targets and their respective Subsidiaries), and
any person controlling or controlled by any such competitor, in each case
identified in writing by Lead Borrower (or its counsel) to the Administrative
Agent at any time, (b) institutions previously designated in writing by Lead
Borrower (or its counsel) to the Administrative Agent (or its counsel) on
February 1, 2018 and (c) any affiliates of any such competitors, controlling or
controlled persons or institutions reasonably identifiable as affiliates solely
on the basis of their names (other than bona fide fixed income investors or debt
funds that are affiliates of competitors described in clause (a) above but not
of institutions described in clause (b) above) or identified by Lead Borrower
(or its counsel) in writing to the Administrative Agent at any time (it being
understood that any update pursuant to clause (a) or clause (c) above shall not
become effective until the third business day following the Administrative
Agent’s receipt of such notice, and, in any event, shall not apply retroactively
or to any entity that is party to a pending trade as of the date of such
notice).

“Disqualified Stock” shall mean, with respect to any Person, any capital stock
of such Person other than common Equity Interests or Qualified Preferred Stock
of such Person.

-15-

--------------------------------------------------------------------------------

 

 

“Distribution Conditions” shall mean as to any relevant action contemplated in
this Agreement, (a) no Event of Default has then occurred and is continuing or
would immediately result from any action, (b) Availability on a Pro Forma Basis
immediately after giving effect to such action (and the average Availability
over the prior 30 day period on a Pro Forma Basis assuming such action occurred
on the first day of such 30 day prior period) would be at least the greater of
(i) 15.0% of the Line Cap and (ii) $11,250,000 (in the case of this clause (ii),
to the extent there has been any optional reduction in Commitments pursuant to
Section 2.07(b) or any Revolving Commitment Increase pursuant to Section 2.15
after the Closing Date, multiplied by the Aggregate Commitment Adjustment
Factor) and (c) if Availability on a Pro Forma Basis immediately after giving
effect to such action (and the average Availability over the prior 30 day period
on a Pro Forma Basis assuming such action occurred on the first day of such 30
day prior period) is less than 25.0% of the Aggregate Commitments, the
Consolidated Fixed Charge Coverage Ratio would be at least 1.0 to 1.0 on a Pro
Forma Basis for such action.

“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or made or caused to be made any other payment or delivery
of property (other than common equity of such Person) to its stockholders,
partners or members as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for consideration any shares of any class of
its capital stock or any partnership or membership interests outstanding on or
after the Closing Date (or any options or warrants issued by such Person with
respect to its Equity Interests).

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia.

“Dominion Account” shall mean an account at the Administrative Agent or
Affiliate thereof over which the Administrative Agent has exclusive control for
withdrawal purposes pursuant to the terms and provisions of this Agreement and
the other Credit Documents.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by any Borrower and reflected in the most recent
Borrowing Base Certificate delivered by Lead Borrower to the Administrative
Agent, all of which shall be “Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies.  In addition, the Administrative Agent reserves the right,
at any time and from time to time after the Closing Date, to adjust any of the
criteria set forth below and to establish new criteria with respect to Eligible
Accounts, in each case, in its Permitted Discretion, subject to the approval of
the Supermajority Lenders in the case of adjustments which have the effect of
making more credit available than would have been available immediately prior to
the exercise of such rights by the Administrative Agent.  Eligible Accounts
shall not include any of the following Accounts:

(a)Eligible Due from Agent Accounts;

(b)any Account in which the Collateral Agent, on behalf of the Secured
Creditors, does not have a first priority (subject to Permitted Borrowing Base
Liens) perfected Lien;

(c)any Account that is not owned by a Borrower;

-16-

--------------------------------------------------------------------------------

 

 

(d)any Account due from an Account Debtor that is not domiciled in the United
States and (if not a natural person) organized under the laws of the United
States or any political subdivision thereof in the aggregate unless, in each
case, such Account is backed by a letter of credit acceptable to the
Administrative Agent with respect to which the Administrative Agent has
“control” as defined in Section 9-107 of the UCC and which is directly drawable
by the Administrative Agent;

(e)any Account that is payable in any currency other than U.S. Dollars;

(f)any Account that does not arise from the sale of goods or the performance of
services by a Borrower in the ordinary course of its business;

(g)any Account that does not comply in all material respects with all applicable
legal requirements, including, without limitation, all laws, rules, regulations
and orders of any Governmental Authority;

(h)any Account (i) as to which a Borrower’s right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied, (ii) as to which a Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial.
administrative or arbitration process, (iii) that represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Borrower’s completion of further performance under such contract or
in relation to which contract any surety bond issuer has performed under the
applicable surety bond and became subrogated to the rights of the Account Debtor
or (iv) that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional
except that Accounts arising from sales which are on a cash-on-delivery basis
(to the extent such cash-on-delivery is in the ordinary course of business)
shall not be deemed ineligible pursuant to this definition until 14 days after
the shipment of the goods relating thereto;

(i)to the extent that any defense, counterclaim or dispute arises, or any
accrued rebate exists or is owed, or the Account is, or is reasonably likely to
become, subject to any exercised right of set-off by the Account Debtor or
subject to any other right of non-payment, to the extent of the amount of such
set-off or right of non-payment, it being understood that the remaining balance
of the Account shall be eligible;

(j)any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(k)any Account with respect to which an invoice or other electronic transmission
constituting a request for payment, reasonably acceptable to the Administrative
Agent in form and substance, has not been sent on a timely basis to the
applicable Account Debtor according to the normal invoicing and timing
procedures of the Borrowers or with respect to which the Borrower has not
received driver information from the relevant contract counterparty or is
otherwise unable to request payment from the Account Debtor according to the
underlying contract;

(l)any Account that arises from a sale to any director, officer, other employee
or Affiliate of a Borrower (other than any portfolio company of the Sponsor to
the extent such Account is on terms and conditions not less favorable to the
applicable Borrower as would reasonably be obtained by such Borrower at that
time in a comparable arm’s-length transaction with a Person other than a
portfolio company of the Sponsor);

-17-

--------------------------------------------------------------------------------

 

 

(m)any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default at any time
upon the occurrence of any of the following; provided further that, in
calculating delinquent portions of Accounts under clause (m)(i)(A) below, credit
balances will be excluded:

(i)such Account (A) is not paid and is more than 60 days past due according to
its original terms of sale or if no payment date is specified, more than 90 days
after the date of the original invoice therefor; (B) which has been written off
the books of the Borrowers or otherwise designated as uncollectible; or (C) in
relation to the Fleet Division the amount of the bad debt reserve as calculated
per the financial statements and calculated in a manner consistent with past
practices and based on historical collectability;

(ii)the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors, fails to pay its debts
generally as they come due, or is classified by the Lead Borrower and its
Subsidiaries as “cash only, bad check,” as determined by the Lead Borrower and
its Subsidiaries in the ordinary course of business consistent with
past-practice; or

(iii)a petition is filed by or against any Account Debtor obligated upon such
Account under any Debtor Relief Law; provided that so long as an order exists
permitting payment of trade creditors specifically with respect to such Account
Debtor and such Account Debtor has obtained adequate post-petition financing to
pay such Accounts, the Accounts of such Account Debtor shall not be deemed
ineligible under the provisions of this clause (iii) to the extent the order
permitting such financing allows the payment of the applicable Account;

(n)any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the U.S. Dollar amount of all Accounts owing by
such Account Debtor are ineligible under the criteria set forth in clause (m)
above;

(o)except as otherwise agreed by the Administrative Agent, any Account as to
which any of the representations or warranties pertaining to Accounts set forth
in the Credit Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);

(p)any Account which is evidenced by a judgment, Instrument (as defined in the
Security Agreement) or Chattel Paper (as defined in the Security Agreement) and
such Instrument or Chattel Paper is not pledged and delivered to the
Administrative Agent under the Security Documents;

(q)the portion of any Account that comprises a fine, violation or similar fee
due to a municipality;  

(r)any Account arising on account of a supplier rebate, unless the Borrowers
have received a waiver of offset from the supplier in form and substance
reasonably satisfactory to the Administrative Agent;

(s)any Account which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the
Borrowers exceeds (only in the case of an Account due in the Safety Division),
25% of all Eligible Accounts;

(t)any Account which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower;

(u)any Account which is owing in respect of interest and late charges or fees in
respect of Indebtedness;

-18-

--------------------------------------------------------------------------------

 

 

(v)any Account as to which the contract or agreement underlying such Account is
governed by (or, if no governing law is expressed therein, is deemed to be
governed by) the laws of any jurisdiction other than the United States, any
state thereof, the District of Columbia, Canada or any province thereof;

(w)any Accounts (i) of an Acquired Entity or Business acquired in connection
with a Permitted Acquisition or similar Investment, or (ii) acquired in a bulk
sale transaction, in each case, until the completion of a field examination
satisfactory to Administrative Agent in its Permitted Discretion with respect to
such Accounts, in each case, to the extent that (x) unless otherwise agreed to
by the Administrative Agent in its Permitted Discretion, such Accounts are not
of a substantially similar type to the Accounts included in the Borrowing Base
or (y) such Accounts would account for more than 25% of the Borrowing Base (with
only the portion of such Accounts in excess of 25% of the Borrowing Base being
excluded pursuant to this clause (w)(y)); or

(y)other such Accounts identified in the Initial Field Exam delivered on the
Closing Date Borrowing Base Termination Date.

“Eligible Cash” shall mean, with respect to any Person, unrestricted cash and
Cash Equivalents of such Person in each case that is on deposit in a domestic
Deposit Account or Securities Account, as applicable, that is (i) established
with the Administrative Agent, the Collateral Agent or any Revolving Lender,
(ii) subject to a control agreement in favor of the Collateral Agent in a form
reasonably acceptable to the Collateral Agent in its Permitted Discretion and
(iii) not subject to any Liens other than (x) Permitted Borrowing Base Liens,
(y) Liens pursuant to any Credit Document and (z) junior priority Liens in favor
of or pursuant to the First Lien Term Loan Credit Agreement and the credit
documents related thereto, the Second Lien Term Loan Credit Agreement and the
credit documents related thereto, the definitive documents governing any First
Lien Incremental Equivalent/Refinancing Debt or the definitive documents
governing any Second Lien Incremental Equivalent/Refinancing Debt, in each case;
provided that if the subject account is held at an institution other than
Administrative Agent or its affiliates, at any time that (i) a Credit Extension
is requested, (ii) the Payment Conditions or the Distribution Conditions are
tested or (iii) a Borrowing Base Certificate is delivered, the Collateral Agent
reserves the right to verify the balance of such account; provided, further,
that no such verification shall relieve any Lender of its obligation to make any
Credit Extensions on a timely basis in accordance with the provisions of this
Agreement.

“Eligible Due from Agent Accounts” shall mean Accounts related to open AR
settlements with rental car companies in the Fleet Division designated in the
Borrowers’ financials statements as “Due from Agent” and that would otherwise
constitute Eligible Accounts (but for clause (a) of the definition of Eligible
Accounts) net of any corresponding “Due to Agent” liability that exists on the
Borrowers’ financial statements.  

 

“Eligible Inventory” shall mean, subject to adjustment as set forth below, items
of Inventory of any Borrower held for sale or lease in the ordinary course of
business (excluding packing or shipping materials or maintenance
supplies).  Eligible Inventory shall exclude any Inventory to which any of the
exclusionary criteria set forth below applies.  In addition, the Administrative
Agent reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the criteria set forth below and to establish new
criteria with respect to Eligible Inventory, in each case, in its Permitted
Discretion, subject to the approval of the Supermajority Lenders in the case of
adjustments which have the effect of making more credit available than would
have been available immediately prior to the exercise of such rights by the
Administrative Agent.  Eligible Inventory shall not include any Inventory of the
Borrowers that:

(a)is not solely owned by a Borrower, or is leased by or is on consignment to a
Borrower, or the Borrowers do not have title thereto;

(b)with respect to which the Collateral Agent, on behalf of the Secured
Creditors, does not have a first priority (subject to Permitted Borrowing Base
Liens) perfected Lien;

-19-

--------------------------------------------------------------------------------

 

 

(c)(i) is stored at a location not owned by a Borrower unless (x) the
Administrative Agent has given its prior consent thereto, (y) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent, or (z) Landlord Lien Reserves are permitted to be
established hereunder by the Administrative Agent with respect thereto, or (ii)
is stored with a bailee or warehouseman unless either (x) a reasonably
satisfactory bailee waiver letter has been delivered to the Administrative
Agent, or (y) Landlord Lien Reserves are permitted to be established hereunder
by the Administrative Agent with respect thereto, it being understood that in
each case of the foregoing clauses (i) and (ii), during the 120-day period
immediately following the Closing Date, such location or warehouse need not be
subject to a Landlord Lien Waiver and Access Agreement or bailee waiver letter,
and neither the lack thereof nor the agreement hereunder not to impose Landlord
Lien Reserves during such period shall not otherwise deem the applicable
Inventory to be ineligible;

(d)(i) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Administrative Agent is in place with respect to such
Inventory or (ii) is in transit (except to the extent such Inventory (x) is in
transit from (1) any location in the United States for receipt by a Borrower
within fifteen (15) days of the date of determination or (2) any location
outside of the United States for receipt by a Borrower within ninety (90) days
of the date of determination, for which the document of title, to the extent
applicable, reflects a Borrower as consignee (along with delivery to such
Borrower of the documents of title, to the extent applicable, with respect
thereto), and as to which the Administrative Agent has control over the
documents of title, to the extent applicable, which evidence ownership of the
subject Inventory, or (y) is in transit between locations leased, owned or
occupied by a Borrower);

(e)is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except Liens in favor of landlords, carriers, bailees and
warehousemen if clause (c) has been complied with;

(f)is unsalable, shopworn, seconds, damaged or unfit for sale, in each case, as
determined in the ordinary course of business by the Borrowers;

(g)consists of display items or packing or shipping materials or manufacturing
supplies;

(h)is not of a type held for sale or lease in the ordinary course of business of
the Borrowers;

(i)except as otherwise agreed by the Administrative Agent, any Inventory as to
which the representations or warranties pertaining to Inventory set forth in the
Credit Documents are untrue in any material respect;

(j)is subject to any licensing arrangement or any other Intellectual Property or
other proprietary rights of any Person, the effect of which would be to limit
the ability of the Administrative Agent, or any Person selling the Inventory on
behalf of the Administrative Agent, to sell such Inventory in enforcement of the
Administrative Agent’s Liens without further consent or payment to the licensor
or such other Person (unless such consent has then been obtained);

(k)is not covered by casualty insurance maintained as required by Section 9.03;
or

(l)which is located at any location where the aggregate value of all Eligible
Inventory of the Borrowers at such location is less than $100,000.

“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
(ii) any Disqualified Lender (solely, in the case of a sale of a Participation
to such Person, to the extent that the list of Disqualified Lenders has been
disclosed to all Lenders) and (iii) the Sponsor, Holdings, each of the Borrowers
and their respective Subsidiaries and Affiliates.

-20-

--------------------------------------------------------------------------------

 

 

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
(a) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, investigation, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief arising out of
or relating to an alleged injury or threat of injury to human health, safety or
the Environment due to the presence of Hazardous Materials, including any
Release or threat of Release of any Hazardous Materials.

“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding, for the avoidance of doubt, any
Indebtedness convertible into or exchangeable for the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder.  Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Lead Borrower or a Restricted Subsidiary of Lead Borrower
would be deemed to be a “single employer” within the meaning of Section 414(b)
or (c) of the Code and solely with respect to Section 412 of the Code, Section
414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Section 412 or 430 of the Code or Section 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan, (c)
the incurrence by Lead Borrower, a Restricted Subsidiary of Lead Borrower, or an
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal (including under
Section 4062(e) of ERISA) of any of Lead Borrower, a Restricted Subsidiary of
Lead Borrower, or an ERISA Affiliate from any Plan or Multiemployer Plan, (d)
the filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (e) the receipt by Lead
Borrower, a Restricted Subsidiary of Lead Borrower, or an ERISA Affiliate from
the PBGC or a plan administrator of any notice of intent to terminate any Plan
or Multiemployer Plan or to appoint a trustee to administer any Plan, (f) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to the Code, ERISA or other applicable law, (g) the receipt by Lead
Borrower, a Restricted Subsidiary of Lead Borrower, or an ERISA Affiliate of any
written notice concerning statutory liability arising from the withdrawal or
partial withdrawal of Lead Borrower, a Restricted Subsidiary of Lead Borrower,
or an ERISA Affiliate from a Multiemployer Plan or a written determination that
a Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, (h) the occurrence of any non-exempt “prohibited transaction”
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to which Lead Borrower or any Restricted Subsidiary is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which Lead Borrower or any Restricted Subsidiary could reasonably be expected to
have liability, (i) the occurrence of any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of any Plan or the
appointment of a trustee to administer any Plan, (j) the filing of any request
for or receipt of a minimum funding waiver under Section 412(c) of the Code with
respect to any Plan or Multiemployer Plan, (k) a determination that any Plan is
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (l) the receipt by Lead Borrower, a Restricted
Subsidiary of Lead Borrower or any ERISA

-21-

--------------------------------------------------------------------------------

 

 

Affiliate of any notice, that a Multiemployer Plan is, or is expected to be, in
endangered or critical status under Section 305 of ERISA, or (m) any other
extraordinary event or condition with respect to a Plan or Multiemployer Plan
which would reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Account” shall mean a Deposit Account, Securities Account or Commodity
Account (i) which is used for the sole purpose of making payroll and withholding
tax payments related thereto and other employee wage and benefit payments and
accrued and unpaid employee compensation payments (including salaries, wages,
benefits and expense reimbursements, 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation and health
care benefits), (ii) which is used solely for paying taxes, including sales
taxes, (iii) which is used as an escrow account or as a fiduciary or trust
account or is otherwise held exclusively for the benefit of an unaffiliated
third party (including any account solely holding amounts representing fines,
violations, fees and similar amounts paid by third parties and owed to
municipalities), (iv) which is a zero balance Deposit Account, Securities
Account or Commodity Account or (v) which is not otherwise subject to the
provisions of this definition and together with any other Deposit Accounts,
Securities Accounts or Commodity Accounts that are excluded pursuant to this
clause (v), have an average daily balance for any fiscal month of less than
$6,750,000 in aggregate.

“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Excluded Subsidiary” shall mean any Subsidiary of Lead Borrower that is (a) a
Foreign Subsidiary, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) not a
Wholly-Owned Subsidiary of Lead Borrower or one or more of its Wholly-Owned
Restricted Subsidiaries, (e) an Immaterial Subsidiary, (f) established or
created pursuant to Section 10.05(xi) and meeting the requirements of the
proviso thereto; provided that such Subsidiary shall only be an Excluded
Subsidiary for the period prior to such acquisition, (g) prohibited (but only
for so long as such Subsidiary would be prohibited) by applicable law, rule or
regulation from guaranteeing the facilities under this Agreement, or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee, in each case, unless such consent,
approval, license or authorization has been received (but without obligation to
seek the same), (h) prohibited (but only for so long as such Subsidiary would be
prohibited) from guaranteeing the Obligations by any contractual obligation in
existence (x) on the Closing Date or (y) at the time of the acquisition of such
Subsidiary after the Closing Date (to the extent such prohibition was not
entered into in contemplation of such acquisition), (i) a Subsidiary with
respect to which a guarantee by it of the Obligations would result in a material
adverse tax consequence to Holdings, Lead Borrower or any of the Restricted
Subsidiaries, as reasonably determined in good faith by Lead Borrower and
notified in writing to the Administrative Agent, (j) a not-for-profit Subsidiary
or a Subsidiary regulated as an insurance company, (k) any other Subsidiary with
respect to which Lead Borrower and the Administrative Agent reasonably agree in
writing that the cost or other consequences of guaranteeing the Obligations
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, and (l) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a CFC or that is a FSHCO; provided that, notwithstanding the
above, (x)  Lead Borrower may designate any Restricted Subsidiary that would
otherwise constitute an “Excluded Subsidiary” hereunder as a “Subsidiary
Guarantor” and cause such Subsidiary to execute the Guaranty Agreement as a
“Subsidiary Guarantor” (and from and after the execution of the Guaranty
Agreement, such Subsidiary shall no longer constitute an “Excluded Subsidiary”
unless released from its obligations under the Guaranty Agreement as a
“Subsidiary Guarantor” in accordance with the terms hereof and thereof; provided
that such Restricted Subsidiary shall not be released solely on the basis that
it was not required to become a Guarantor) so long as the Administrative Agent
has consented to such designation and such Subsidiary shall grant a perfected
lien on substantially all of its assets to the Collateral Agent for the benefit
of the Secured Creditors regardless of whether such Subsidiary is organized in a
jurisdiction other than the United States (notwithstanding anything to the
contrary in this Agreement), pursuant to arrangements reasonably agreed between
the Administrative Agent and Lead Borrower and subject to customary limitations
in such jurisdiction to be reasonably agreed to between the Administrative Agent
and Lead Borrower and (y) if a Subsidiary serves as a guarantor under the First
Lien Term Loan Credit Agreement, the Second Lien Term Loan Credit Agreement, any
First Lien Incremental Equivalent/Refinancing Debt or any Second Lien
Incremental Equivalent/Refinancing Debt, then it shall not constitute an
“Excluded Subsidiary.”  For the avoidance of doubt, no Borrower shall constitute
an Excluded Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity

-22-

--------------------------------------------------------------------------------

 

 

Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Credit Parties) at the time the
Guaranty of such Guarantor becomes effective with respect to such Swap
Obligation or (y) as it relates to all or a portion of the grant by such
Guarantor of a security interest, any Swap Obligation if, and to the extent
that, such Swap Obligation (or such security interest in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to any “keepwell, support or other agreement” for the benefit of
such Guarantor and any and all guarantees of such Guarantor’s Swap Obligations
by other Credit Parties) at the time the security interest of such Guarantor
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) Taxes imposed on
(or measured by) its net income and franchise (and similar) Taxes imposed on it
in lieu of income Taxes, either pursuant to the laws of the jurisdiction in
which such recipient is organized or in which the principal office or applicable
lending office of such recipient is located (or any political subdivision
thereof) or as a result of any other present or former connection between it and
the jurisdiction imposing such Tax (other than a connection arising from such
Administrative Agent, Lender or other recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document), (b) any branch profits Taxes under
Section 884(a) of the Code or any similar Tax imposed by any jurisdiction
described in clause (a) above, (c) in the case of a Lender (other than an
assignee pursuant to a request by a Borrower under Section 3.04), any U.S.
federal withholding Tax that (i) is imposed on amounts payable to or for the
account of such Lender at the time such Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent such recipient (or
its assignor, if any) was entitled, immediately before the designation of a new
lending office (or assignment), to receive additional amounts from the Credit
Parties with respect to such withholding tax pursuant to Section 5.01(a) or (ii)
is attributable to such recipient’s failure to comply with Section 5.01(b) or
Section 5.01(c), (d) any Taxes imposed under FATCA and (e) U.S. federal backup
withholding Taxes pursuant to Code Section 3406.

“Existing Letters of Credit” shall mean those Letters of Credit issued under the
Indebtedness to be satisfied and discharged in connection with the Closing Date
Refinancing and described on Schedule 1.02 hereto.

“Existing Revolving Loans” has the meaning assigned to such term in Section
2.19(a).

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.19(a).

“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.

“Extending Lender” shall have the meaning provided in Section 2.19(c).  

“Extension Amendment” shall have the meaning provided in Section 2.19(d).

“Extension Election” shall have the meaning provided in Section 2.19(c).

-23-

--------------------------------------------------------------------------------

 

 

“Extension Request” shall have the meaning provided in Section 2.19(a).

“Extension Series” shall have the meaning provided in Section 2.19(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect to any of the foregoing and any Requirement of Law adopted
and any agreements entered into pursuant to any such intergovernmental
agreement.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
reasonably determined by the Administrative Agent; provided further that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Fees” shall mean all amounts payable pursuant to or referred to in Section
2.05.

“Financial Statements Date” shall have the meaning provided in Section 6.11.

“First Lien Incremental Equivalent/Refinancing Debt” means (a) Indebtedness
permitted by Section 10.04(xxvii) or Section 10.04(xxxi) of the First Lien Term
Loan Credit Agreement, as in effect on the Closing Date, or any similar
provision of any subsequent First Lien Term Loan Credit Agreement which does not
modify the financial tests and dollar baskets set forth in such Sections of the
First Lien Term Loan Credit Agreement (as in effect on the Closing Date) in a
manner that is less restrictive to the Credit Parties in any material respect
and (b) any Permitted Refinancing Indebtedness in respect thereof.

“First Lien Term Agent” shall mean Bank of America, in its capacity as
administrative agent and collateral agent under the First Lien Term Documents,
and any successor administrative agent or collateral agent under the First Lien
Term Loan Credit Agreement.

“First Lien Term Documents” shall mean the First Lien Term Loan Credit
Agreement, any guarantees issued thereunder and the collateral and security
documents (and intercreditor agreements) entered into in connection therewith.

“First Lien Term Loans” shall have the meaning ascribed to the term “Term Loans”
in the First Lien Term Loan Credit Agreement.

“First Lien Term Loan Credit Agreement” shall mean (a) that certain First Lien
Term Loan Credit Agreement, as in effect on of the Closing Date and as the same
may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof (including by
reference to the Intercreditor Agreement) and thereof, among Holdings, the
Borrowers party thereto, certain lenders party thereto and the First Lien Term
Agent and (b) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any Indebtedness or other financial accommodation that
has been incurred to extend (subject to the limitations set forth herein
(including by reference to the Intercreditor Agreement)) or refinance in whole
or in part the Indebtedness and other obligations outstanding under (i) the
credit agreement referred to in clause (a) or (ii) any subsequent First Lien
Term Loan Credit Agreement, unless such

-24-

--------------------------------------------------------------------------------

 

 

agreement or instrument expressly provides that it is not intended to be and is
not a First Lien Term Loan Credit Agreement hereunder.  Any reference to the
First Lien Term Loan Credit Agreement hereunder shall be deemed a reference to
any First Lien Term Loan Credit Agreement then in existence.

“Fleet Division” shall mean the division of Lead Borrower that performs toll and
violation management solutions for the commercial fleet and rental car
industries.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by any Borrower or any one or more of its Restricted
Subsidiaries primarily for the benefit of employees of such Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiaries” shall mean each Subsidiary of a Borrower that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 2.11.

“Fronting Fee” shall have the meaning provided in Section 2.05(c)(ii).  

“FSHCO” shall mean any Domestic Subsidiary that is a disregarded entity that has
no material assets other than Equity Interests in one or more Foreign
Subsidiaries that are CFCs.

“Governmental Authority” shall mean the government of the United States of
America, any other, supranational authority or nation or any political
subdivision thereof, whether state, provincial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Lender Creditors,
(y) any Secured Bank Product Provider or any Person that was a Secured Bank
Product Provider on the Closing Date or at the time it entered into a Bank
Product with a Borrower or its Subsidiary and (z) any other Secured Creditor.

“Guarantor” shall mean and include Holdings, each Borrower (other than with
respect to its own Obligations) and each Subsidiary Guarantor.

“Guaranty” shall mean, as to any Guarantor, the guarantees granted by such
Guarantor pursuant to the terms of the Guaranty Agreement.

“Guaranty Agreement” shall have the meaning provided in Section 6.10.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b)
any chemicals, materials or substances defined as or included in the definition
of “hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance regulated under any Environmental Law.

“Holdings” shall have the meaning provided in the preamble hereto.

“HTA Canada” shall have the meaning provided in the recitals hereto.

“HTA New York” shall have the meaning provided in the recitals hereto.

“HTA Targets” shall have the meaning provided in the recitals hereto.

-25-

--------------------------------------------------------------------------------

 

 

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of Lead Borrower
that, as of the end of the most recently ended Test Period, does not have, when
taken together with all other Immaterial Subsidiaries, (a) assets in excess of
5.00% of Consolidated Total Assets; or (b) revenues for the period of four
consecutive fiscal quarters ending on such date in excess of 5.00% of the
combined revenues of Lead Borrower and the Restricted Subsidiaries for such
period; provided that in no event shall a Borrower be considered an Immaterial
Subsidiary.

“Increase Date” shall have the meaning provided in Section 2.15(b).  

“Increase Loan Lender” shall have the meaning provided in Section 2.15(b).  

“Incremental Revolving Commitment Amendment” shall have the meaning provided in
Section 2.15(d).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person, (vi)
all obligations under any Swap Contracts and any Bank Product Debt or under any
similar type of agreement and (vii) all Off-Balance Sheet Liabilities of such
Person.  Notwithstanding the foregoing, Indebtedness shall not include (a) trade
payables and accrued expenses incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person or (b)
earn-outs and contingent payments in respect of acquisitions except to the
extent that the liability on account of any such earn-outs or contingent payment
has become fixed, due and payable for more than 10 Business Days without being
paid and is required by U.S. GAAP to be reflected as a liability on the
consolidated balance sheet of Lead Borrower and its Restricted Subsidiaries.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Indemnified Taxes” shall mean Taxes imposed on or with respect to any payment
by or on account of any obligation of any Credit Party under any Credit Document
other than (i) Excluded Taxes and (ii) Other Taxes.

“Independent Assets or Operations” shall mean, with respect to any Parent
Company, that such Parent Company’s total assets, revenues, income from
continuing operations before income taxes and cash flows from operating
activities (excluding in each case amounts related to its investment in Lead
Borrower and the Restricted Subsidiaries), determined in accordance with GAAP
and as shown on the most recent balance sheet of such Parent Company, is more
than 5.00% of such Parent Company’s corresponding consolidated amount.

“Initial Borrowing Base Certificate” shall mean the initial Borrowing Base
Certificate delivered hereunder setting forth Lead Borrower’s calculation of the
Borrowing Base in accordance with clauses (a) through (e) of the definition
thereof as of the last Business Day of the most recent fiscal month ended at
least 20 days prior to the date of the Closing Date or the Closing Borrowing
Base Termination Date, as applicable.

“Initial Field Exam” shall mean a field examination of the Borrowers completed
by Hilco Valuation Services.

“Initial Maturity Date” shall mean the date that is five years after the Closing
Date, or if such date is not a Business Day, the next preceding Business Day.

-26-

--------------------------------------------------------------------------------

 

 

“Initial Public Offering” shall mean (a) the issuance by any Parent Company of
its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8 or S-4)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act, as amended. or (b) the acquisition, purchase, merger or
combination of the Lead Borrower or any Parent Company, by, or with, a publicly
traded special acquisition company or targeted acquisition company or any entity
similar to the foregoing or any subsidiary thereof that results in the Equity
Interests of the Lead Borrower or any Parent Company (or its successor by merger
or combination) being traded on a United States national securities exchange.

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement in the
form of Exhibit M, dated as of the Closing Date, by and among the Collateral
Agent, Bank of America, as collateral agent under the First Lien Term Loan
Credit Agreement and Bank of America, as collateral agent under the Second Lien
Term Loan Credit Agreement, as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
thereof.

“Interest Determination Date” shall mean, with respect to any LIBO Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Loan.

“Interest Period” shall mean, as to any Borrowing of a LIBO Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three, six, or, if agreed to by all Lenders, twelve months or less
than one month thereafter, as Lead Borrower may elect, or the date any Borrowing
of a LIBO Rate Loan is converted to a Borrowing of a Base Rate Loan in
accordance with Section 2.08 or repaid or prepaid in accordance with Section
2.07 or Section 2.09; provided that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

“Interim Period” shall have the meaning assigned to such term in Section
10.11(b).

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Bank” shall mean, as the context may require, (a) Bank of America or
any affiliate of Bank of America with respect to Letters of Credit issued by it;
(b) any other Lender that may become an Issuing Bank pursuant to Sections
2.13(i) and 2.13(k), with respect to Letters of Credit issued by such Lender;
(c) with respect to the Existing Letters of Credit, the Lender which issued each
such Letter of Credit, or (d) collectively, all of the foregoing.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Landlord Lien Reserve” shall mean an amount not to exceed the lesser of (i)
three months’ rent for all of the leased locations of the Borrowers at which
Eligible Inventory is stored, other than leased locations with respect to which
the Administrative Agent has received a Landlord Lien Waiver and Access
Agreement and (ii) the aggregate amount included in the Borrowing Base pursuant
to clause (c) of the definition thereof.

-27-

--------------------------------------------------------------------------------

 

 

“Landlord Lien Waiver and Access Agreement” shall mean a Landlord Lien Waiver
and Access Agreement, in a form reasonably approved by the Administrative Agent.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loans or Commitments hereunder at such time,
including the latest termination date of any Existing Revolving Loans or
Extended Revolving Loan Commitments, as applicable, as extended in accordance
with this Agreement from time to time.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Creditors, in accordance with the provisions of Section 2.13.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.13.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Documents” shall mean all documents, instruments and agreements delivered by
Lead Borrower or any Restricted Subsidiary of Lead Borrower that is a
co-applicant in respect of any Letter of Credit to the Issuing Bank or the
Administrative Agent in connection with any Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time.  The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the Borrowers for any drawings under Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom), and
(b) the undrawn amount of all outstanding Letters of Credit.

“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c)(i).

“LC Request” shall mean a request by Lead Borrower in accordance with the terms
of Section 2.13(b) in form and substance reasonably satisfactory to the Issuing
Bank.

“LCT Election” shall have the meaning provided in Section 1.03.  

“LCT Test Date” shall have the meaning provided in Section 1.03.

“Lead Arrangers” shall mean Bank of America, N.A., BMO Capital Markets Corp.,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc. and Morgan
Stanley Senior Funding, Inc., in their capacities as joint lead arrangers and/or
bookrunners for this Agreement.

“Lead Borrower” shall have the meaning provided in the preamble hereto.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04(b), and, as the context requires, includes the Swingline Lender.

“Lender Creditors” shall mean the Agents, the Lenders and the Indemnified
Persons.

“Letter of Credit” shall mean any letters of credit issued or to be issued by an
Issuing Bank for the account of Lead Borrower or any of its Subsidiaries
pursuant to Section 2.13, including each Existing Letter of Credit.

-28-

--------------------------------------------------------------------------------

 

 

“Letter of Credit Expiration Date” shall mean the date which is five (5)
Business Days prior to the Maturity Date unless otherwise agreed by the
Administrative Agent and the Issuing Bank.

“LIBO Rate” shall mean: (a) for any Interest Period, with respect to a LIBO Rate
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, as published on the applicable Bloomberg
screenpage (or such other commercially available source providing such
quotations as may be designated) (the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and (b) for any
interest calculation with respect to a Base Rate Loan on any date, the rate per
annum equal to LIBOR, at approximately 11:00 a.m., London time determined two
Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day; provided that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.  Notwithstanding any of the foregoing, the LIBO Rate shall not at any
time be less than zero (and, if any such rate is below zero, the LIBOR Rate
shall be deemed to be zero).

“LIBO Rate Loan” shall mean each Revolving Loan which is designated as a
Revolving Loan bearing interest at the LIBO Rate by Lead Borrower at the time of
the incurrence thereof or conversion thereto.

“LIBOR Successor Rate” shall have the meaning assigned to such term in Section
3.06(a).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with Lead
Borrower).

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Limited Condition Acquisition” shall mean any acquisition (including by way of
merger) or similar Investment whose consummation is not conditioned on the
availability of, or on obtaining, financing.  

“Limited Condition Transaction” shall mean any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness), the making of any Dividend and/or the making of any voluntary or
optional payment or prepayment on or redemption or acquisition for value of any
Indebtedness subject to Section 10.07(a).

“Limited Originator Recourse” shall mean a letter of credit, cash collateral
account or other such credit enhancement issued in connection with the
incurrence of Indebtedness by a Securitization Entity under a Qualified
Securitization Transaction, in each case, solely to the extent required to
satisfy Standard Securitization Undertakings.

“Line Cap” shall mean an amount that is the lesser of (a) the Aggregate
Commitments and (b) the then applicable Borrowing Base.

-29-

--------------------------------------------------------------------------------

 

 

“Liquidity Event” shall mean the occurrence of a date when (a) Availability
shall have been less than the greater of (i) 10.0% of the Line Cap and
(ii) $7,500,000 (in the case of this clause (ii), to the extent there has been
any optional reduction in Commitments pursuant to Section 2.07(b) or any
Revolving Commitment Increase pursuant to Section 2.15 after the Closing Date,
multiplied by the Aggregate Commitment Adjustment Factor), in either case for
five consecutive Business Days, until such date as (b) (x) Availability shall
have been at least equal to the greater of (i) 10.0% of the Line Cap and
(ii) $7,500,000 (in the case of this clause (ii), to the extent there has been
any optional reduction in Commitments pursuant to Section 2.07(b) or any
Revolving Commitment Increase pursuant to Section 2.15 after the Closing Date,
multiplied by the Aggregate Commitment Adjustment Factor) for 30 consecutive
calendar days.

“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Account) is maintained
directing such bank or other depository (a) to remit all funds in such Deposit
Account to the Dominion Account, or in the case of the Dominion Account, to the
Administrative Agent on a daily basis, and (b) to cease following directions or
instructions given to such bank or other depository by any Credit Party
regarding the disbursement of funds from such Deposit Account (other than any
Excluded Account), and (c) to follow all directions and instructions given to
such bank or other depository by the Administrative Agent in each case, pursuant
to the terms of any Deposit Account Control Agreement in place.

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

“Loans” shall mean advances made to or at the instructions of Lead Borrower
pursuant to Section 2 hereof and may constitute Revolving Loans, Swingline Loans
or Overadvance Loans.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the UCC of the State of New York.

“Margin Stock” shall have the meaning provided in Regulation U.

“Master Agreement” shall have the meaning provided to such term in the
definition of  “Swap Contract”.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of Lead Borrower
and its Restricted Subsidiaries, taken as a whole, (ii) a material and adverse
effect on the rights and remedies of the Administrative Agent and Collateral
Agent, on behalf of the Lenders, taken as a whole, under the Credit Documents or
(iii) a material and adverse effect on the ability of the Credit Parties, taken
as a whole, to perform their payment obligations under the Credit Documents.

“Maturity Date” means the Initial Maturity Date or the Latest Maturity Date, as
applicable.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA under which Lead Borrower
or a Restricted Subsidiary of Lead Borrower has any obligation or liability,
including on account of an ERISA Affiliate.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Revolving Note or Swingline Note, as applicable.

“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A-1 hereto.

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-2 hereto.

-30-

--------------------------------------------------------------------------------

 

 

“Notice Office” shall mean the office of the Administrative Agent located at
Bank of America, N.A., 901 Main Street, Dallas, TX 75202, Attention: Milissa
Jones, Telephone: 214.209.4845, Electronic Mail: milissa.jones@baml.com; or such
other office or person as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which Lead Borrower and the Secured Bank Product
Provider thereof have notified the Administrative Agent of the intent to include
such Secured Bank Product Obligations as a Noticed Hedge hereunder and with
respect to which a Bank Products Reserve has subsequently been established in
the maximum amount thereof.

“Obligations” shall mean (i) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person, by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest on the Loans and
Letters of Credit, and to pay interest, fees, costs, charges, expenses,
professional fees, and all sums chargeable to any Credit Party or for which any
Credit Party is liable as indemnitor under the Credit Documents, whether or not
evidenced by any note or other instrument (in each case, including interest,
fees and other amounts accruing during any proceeding under any Debtor Relief
Laws, regardless of whether allowed or allowable in such proceeding) and (ii)
all liabilities and indebtedness of Lead Borrower or any of its Restricted
Subsidiaries owing in respect of Secured Bank Product Obligations (with respect
to any Subsidiary Guarantor, other than any Excluded Swap Obligation of such
Subsidiary Guarantor). Notwithstanding anything to the contrary contained above,
(x) obligations of any Credit Party or Restricted Subsidiary under any Secured
Bank Product Obligations shall be secured and guaranteed pursuant to the Credit
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (y) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under Secured Bank Product Obligations.

“OFAC” shall mean the U.S. Treasury Department Office of Foreign Assets Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.04) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).

“Outstanding Amount” shall mean with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Overadvance” shall have the meaning of such term assigned to such term in
Section 2.17.

“Overadvance Loan” shall mean a Base Rate Loan made when an Overadvance exists
or is caused by the funding thereof.

-31-

--------------------------------------------------------------------------------

 

 

“Parent Company” shall mean any direct or indirect parent company of Lead
Borrower (other than the Sponsor).

“Participant” shall have the meaning provided in Section 13.04(c).

“Participant Register” shall have the meaning provided in Section 13.04(c).

“Patent Security Agreement” shall have the meaning assigned to such term in the
Security Agreement.

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (a) no Event of Default has then occurred and is continuing or would
immediately result from any action, (b) Availability on a Pro Forma Basis
immediately after giving effect to such action (and the average Availability
over the prior 30 day period on a Pro Forma Basis assuming such action occurred
on the first day of such 30 day period) would be at least the greater of (i)
12.5% of the Line Cap and (ii) $9,375,000 (in the case of this clause (ii), to
the extent there has been any optional reduction in Commitments pursuant to
Section 2.07(b) or any Revolving Commitment Increase pursuant to Section 2.15
after the Closing Date, multiplied by the Aggregate Commitment Adjustment
Factor) and (c) if Availability on a Pro Forma Basis immediately after giving
effect to such action (and the average Availability over the prior 30 day period
on a Pro Forma Basis assuming such action occurred on the first day of such 30
day period) is less than 25% of the Aggregate Commitments, the Consolidated
Fixed Charge Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis
for such action.

“Payment Office” shall mean the office of the Administrative Agent located at
Bank of America, N.A., 901 Main Street, Dallas, Texas 75202, Attention: ABL
Dallas Operations, Electronic Mail:
dg.babc_abl_operations_dr_team@bankofamerica.com, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.

“Permitted Acquisition” shall mean the acquisition by Lead Borrower or any of
its Restricted Subsidiaries of an Acquired Entity or Business; provided that (i)
the Acquired Entity or Business acquired is in a business permitted by Section
10.09 and (ii) all applicable requirements of Section 9.14 are satisfied.

“Permitted Borrowing Base Liens” shall mean Liens on the Collateral permitted by
Sections 10.01(i), (ii) (solely with respect to warehousemens’ liens), (xi),
(xii) and (xxiii) (in the case of Sections 10.01(ii), (xi) and (xxiii), subject
to compliance with clause (iii) of the definition of “Eligible Inventory” and in
each case, solely to the extent any such Lien set forth in Section 10.01(ii),
(xi), (xii) or (xxiii) arises by operation of law).

“Permitted Discretion” shall mean reasonable credit judgment made in good faith
in accordance with customary business practices for comparable asset-based
lending transactions, and as it relates to the establishment or adjustment of
Reserves or the modification of eligibility standards and criteria shall require
that (a) such establishment, adjustment or imposition after the Closing
Borrowing Base Termination Date be based on the analysis of facts or events
first occurring or first discovered by the Administrative Agent after the
Closing Date or are materially different from the facts or events occurring or
known to the Administrative Agent on the Closing Date Borrowing Base Termination
Date, unless Lead Borrower and the Administrative Agent otherwise agree in
writing, (b) the contributing factors to the imposition of any Reserves shall
not duplicate the exclusionary criteria set forth in the definitions of Eligible
Accounts, Eligible Due from Agent Accounts or Eligible Inventory, as applicable,
and vice versa and (c) the amount of any such Reserve so established or the
effect of any adjustment shall be a reasonable quantification (as reasonably
determined by the Administrative Agent) of the incremental dilution of the
Borrowing Base attributable to such contributing factors.

-32-

--------------------------------------------------------------------------------

 

 

“Permitted Encumbrances” shall mean, with respect to any real property, such
exceptions to title as are set forth in any mortgage title insurance policy
delivered to any holder of a Permitted Lien thereon with respect thereto.

“Permitted Holders” shall mean (i) the Sponsor, (ii) any Related Party of the
Sponsor and (iii) any “group” (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act or any successor provision) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group,” such
Persons specified in clauses (i) or (ii) above, collectively, have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the voting stock of Lead Borrower or any of its direct or indirect parent
entities held by such “group”.

“Permitted Investment” shall have the meaning provided in Section 10.05.

“Permitted Junior Debt” shall mean any Permitted Junior Notes and any Permitted
Junior Loans.

“Permitted Junior Debt Documents” shall mean any Permitted Junior Notes
Documents and any Permitted Junior Loan Documents.

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of Lead Borrower or any
Restricted Subsidiary in the form of unsecured loans; provided that (i)
[reserved], (ii) no such Indebtedness, to the extent incurred by any Credit
Party, shall be guaranteed by any Person other than Holdings, a Borrower or a
Subsidiary Guarantor, (iii) no such Indebtedness shall be subject to scheduled
amortization or have a final stated maturity (excluding for this purpose,
interim loan financings that provide for automatic rollover, subject to
customary conditions, to Indebtedness otherwise meeting the maturity
requirements of this clause), in either case prior to the date occurring
ninety-one (91) days following the Latest Maturity Date  as of the date such
Indebtedness was incurred, (iv) [reserved], (v) [reserved] and (vi) to the
extent incurred by any Credit Party, the covenants and events of default, taken
as a whole, shall not be materially more favorable to the lenders providing such
Permitted Junior Loans than the related provisions contained in this Agreement;
provided that (x) any such terms may be more favorable to the extent they take
effect after the Latest Maturity Date as of the date such Indebtedness was
incurred, and (y) in the event that any agreement evidencing such Indebtedness
contains financial maintenance covenants that are effective prior to the Latest
Maturity Date as of the date such Indebtedness was incurred, the Borrowers shall
have offered in good faith to enter into an amendment to this Agreement to add
any such financial covenants as are not then contained in this Agreement
(provided that a certificate of a Responsible Officer of Lead Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (vi), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).  

“Permitted Junior Notes” shall mean any Indebtedness of Lead Borrower or any
Restricted Subsidiary in the form of unsecured notes and incurred pursuant to
one or more issuances of such notes; provided that (i) [reserved], (ii) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than Holdings, a Borrower or a Subsidiary Guarantor, (iii) no
such Indebtedness shall be subject to scheduled amortization or have a final
stated maturity, in either case prior to the date occurring ninety-one (91) days
following the Latest Maturity Date as of the date such Indebtedness was
incurred, (iv) [reserved], (v) the indenture governing such Indebtedness shall
not include any financial maintenance covenants, (vi) the “default to other
indebtedness” event of default contained in the indenture governing such
Indebtedness shall provide for a “cross-acceleration” or a “cross-acceleration”
and “cross-payment default” rather than a “cross-default,” (vii) [reserved] and
(viii) to the extent incurred by any Credit Party, the negative covenants and
events of default, taken as a whole, contained in the indenture governing such
Indebtedness shall not be materially more favorable to the holders of such
Permitted Junior Notes than the related provisions contained in this Agreement;
provided that any such terms may be more favorable to the extent they take
effect after the Latest Maturity Date as of the date such Indebtedness was
incurred (provided that a certificate

-33-

--------------------------------------------------------------------------------

 

 

of a Responsible Officer of Lead Borrower delivered to the Administrative Agent
at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that Lead Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in the foregoing clause (viii), shall
be conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to Lead Borrower of an objection
during such five Business Day period (including a reasonable description of the
basis upon which it objects)).  

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Refinancing Indebtedness” shall mean Indebtedness incurred by Lead
Borrower or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness, including any
previously issued Permitted Refinancing Indebtedness, so long as:

(1)the principal amount of such new Indebtedness does not exceed (a) the
principal amount of  Indebtedness (including any unused commitments therefor
that are able to be drawn at such time) being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest and fees on such Refinanced Debt, plus (c)
the amount of any tender or redemption premium paid thereon or any penalty or
premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any costs, fees and expenses incurred in
connection with the issuance of such new Indebtedness and the Refinancing of
such Refinanced Debt;

(2)such Permitted Refinancing Indebtedness (excluding for this purpose, interim
loan financings that provide for automatic rollover, subject to customary
conditions, to Indebtedness otherwise meeting the requirements of this clause)
has a:

(a)Weighted Average Life to Maturity at the time such Refinancing Indebtedness
is incurred that is not less than the remaining Weighted Average Life to
Maturity of the applicable Refinanced Debt; and

(b)final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date as of the date such Indebtedness was incurred);

(3)to the extent such Permitted Refinancing Indebtedness Refinances (a)
Indebtedness that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the subordination terms applicable
to the Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the Lien subordination terms applicable to the
Refinanced Debt or (c) secured by Liens that are pari passu with the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are pari passu or subordinated to
the Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Collateral sharing provisions
applicable to the Refinanced Debt; and

-34-

--------------------------------------------------------------------------------

 

 

(4)subject to Section 10.01(vi), such Permitted Refinancing Indebtedness shall
not be secured by any assets or property of Lead Borrower or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof);

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of Lead Borrower that is not a Borrower
or a Subsidiary Guarantor that refinances Indebtedness of a Borrower or a
Subsidiary Guarantor, and (b) clause (2) of this definition will not apply to
any Refinancing of any Indebtedness under clause (iii) or (v) of Section 10.04.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) Lead
Borrower or a Restricted Subsidiary of Lead Borrower or with respect to which
Lead Borrower or a Restricted Subsidiary of Lead Borrower has, or may have, any
liability, including, for greater certainty, liability arising from an ERISA
Affiliate.

“Plan of Reorganization” shall have the meaning provided in Section
13.04(j)(ii).

“Platform” shall mean Debt Domain, Intralinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system.

“Pledged Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Prime Rate” shall mean the rate publicly announced from time to time by the
Administrative Agent as its “prime rate,” such “prime rate” to change when and
as such prime lending rate changes.  The Prime Rate is set by the Administrative
Agent based upon various factors including Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated Fixed Charge Coverage Ratio and the Consolidated Total Net Leverage
Ratio and the calculation of Consolidated Total Assets and Availability, of any
Person and its Restricted Subsidiaries, as of any date, that pro forma effect
will be given to the Transaction, any acquisition, merger, consolidation,
Investment, any issuance, incurrence, assumption or repayment or redemption of
Indebtedness (including Indebtedness issued, incurred or assumed or repaid or
redeemed as a result of, or to finance, any relevant transaction and for which
any such test, financial ratio, basket or covenant is being calculated) (but
excluding the identifiable proceeds of any Indebtedness being incurred
substantially simultaneously therewith or as part of the same transaction or
series of related transactions for purposes of netting cash to calculate the
applicable ratio), any issuance or redemption of preferred stock, all sales,
transfers and other dispositions or discontinuance of any Subsidiary, line of
business, division, segment or operating unit, any operational change (including
the entry into any material contract or arrangement) or any designation of a
Restricted Subsidiary to an Unrestricted Subsidiary or of an Unrestricted
Subsidiary to a Restricted Subsidiary, in each case that have occurred during
the four consecutive fiscal quarter period of such Person being used to
calculate such test, financial ratio, basket or covenant (the “Reference
Period”), or subsequent to the end of the Reference Period but prior to such
date or prior to or simultaneously with the event for which a determination
under this definition is made (including any such event occurring at a Person
who became a Restricted Subsidiary of the subject Person or was merged or
consolidated with or into the subject Person or any other Restricted Subsidiary
of the subject Person after the commencement of the Reference Period), as if
each such event occurred on the first day of the Reference Period.

-35-

--------------------------------------------------------------------------------

 

 

For purposes of making any computation referred to above:

(1)if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Swap Contract applicable to such Indebtedness);

(2)interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of Lead Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with U.S. GAAP;

(3)interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as Lead
Borrower may designate; and

(4)interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.

Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments, other than Specified Permitted Adjustments, that
consist of reductions in costs and other operating improvements or synergies
(whether added pursuant to this definition, the definition of “Pro Forma Cost
Savings” or otherwise added to Consolidated Net Income or Consolidated EBITDA)
shall be calculated in accordance with, and satisfy the requirements specified
in, the definition of “Pro Forma Cost Savings.”

“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken on or prior to, or to be taken by Lead Borrower (or
any successor thereto) or any Restricted Subsidiary within 24 months of, the
date of such pro forma calculation, net of the amount of actual benefits
realized or expected to be realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such action; provided
that (a) such cost savings, operating expense reductions, operating improvements
and synergies are factually supportable and reasonably identifiable (as
determined in good faith by a responsible financial or accounting officer, in
his or her capacity as such and not in his or her personal capacity, of Lead
Borrower (or any successor thereto)) and are reasonably anticipated to be
realized within 24 months after the date of such pro forma calculation and (b)
no cost savings, operating expense reductions, operating improvements and
synergies shall be added pursuant to this definition to the extent duplicative
of any expenses or charges otherwise added to Consolidated Net Income or
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that the aggregate amount added in respect of
the foregoing proviso (or otherwise added to Consolidated Net Income or
Consolidated EBITDA) shall no longer be permitted to be added back to the extent
the cost savings, operating expense reductions, operating improvements and
synergies have not been achieved within 24 months of the action or event giving
rise to such cost savings, operating expense reductions, operating improvements
and synergies.

“Projections” shall mean the detailed projected consolidated financial
statements of Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.

-36-

--------------------------------------------------------------------------------

 

 

“Properly Contested” shall mean with respect to any obligation of a Credit
Party, (a) the obligation is subject to a bona fide dispute regarding amount or
the Credit Party's liability to pay; (b) the obligation is being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently pursued; (c) appropriate reserves have been established in accordance
with U.S. GAAP; (d) non-payment would not have a Material Adverse Effect, nor
result in forfeiture or sale of any material assets of the Credit Party; (e) no
Lien is imposed on any material assets of the Credit Party as a result of such
dispute, unless bonded and stayed to the reasonable satisfaction of
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Aggregate Commitments represented by such Lender’s
Revolving Commitment.

“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Exposure of such Lender at
such time and the denominator of which is the aggregate amount of all Aggregate
Exposures at such time.  The initial Pro Rata Shares of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Protective Advances” shall have the meaning provided in Section 2.18.  

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” shall mean a Lender whose representatives may trade in securities
of Lead Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by Lead Borrower under the terms
of this Agreement.

“Qualified Preferred Stock” shall mean any preferred capital stock of Holdings
or Lead Borrower so long as the terms of any such preferred capital stock (x) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision prior to the 91st day after the Latest Maturity Date as of the
date such Qualified Preferred Stock was issued other than (i) provisions
requiring payment solely (or with provisions permitting Holdings or Lead
Borrower, as applicable, to opt to make payment solely) in the form of common
Equity Interests, Qualified Preferred Stock of Holdings or Lead Borrower or cash
in lieu of fractional shares, as applicable, or any Equity Interests of any
direct or indirect Parent Company of Holdings or Lead Borrower, as applicable,
(ii) provisions requiring payment solely as a result of a change of control or
asset sale, so long as any rights of the holders thereof upon the occurrence of
a change of control or asset sale are subject to the payment in full of all
Obligations in cash (other than unasserted contingent indemnification
obligations) or such payment is otherwise permitted by this Agreement (including
as a result of a waiver or amendment hereunder) and (iii) with respect to
preferred capital stock issued to any plan for the benefit of employees of
Holdings or Lead Borrower, as applicable, or its Subsidiaries or by any such
plan to such employees, provisions requiring the repurchase thereof in order to
satisfy applicable statutory or regulatory obligations and (y) give Holdings or
Lead Borrower the option to elect to pay such dividends or distributions on a
non-cash basis or otherwise do not require the cash payment of dividends or
distributions at any time that such cash payment is not permitted under this
Agreement or would result in an Event of Default hereunder.

“Qualified Securitization Transaction” shall mean any Securitization Transaction
of a Securitization Entity that meets the following conditions:

(1)the board of directors of Lead Borrower or the applicable Restricted
Subsidiary shall have determined in good faith that such Qualified
Securitization Transaction (including financing terms, covenants, termination
events or other provisions) is in the aggregate economically fair and reasonable
to Lead Borrower or the applicable Restricted Subsidiary;

-37-

--------------------------------------------------------------------------------

 

 

(2)all sales of accounts receivable and related assets to the Securitization
Entity are made at fair market value (as determined in good faith by Lead
Borrower or the applicable Restricted Subsidiary) and may include Standard
Securitization Undertakings; and

(3)the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by Lead Borrower) and
may include Standard Securitization Undertakings and Limited Originator
Recourse.

Notwithstanding anything to the contrary, the grant of a security interest in
any accounts receivable of any Credit Party to secure Indebtedness or other
obligations under this Agreement, the First Lien Term Loan Credit Agreement or
the Second Lien Credit Agreement shall not be deemed a Qualified Securitization
Transaction.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Receivables Assets” means (a) any accounts receivable and the proceeds thereof
owed to a Borrower or a Restricted Subsidiary subject to a Receivables Facility
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with an accounts receivable factoring arrangement and which are, in each case,
sold, conveyed, assigned or otherwise transferred or pledged by a Borrower or a
Restricted Subsidiary to a commercial bank in connection with a Receivables
Facility.  For the avoidance of doubt, no Receivables Assets shall be included
in the Borrowing Base.

“Receivables Facility” means an agreement between the Borrower or a Restricted
Subsidiary and a commercial bank that is entered into at the request of a
customer of the Borrower or a Restricted Subsidiary, pursuant to which (a) the
Borrower or such Restricted Subsidiary, as applicable, agrees to sell to such
commercial bank accounts receivable owing by such customer, together with
Receivables Assets related thereto, at a maximum discount, for each such account
receivable, not to exceed 5.0% of the face value thereof, and (b) the
obligations of the Borrower or such Restricted Subsidiary, as applicable,
thereunder are non-recourse (except for Securitization Repurchase Obligations)
to the Borrower and such Restricted Subsidiary.

“Recovery Event” shall mean the receipt by Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of Lead Borrower
or any of its Restricted Subsidiaries (but not by reason of any loss of revenues
or interruption of business or operations caused thereby) and (ii) under any
policy of insurance required to be maintained under Section 9.03, in each case
to the extent such proceeds or awards do not constitute reimbursement or
compensation for amounts previously paid by Lead Borrower or any of its
Restricted Subsidiaries in respect of any such event.

“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis.”

“Refinance” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness.”

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness.”

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

-38-

--------------------------------------------------------------------------------

 

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Party” shall mean (a) with respect to Platinum Equity Advisors, LLC,
(i) any investment fund controlled by or under common control with Platinum
Equity Advisors, LLC, any officer or director of the foregoing persons, or any
entity controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); (b) with respect to any officer of Lead Borrower
or its Subsidiaries, (i) any spouse or lineal descendant (including by adoption
and stepchildren) of such officer and (ii) any trust, corporation or partnership
or other entity, in each case to the extent not an operating company, of which
an 80% or more controlling interest is held by the beneficiaries, stockholders,
partners or owners who are the officer, any of the persons described in clause
(b)(i) above or any combination of these identified relationships and (c) with
respect to any Agent, such Agent’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Agent and such Agent’s
Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, of any Hazardous Material into, through
or upon the Environment or within, from or into any building, structure,
facility or fixture.

“Relevant Public Company” shall mean the Parent Company that is the registrant
with respect to, at any time on and after an Initial Public Offering, the Parent
Company whose equity is traded on a United States national securities exchange.

“Replaced Lender” shall have the meaning provided in Section 3.04.

“Replacement Lender” shall have the meaning provided in Section 3.04.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time, or if the Commitments have been terminated,
Non-Defaulting Lenders, the sum of whose outstanding Credit Extensions
(calculated assuming settlement and repayment of all Swingline Loans by the
Lenders) as of any date of determination represent greater than 50% of the sum
of all such Credit Extensions (other than Credit Extensions made by Defaulting
Lenders).

“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria, such reserves as the
Administrative Agent, from time to time determines in its Permitted Discretion,
including but not limited to Dilution Reserves, Landlord Lien Reserves, Asset
Retirement Reserves and, solely during a continuing Event of Default or during a
continuing Liquidity Period, reserves reasonably determined by the
Administrative Agent in good faith to be necessary as a result of any failure to
comply with the Assignment of Claims Act (or any state or municipal equivalent
thereof), plus any Bank Product Reserves.

-39-

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing or anything contrary in this Agreement, (a) no
Reserves shall be established or changed and no modifications to eligibility
criteria or standards made, in each case, except upon not less than three (3)
Business Days’ prior written notice to Lead Borrower, which notice shall include
a reasonably detailed description of such Reserve being established or the
modification to eligibility criteria or standards being made (during which
period (i) the Administrative Agent shall, if requested, discuss any such
Reserve, change or modification with Lead Borrower, (ii) Lead Borrower may take
such action as may be required so that the event, condition or matter that is
the basis for such Reserve, change or modification thereto no longer exists or
exists in a manner that would result in the establishment of a lower Reserve or
result in a lesser change or modification thereto, in a manner and to the extent
reasonably satisfactory to the Administrative Agent and (iii) no Credit
Extensions shall be made to the Borrowers if after giving effect to such Credit
Extension the Outstanding Amount would exceed the Line Cap less such Reserves),
provided that (x) no Landlord Lien Reserves may be established unless Eligible
Inventory is included in the Borrowing Base or prior to the date that is 120
days after the Closing Date and (y) no Reserves may be established as a result
of any failure to comply with the Assignment of Claims Act (or any state or
municipal equivalent thereof) prior to the 90th day following receipt by Lead
Borrower of a written request from the Administrative Agent given during a
continuing Event of Default or a continuing Liquidity Period to comply with the
Assignment of Claims Act and, following such 90th day, shall not be imposed to
the extent the Administrative Agent  reasonably determines that the Borrowers
are using their reasonable efforts to cause such compliance; provided, further,
that such Reserves shall cease to be effective at the time such Event of Default
is cured or waived or such Liquidity Period ceases to be continuing, as
applicable), (b) no Reserves shall be established  with respect to any surety or
performance bond in which guarantees, letters of credit, bonds or similar
arrangements are issued to facilitate the Credit Parties’ business, except to
the extent (i) any assets included in the Borrowing Base are subject to a
perfected Lien securing reimbursement obligations in respect of such surety or
performance bond and such Liens are pari passu or senior to the Liens securing
the Obligations hereunder or (ii) the counterparties to any such surety bond
have made demands for cash collateral which have not been satisfied, (c) the
amount of any Reserve established by the Administrative Agent, and any change in
the amount of any Reserve and any modification to eligibility criteria and
standards, shall have a direct and reasonable relationship to the event,
condition or other matter that is the basis for such Reserve or such change and
(d) no Reserve shall be duplicative of any Reserve already accounted for through
eligibility criteria or constitute a general Reserve applicable to all Inventory
or Accounts that is the functional equivalent of a decrease in advance rates. 
Notwithstanding clause (a) of the preceding sentence, changes to the Reserves
solely for purposes of correcting mathematical or clerical errors shall not be
subject to such notice period, it being understood that no Default or Event of
Default shall be deemed to result therefrom, if applicable, for a period of six
(6) Business Days.

“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given pursuant to Section 2, any other officer or employee of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent; provided that, with
respect to compliance with financial covenants, “Responsible Officer” shall mean
the chief financial officer, treasurer or controller of Lead Borrower, or any
other officer of Lead Borrower having substantially the same authority and
responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of Lead Borrower other than
any Unrestricted Subsidiaries.  Each Subsidiary of Lead Borrower that is a
Borrower shall constitute a Restricted Subsidiary.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

-40-

--------------------------------------------------------------------------------

 

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth opposite such Lender’s name on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender assumed its Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to Section
2.07 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 13.04.  

“Revolving Commitment Increase” shall have the meaning provided in Section
2.15(a).

“Revolving Commitment Increase Notice” shall have the meaning provided in
Section 2.15(b).

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean advances made to or at the instructions of Lead
Borrower pursuant to Section 2 hereof and may constitute Revolving Loans,
Swingline Loans, Protective Advances, or Overadvance Loans.

“Revolving Note” shall mean each revolving note substantially in the form of
Exhibit B-1 hereto.

“S&P” shall mean S&P Global Ratings, a division of S&P Global Inc., and any
successor owner of such division.

“Safety Division” shall mean the division of Lead Borrower that provides
municipalities with red-light, speed and other traffic enforcement solutions.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by Lead Borrower or any of its Restricted Subsidiaries
of real or personal property which has been or is to be sold or transferred by
Lead Borrower or such Restricted Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person in
connection therewith.

“Sanctioned Country” shall mean a country, region or territory that at any time
is the subject or target of any comprehensive territorial Sanctions (as of the
Closing Date, the Crimea region of the Ukraine, Cuba, Iran, North Korea and
Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Scheduled Unavailability Date” shall have the meaning provided in Section
3.06(a).

“SEC” shall have the meaning provided in Section 9.01(g).

-41-

--------------------------------------------------------------------------------

 

 

“Second Lien Incremental Equivalent/Refinancing Debt” means (a) Indebtedness
permitted by Section 10.04(xxvii) or Section 10.04(xxxi) of the Second Lien Term
Loan Credit Agreement, as in effect on the Closing Date, or any similar
provision of any subsequent Second Lien Term Loan Credit Agreement which does
not modify the financial tests and dollar baskets set forth in such Sections of
the Second Lien Term Loan Credit Agreement (as in effect on the Closing Date) in
a manner that is less restrictive to the Credit Parties in any material respect
and (b) any Permitted Refinancing Indebtedness in respect thereof.

“Second Lien Term Agent” shall mean Bank of America, in its capacity as
administrative agent and collateral agent under the Second Lien Term Documents,
and any successor administrative agent or collateral agent under the Second Lien
Term Loan Credit Agreement.

“Second Lien Term Documents” shall mean the Second Lien Term Loan Credit
Agreement, any guarantees issued thereunder and the collateral and security
documents (and intercreditor agreements) entered into in connection therewith.

“Second Lien Term Loans” shall have the meaning ascribed to the term “Term
Loans” in the Second Lien Term Loan Credit Agreement.

“Second Lien Term Loan Credit Agreement” shall mean (a) that certain Second Lien
Term Loan Credit Agreement as in effect on the Closing Date and as the same may
be amended, amended and restated, modified, supplemented, extended or renewed
from time to time in accordance with the terms hereof (including by reference to
the Intercreditor Agreement) and thereof, among Holdings, the Borrowers party
thereto, certain lenders party thereto and the Second Lien Term Agent and (b)
any Permitted Refinancing Indebtedness in respect thereof (unless such agreement
or instrument expressly provides that it is not intended to be and is not a
Second Lien Term Loan Credit Agreement hereunder).  Any reference to the Second
Lien Term Loan Credit Agreement hereunder shall be deemed a reference to any
Second Lien Term Loan Credit Agreement then in existence.

“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b);
provided that with respect to the fiscal years of each of the Lead Borrower and
the HTA Targets ending December 31, 2017, “Section 9.01 Financials” shall mean
both the 2017 ATS Financial Statements and the 2017 HTA Target Financial
Statements together and any reference to the delivery thereof shall be deemed to
be a reference to the first date or time on which both the 2017 ATS Financial
Statements and the 2017 HTA Target Financial Statements have been delivered to
the Administrative Agent.  

“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider or any Person that was a Secured Bank Product
Provider on the Closing Date or at the time it entered into a Bank Product with
Lead Borrower or its Restricted Subsidiary, up to the maximum amount (in the
case of any Secured Bank Product Provider other than Bank of America and its
Affiliates) specified by such provider in writing to the Administrative Agent,
which amount may be established or increased (by further written notice by Lead
Borrower to the Administrative Agent from time to time) as long as no Default or
Event of Default then exists and no Overadvance would result from establishment
of a Bank Product Reserve for such amount and all other Secured Bank Product
Obligations.

“Secured Bank Product Provider” shall mean, at the time of entry into a Bank
Product with a Borrower or its Restricted Subsidiary (or, if such Bank Product
exists on the Closing Date, as of the Closing Date) the Administrative Agent,
any Lender or any of their respective Affiliates that is providing a Bank
Product; provided such provider delivers written notice to the Administrative
Agent, substantially in the form of Exhibit D hereto, by the later of ten (10)
Business Days following (a) the Closing Date and (b) creation of the Bank
Product, (i) describing the Bank Product and setting forth the maximum amount to
be secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.12.  It is hereby understood
that a Person may not be a Secured Bank Product Provider to the extent it is
similarly treated as such under the First Lien Term Loan Credit Agreement or the
Second Lien Term Credit Agreement in respect of such Bank Product.

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

-42-

--------------------------------------------------------------------------------

 

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Securitization Assets” shall mean (a) the accounts receivable subject to a
Securitization Transaction and the proceeds thereof and (b) all collateral
securing such accounts receivable, all contracts and contract rights, guaranties
or other obligations in respect of such accounts receivable, lockbox accounts
and records with respect to such accounts receivable and any other assets
customarily transferred (or in respect of which security interests are
customarily granted), together with accounts receivable in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged by Lead Borrower or any Restricted
Subsidiary in connection with a Securitization Financing.  For the avoidance of
doubt, no Securitization Assets shall be included in the Borrowing Base.

“Securitization Entity” shall mean a Wholly-Owned Restricted Subsidiary of Lead
Borrower (or another Person formed for the purposes of engaging in a Qualified
Securitization Transaction with Lead Borrower in which Lead Borrower or any
Restricted Subsidiary of Lead Borrower makes an Investment and to which Lead
Borrower or any Restricted Subsidiary of Lead Borrower transfers Securitization
Assets) that is designated by the board of directors of Lead Borrower (as
provided below) as a Securitization Entity and engages in no activities other
than in connection with the financing of Securitization Assets and:

(1)no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (a) is guaranteed by Lead Borrower or any of its
Subsidiaries (other than the Securitization Entity) (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings or Limited Originator
Recourse), (b) is recourse to or obligates Lead Borrower or any of its
Subsidiaries (other than the Securitization Entity) in any way other than
pursuant to Standard Securitization Undertakings or Limited Originator Recourse
or (c) subjects any asset of Lead Borrower or any of its Subsidiaries (other
than the Securitization Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse;

(2)with which neither Lead Borrower nor any of its Subsidiaries has any material
contract, agreement, arrangement or understanding other than on terms not
materially less favorable to Lead Borrower or such Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of Lead
Borrower; and

(3)to which neither Lead Borrower nor any of its Subsidiaries has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization Entity
in connection with any Qualified Securitization Transaction or a Receivables
Facility.

“Securitization Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Securitization Transaction or a Receivables Facility,
as applicable, to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

-43-

--------------------------------------------------------------------------------

 

 

“Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by Lead Borrower, any of its Restricted
Subsidiaries or a Securitization Entity pursuant to which Lead Borrower, such
Restricted Subsidiary or such Securitization Entity may sell, convey or
otherwise transfer to, or grant a security interest in for the benefit of, (1) a
Securitization Entity, Lead Borrower or any of its Restricted Subsidiaries which
subsequently transfers to a Securitization Entity (in the case of a transfer by
Lead Borrower or such Restricted Subsidiary) and (2) any other Person (in the
case of transfer by a Securitization Entity), any accounts receivable (whether
now existing or arising or acquired in the future) of Lead Borrower or any of
its Restricted Subsidiaries which arose in the ordinary course of business of
Lead Borrower or such Restricted Subsidiary, and any assets related thereto,
including, without limitation, all collateral securing such accounts receivable,
all contracts and contract rights and all guarantees or other obligations in
respect of such accounts receivable, proceeds of such accounts receivable and
other assets (including contract rights) which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit G, as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time.

“Security Document” shall mean and include each of the Security Agreement and,
after the execution and delivery thereof, each Additional Security Document.

“Settlement Date” shall have the meaning provided in Section 2.14(b).  

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by Lead Borrower and its Restricted Subsidiaries
on the Closing Date (after giving effect to the Transaction) or any business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (ii) the present fair saleable value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (iii) such Person and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (iv) such
Person and its Subsidiaries on a consolidated basis have, and will have,
adequate capital with which to conduct the business they are presently
conducting and reasonably anticipate conducting.

“Specified Equity Contribution” shall have the meaning provided in Section
10.11(b).  

“Specified Event of Default” shall mean any Event of Default arising under
Section 11.01, 11.02 (solely relating to a material inaccuracy in a Borrowing
Base Certificate), 11.03(i) (solely relating to a failure to comply with Section
9.17(c) or Section 10.11 (but only if such failure is no longer capable of being
cured as provided in Section 10.11), 11.03(ii) or 11.05.

“Specified Permitted Adjustments” shall mean all adjustments identified in the
calculation of “Pro Forma Adjusted EBITDA” in the confidential information
memorandum for the First Lien Term Loans and Second Lien Term Loans to the
extent such adjustments, without duplication, continue to be applicable to the
reference period (it being understood that such adjustments shall be calculated
net of the amount of actual benefits realized or expected to be realized during
such reference period that are otherwise included in the calculation of
Consolidated EBITDA).

-44-

--------------------------------------------------------------------------------

 

 

“Specified Representations” shall mean the representations and warranties of the
Credit Parties set forth in Sections 8.02, 8.03(iii) (in the case of any tranche
of Revolving Loans with respect to which such Specified Representations are
made, limited to the incurrence of such tranche of Revolving Loans in the case
of the Borrowers, the provision or reaffirmation of the applicable Guaranty in
the case of each Guarantor and the grant or reaffirmation of the Liens in the
Collateral to the Collateral Agent for the benefit of the Secured Creditors in
the case of all Credit Parties), 8.05(b), 8.08(c) (in the case of any tranche of
Revolving Loans with respect to which such Specified Representations are made,
limited to the incurrence and use of proceeds thereof), 8.08(d) (in the case of
any tranche of Revolving Loans with respect to which such Specified
Representations are made, limited to the incurrence and use of proceeds
thereof), 8.11, 8.15 (in the case of any tranche of Revolving Loans with respect
to which such Specified Representations are made, limited to the incurrence and
use of proceeds thereof and solely with respect to Patriot Act, OFAC, FCPA,
Sanctions and other anti-terrorism, anti-money laundering and Anti-Corruption
laws) and 8.16.

“Sponsor” shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding
any operating portfolio company thereof).

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Springing Financial Covenant” shall mean the springing financial covenant set
forth in Section 10.11(a).

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by Lead
Borrower or any of its Subsidiaries which Lead Borrower has determined in good
faith to be customary in a Securitization Transaction including, without
limitation, those relating to the servicing of the assets of a Securitization
Entity, it being understood that any Securitization Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.

“Subordinated Indebtedness” shall mean any Indebtedness that is expressly
subordinated in right of payment to the Obligations.

“Subsequent Transaction” shall have the meaning provided in Section 1.03.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Borrower” shall mean any Domestic Subsidiaries of any Borrower that
own any assets included in the Borrowing Base and that execute a counterpart
hereto and to any other applicable Credit Document as a Borrower; provided that
the Administrative Agent and the Lenders shall have received from the Credit
Parties all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, prior to the designation of
any Subsidiary Borrower.

“Subsidiary Guarantor” shall mean each Restricted Subsidiary that is not a
Borrower in existence on the Closing Date (after giving effect to the
Transaction) other than any Excluded Subsidiary, as well as each Restricted
Subsidiary that is not a Borrower established, created or acquired after the
Closing Date which becomes a party to the Guaranty Agreement in accordance with
the requirements of this Agreement or the provisions of the Guaranty Agreement.

-45-

--------------------------------------------------------------------------------

 

 

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66-2/3%.”

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Bank of America.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.12.

“Swingline Note” shall mean each swingline note substantially in the form of
Exhibit B-2 hereto.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Target Person” shall have the meaning provided in Section 10.05.

“Tax Group” shall have the meaning provided in Section 10.03(vi)(B).  

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.

“Test Period” shall mean each period of four consecutive fiscal quarters of Lead
Borrower (in each case taken as one accounting period) for which Section 9.01
Financials have been (or were required to be) delivered or, other than in the
case of Section 10.11, are otherwise internally available; provided that, until
the first such Section 9.01 Financials are (or are required to be) delivered
hereunder or, other than in the case of Section 10.11, are otherwise internally
available, “Test Period” shall mean the four consecutive fiscal quarters of Lead
Borrower for which financial statements have been delivered pursuant to Section
6.11.

“Threshold Amount” shall mean $45,000,000.

-46-

--------------------------------------------------------------------------------

 

 

“Trademark Security Agreement” shall have the meaning assigned to such term in
the Security Agreement.

“Transaction” shall mean, collectively, (i) the consummation of the Closing Date
Refinancing and, at the election of Lead Borrower, the repayment, replacement or
refinancing of other Indebtedness of the Lead Borrower and its Subsidiaries
(including the HTA Targets and their respective Subsidiaries) consisting of bank
guarantees and letters of credit that are otherwise permitted to remain
outstanding, (ii) the entering into of the Credit Documents and the incurrence
of the Loans on the Closing Date, if any, (iii) the consummation of the
Acquisition pursuant to the terms of the Acquisition Agreement, (iv) entering
into the First Lien Term Loan Credit Agreement and the initial borrowings
thereunder on the Closing Date, (v) entering into the Second Lien Term Loan
Credit Agreement and the initial borrowings thereunder on the Closing Date, and
(vi) the payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums, commissions and expenses
payable by Holdings, Lead Borrower and its Subsidiaries in connection with the
transactions described in clauses (i) through (vi) of the definition of
“Transaction.”

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBO Rate Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unaudited Financial Statements” shall have the meaning provided in Section
6.11.

“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
the Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
Lead Borrower listed on Schedule 1.01(B), except to the extent redesignated as a
Restricted Subsidiary in accordance with Section 9.16, (ii)  any other
Subsidiary of Lead Borrower designated by the board of directors of Lead
Borrower as an Unrestricted Subsidiary pursuant to Section 9.16 subsequent to
the Closing Date, except to the extent redesignated as a Restricted Subsidiary
in accordance with such Section 9.16 and (iii) any Subsidiary of an Unrestricted
Subsidiary pursuant to the foregoing clause (i) or (ii).

“Unused Line Fee” shall have the meaning provided in Section 2.05(a).

“Unused Line Fee Rate” shall mean (a) initially, 0.375% per annum and (b) from
and after the first full fiscal quarter completed after the Closing Date,
determined as of each Adjustment Date by reference to the following grid on a
per annum basis based on the Average Usage during the fiscal quarter immediately
preceding such Adjustment Date:

Average Usage

Unused Line Fee Rate

< 50%

0.375%

≥ 50%

0.250%

 

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.01(c).

-47-

--------------------------------------------------------------------------------

 

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than Lead Borrower and
its Subsidiaries under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02Terms Generally and Certain Interpretive Provisions.  The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall”; and the words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  The words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision of this Agreement
unless the context shall otherwise require.  All references herein to Sections,
paragraphs, clauses, subclauses, Exhibits and Schedules shall be deemed
references to Sections, paragraphs, clauses and subclauses of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Unless
otherwise expressly provided herein, (a) all references to documents,
instruments and other agreements (including the Credit Documents and
organizational documents) shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, amendments and
restatements, supplements and other modifications are not prohibited by any
Credit Document and (b) references to any law, statute, rule or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). Any reference herein or in any other
Credit Document to the satisfaction, repayment, or payment in full of the
Obligations or the Obligations having been repaid in full, or words of similar
import, shall mean (i) the payment or repayment in full in cash of all such
Obligations (other than (x) LC Exposure of the type described in clause (a) of
the definition thereof, (y) contingent indemnification Obligations for which no
claim has been asserted and (z) Secured Bank Product Obligations), (ii) the
receipt by the Administrative Agent of Cash Collateral in order to secure (x)
contingent indemnification and reimbursement Obligations for which a claim has
been asserted, and (y) LC Exposure of the type described in clause (b) of the
definition thereof, and (iii) the termination of all of the Commitments of the
Lenders.

-48-

--------------------------------------------------------------------------------

 

 

Section 1.03Limited Condition Transactions.  Notwithstanding anything to the
contrary in this Agreement, in connection with any action being taken in
connection with a Limited Condition Transaction (other than (a) the making by
any Lender or Issuing Bank, as applicable, of any Credit Extension unless
otherwise agreed by such Lender or Issuing Bank and (b) determining Availability
for purposes of the Payment Conditions or Distribution Conditions, other than
with respect to any Limited Condition Transaction that is to be financed solely
with proceeds of newly committed financing not constituting Commitments
hereunder), for purposes of:

(i)determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Consolidated Fixed
Charge Coverage Ratio and Consolidated Total Net Leverage Ratio;

(ii)testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Consolidated Total
Assets); or

(iii)determining other compliance with this Agreement (including the
determination that no Default or Event of Default (or any type of Default or
Event of Default) has occurred, is continuing or would result therefrom);

in each case, at the option of Lead Borrower (Lead Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness in connection therewith), at the time of (or, in the case of any
calculation or any financial ratio or test, with respect to, or as of the last
day of, the most recently ended Test Period at the time of) either (x) the
execution of the definitive agreement with respect to such acquisition or
Investment, (y) the public announcement of an intention to make an offer in
respect of the target of such acquisition or Investment or (z) the consummation
of such acquisition or Investment, (2) in the case of any Dividend, at the time
of (or, in the case of any calculation or any financial ratio or test, with
respect to, or as of the last day of, the most recently ended Test Period at the
time of) (x) the declaration of such Dividend or (y) the making of such Dividend
and (3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to Section
10.07(a), at the time of (or, in the case of any calculation or any financial
ratio or test, with respect to, or as of the last day of, the most recently
ended Test Period at the time of) (x) delivery of irrevocable (which may be
conditional) notice with respect to such payment or prepayment or redemption or
acquisition of such Indebtedness or (y) the making of such voluntary or optional
payment or prepayment on or redemption or acquisition for value of any
Indebtedness (the “LCT Test Date”), and if, for the Limited Condition
Transaction (and the other transactions to be entered into in connection
therewith), Lead Borrower or any of its Restricted Subsidiaries would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with.  For the avoidance of doubt, if Lead Borrower has made an
LCT Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date would have failed to have been
complied with  as a result of fluctuations in any such ratio, test or basket,
including due to fluctuations in Consolidated EBITDA or Consolidated Total
Assets of Lead Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, tests or ratios will not be deemed to have failed to have
been complied with as a result of such fluctuations.  If Lead Borrower has made
an LCT Election for any Limited Condition Transaction, then in connection with
any calculation of any ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Dividends, the making of any
Permitted Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of Lead Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement, public announcement or irrevocable notice for such Limited Condition
Transaction is terminated, revoked or expires without consummation of such
Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.

-49-

--------------------------------------------------------------------------------

 

 

Section 1.04Classification and Reclassification.  It is understood and agreed
that any Lien, sale, lease or other disposition of assets, Dividend,
Indebtedness, Investment, Affiliate transaction or prepayment of Indebtedness
need not be permitted solely by reference to one category of permitted Lien,
sale, lease or other disposition of assets, Dividend, Indebtedness, Investment,
Affiliate transaction or prepayment of Indebtedness under Sections 10.01, 10.02,
10.03, 10.04, 10.05, 10.06 and 10.07(a), respectively, but may instead be
permitted in part under any combination thereof (it being understood that Lead
Borrower may utilize amounts under any category that is subject to any financial
ratio or test, including the Consolidated Total Net Leverage Ratio, Payment
Conditions or Distribution Conditions, prior to amounts under any other
category). For purposes of determining compliance at any time with Sections
10.01 and 10.04, in the event that any Lien or Indebtedness meets the criteria
of more than one of the categories of transactions or items permitted pursuant
to any clause of such Sections 10.01 and 10.04, Lead Borrower, in its sole
discretion, may, from time to time, classify or reclassify such transaction or
item (or portion thereof) and will only be required to include the amount and
type of such transaction (or portion thereof) in any one category.

ARTICLE 2

Amount and Terms of Credit

Section 2.01The Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrowers, at any time
and from time to time on and after the Closing Date until the earlier of one
Business Day prior to the Maturity Date and the termination of the Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Revolving
Exposure exceeding the lesser of (i) such Lender’s Revolving Commitment, and
(ii) such Lender’s Pro Rata Percentage multiplied by the Borrowing Base then in
effect.  Within the limits set forth above and subject to the terms, conditions
and limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans.  All Borrowers shall be jointly and severally liable
as Borrowers for all Loans regardless of which Borrower receives the proceeds
thereof.  Each Lender may, at its option, make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not (A) affect in any manner the obligation of
the Borrowers to repay such Loan in accordance with the terms of this Agreement,
(B) excuse or relieve any Lender of its Commitment to make any such Loan to the
extent not so made by such branch or Affiliate or (C) cause the Borrowers to pay
additional amounts pursuant to Section 3.01.

Section 2.02Loans.

(a)Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender).  Except for Loans deemed made pursuant to Section 2.02(f), Loans (other
than Swingline Loans) comprising any Borrowing shall be in an aggregate
principal amount that is (i) (A) in the case of Base Rate Loans, not less than
$500,000 and (B) in the case of LIBO Rate Loans, an integral multiple of
$250,000 and not less than $1,000,000, or (ii) equal to the remaining available
balance of the applicable Revolving Commitments.

(b)Subject to Section 3.01, each Borrowing shall be comprised entirely of Base
Rate Loans or LIBO Rate Loans as Lead Borrower may request pursuant to Section
2.03. Borrowings of more than one Type may be outstanding at the same time;
provided further that Lead Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than ten (10) Borrowings of LIBO
Rate Loans outstanding hereunder at any one time.  For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

-50-

--------------------------------------------------------------------------------

 

 

(c)Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the requested date of such Borrowing by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may
designate, by not later than 1:00 p.m., New York City time, and the
Administrative Agent shall promptly credit the amounts so received to the
Designated Account (or such other deposit account of Lead Borrower specified in
the applicable Notice of Borrowing) on the requested date of such Borrowing or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met or waived, return the amounts so
received to the respective Lenders.

(d)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
clause (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of a Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds (which determination
shall be conclusive absent manifest error).  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

(e)Notwithstanding any other provision of this Agreement, Lead Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

(f)If the Issuing Bank shall not have received from Lead Borrower the payment
required to be made by Section 2.13(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof.  Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
a Base Rate Loan of such Lender, and such payment shall be deemed to have
reduced the LC Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Lenders.  The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from Lead Borrower pursuant to Section 2.13(e) prior to the time that any
Revolving Lender makes any payment pursuant to this clause (f), and any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear.  If
any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, such
Lender and Lead Borrower severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this clause (f) to but excluding the date such amount is paid,
to the Administrative Agent for the account of the Issuing Bank at (i) in the
case of Lead Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Rate, and for each day
thereafter, the Base Rate.

-51-

--------------------------------------------------------------------------------

 

 

Section 2.03Borrowing Procedure.  To request a Revolving Borrowing, Lead
Borrower shall notify the Administrative Agent of such request by telecopy or
electronic transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed) or telephone (promptly confirmed by telecopy or
electronic transmission) (i) in the case of a Borrowing of LIBO Rate Loans, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing or (ii) in the case of a Borrowing of Base Rate Loans
(other than Swingline Loans), not later than 1:00 p.m., New York City time, on
the date of the proposed Borrowing.  Notwithstanding the foregoing, if Lead
Borrower wishes to request LIBO Rate Loans having an Interest Period other than
one, two, three or six months in duration, or less than one month in duration
with the consent of the Administrative Agent, in each case as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days before the
date of the proposed Borrowing having an Interest Period other than one, two,
three or six months in duration, whereupon the Administrative Agent shall give
prompt notice to each applicable Lender whose consent is required with a
relevant Revolving Commitment of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than 11:00
a.m., three Business Days before the proposed date of such Borrowing having an
Interest Period other than one, two, three or six months in duration, the
Administrative Agent shall notify Lead Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
such Lenders or the Administrative Agent, as applicable.  Each such telephonic
Notice of Borrowing shall be irrevocable, subject to Sections 2.09, 3.01 and
3.05, and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Notice of Borrowing, appropriately completed
and signed by Lead Borrower.  Each such telephonic and written Notice of
Borrowing shall specify the following information in compliance with Section
2.02:

(a)the aggregate amount of such Borrowing;

(b)the date of such Borrowing, which shall be a Business Day;

(c)whether such Borrowing is to be a Borrowing of Base Rate Loans or a Borrowing
of LIBO Rate Loans;

(d)in the case of a Borrowing of LIBO Rate Loans, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(e)the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of Base Rate Loans.  If no Interest Period is
specified with respect to any requested Borrowing of LIBO Rate Loans, then Lead
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Notice of Borrowing in accordance
with this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

Section 2.04Evidence of Debt; Repayment of Loans.

(a)Each Borrower, jointly and severally, hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Revolving Lender, the
then unpaid principal amount of each Revolving Loan of such Lender on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the Maturity Date.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.  Lead Borrower shall be entitled to review records of
such accounts with prior reasonable notice during normal business hours.

-52-

--------------------------------------------------------------------------------

 

 

(c)The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.  Lead Borrower shall
be entitled to review records of such accounts with prior reasonable notice
during normal business hours.

(d)The entries made in the accounts maintained pursuant to clauses (b) and (c)
above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms; provided, further, for the avoidance
of doubt, to the extent any conflict arises between the accounts maintained
pursuant to clause (b) above and clause (c) above, the accounts maintained by
the Administrative Agent pursuant to clause (c) above shall control.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the applicable Borrower shall promptly prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1 or Exhibit B-2, as applicable.

Section 2.05Fees.

(a)Unused Line Fee.  The Borrowers jointly and severally agree to pay to the
Administrative Agent, for the pro rata benefit of the Lenders (other than any
Defaulting Lender), a fee equal to the Unused Line Fee Rate multiplied by the
amount by which the Revolving Commitments (other than Revolving Commitments of a
Defaulting Lender) exceed the average daily balance of outstanding Revolving
Loans (other than Swingline Loans) and stated amount of outstanding Letters of
Credit during any fiscal quarter (such fee, the “Unused Line Fee”).  Such fee
shall accrue commencing on the Closing Date, and will be payable in arrears, on
the first day of each quarter, commencing on or about April 1, 2018.

(b)Administrative Agent Fees.  The Borrowers jointly and severally agree to pay
to the Administrative Agent, for its own account, the administrative fees
payable in the amounts and at the times separately agreed upon between Lead
Borrower and the Administrative Agent.

(c)LC and Fronting Fees.  The Borrowers jointly and severally agree to pay (i)
to the Administrative Agent for the account of each applicable Revolving Lender
a participation fee (“LC Participation Fee”) with respect to its participations
in Letters of Credit, which shall accrue at a rate equal to the Applicable
Margin from time to time used to determine the interest rate on LIBO Rate Loans
pursuant to Section 2.06, on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard and
reasonable fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder as agreed among Lead
Borrower and the Issuing Bank from time to time.  LC Participation Fees and
Fronting Fees shall be payable on the first day of the quarter, commencing on
the first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand (including documentation reasonably
supporting such request).  Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 Business Days after written demand
(together with backup documentation supporting such reimbursement request).  All
LC Participation Fees and Fronting Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

-53-

--------------------------------------------------------------------------------

 

 

(d)All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to the Issuing Bank.  Once paid, none of the fees shall be
refundable under any circumstances.

Section 2.06Interest on Loans.

(a)Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of Base Rate Loans, including each Swingline Loan, shall bear interest
at a rate per annum equal to the Base Rate plus the Applicable Margin in effect
from time to time.

(b)Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(c)Upon the occurrence and during the continuance of any Event of Default under
Section 11.01 or Section 11.05, (x) overdue principal and, to the extent
permitted by law, overdue interest in respect of each Loan, shall bear interest
at a rate per annum equal to (i) for Base Rate Loans and associated interest,
2.00% per annum in excess of the Applicable Margin for Base Rate Loans plus the
Base Rate, (ii) for LIBO Rate Revolving Loans and associated interest, 2.00% per
annum in excess of the Applicable Margin for LIBO Rate Revolving Loans plus the
LIBO Rate and (y) overdue Fees shall bear interest at a rate per annum equal to
2.00% per annum in excess of the Applicable Margin for Base Rate Loans plus the
Base Rate, each as in effect from time to time, in each case with such interest
to be payable on demand.

(d)Accrued interest on each Loan shall be payable in arrears (i) in the case of
Base Rate Loans, on each Adjustment Date, commencing with April 1, 2018, for
such Base Rate Loans, (ii) in the case of LIBO Rate Loans, at the end of the
current Interest Period therefor and, in the case of an Interest Period in
excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period and (iii) in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (x) interest
accrued pursuant to clause (c) of this Section 2.06 shall be payable on demand
and, absent demand, on each Adjustment Date, at the end of the current Interest
Period and upon termination of the Revolving Commitments, as applicable, (y) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Base Rate Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (z) in the event of any conversion of any
LIBO Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of 365/366
days, except that interest computed by reference to the LIBO Rate (other than
Base Rate Loans determined by reference to the LIBO Rate) shall be computed on
the basis of a year of 360 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Base Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

Section 2.07Termination and Reduction of Commitments.

(a)The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Maturity Date.

(b)Lead Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) any such reduction shall be in an
amount that is an integral multiple of $1,000,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the Aggregate Exposures would exceed the Aggregate Commitments.

-54-

--------------------------------------------------------------------------------

 

 

(c)Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section 2.07 at least two Business Days (or such shorter period to which the
Administrative Agent may consent) prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each such notice shall be
irrevocable except that, to the extent delivered in connection with a
refinancing of the Obligations or other contingent transaction, such notice
shall not be irrevocable until such refinancing is closed and funded or other
contingent transaction has been consummated.  Any effectuated termination or
reduction of the Aggregate Commitments shall be permanent.  Each reduction of
the Aggregate Commitments shall be made ratably among the Lenders in accordance
with their respective Revolving Commitments.

Section 2.08Interest Elections.

(a)Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBO Rate
Loans, shall have an initial Interest Period as specified in such Notice of
Borrowing.  Thereafter, Lead Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Borrowing of
LIBO Rate Loans, may elect Interest Periods therefor, all as provided in this
Section 2.08.  Lead Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  Notwithstanding anything to the contrary, Lead Borrower
shall not be entitled to request any conversion or continuation that, if made,
would result in more than ten (10) Borrowings of LIBO Rate Loans outstanding
hereunder at any one time.  This Section 2.08 shall not apply to Swingline
Loans, which may not be converted or continued.

(b)To make an election pursuant to this Section 2.08, Lead Borrower shall notify
the Administrative Agent of such election by telephone or electronic
transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld, delayed
or conditioned) by the time that a Notice of Borrowing would be required under
Section 2.03 if Lead Borrower was requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election,
subject to Section 3.05.  Each such telephonic Notice of Conversion/Continuation
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Notice of Conversion/Continuation substantially in the form
of Exhibit A-2, unless otherwise agreed to by the Administrative Agent and Lead
Borrower.

(c)Each telephonic and written Notice of Conversion/Continuation shall specify
the following information in compliance with Section 2.02:

(i)the Borrowing to which such Notice of Conversion/Continuation applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be a Borrowing of Base Rate Loans or
a Borrowing of LIBO Rate Loans; and

(iv)if the resulting Borrowing is a Borrowing of LIBO Rate Loans, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans but does not specify an Interest Period, then Lead Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

-55-

--------------------------------------------------------------------------------

 

 

(d)Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If a Notice of Conversion/Continuation with respect to a Borrowing of LIBO
Rate Loans is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Borrowing
of Base Rate Loans.  Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies Lead Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Borrowing of LIBO
Rate Loans and (ii) unless repaid, each Borrowing of LIBO Rate Loans shall be
converted to a Borrowing of Base Rate Loans at the end of the Interest Period
applicable thereto.

Section 2.09Optional and Mandatory Prepayments of Loans.

(a)Optional Prepayments.  Lead Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty (subject to Section
3.02), any Borrowing, in whole or in part, subject to the requirements of this
Section 2.09; provided that each partial prepayment shall be in an amount that
is an integral multiple of $100,000.

(b)Revolving Loan Prepayments.

(i)In the event of the termination of all the Revolving Commitments, Lead
Borrower shall, on the date of such termination, repay or prepay all the
outstanding Revolving Borrowings and all outstanding Swingline Loans and Cash
Collateralize or backstop on terms reasonably satisfactory to the Administrative
Agent the LC Exposure in accordance with Section 2.13(j).

(ii)In the event of any partial reduction of the Revolving Commitments, then (A)
at or prior to the effective date of such reduction, the Administrative Agent
shall notify Lead Borrower and the Revolving Lenders of the Aggregate Exposures
after giving effect thereto and (B) if the Aggregate Exposures would exceed the
Line Cap then in effect, after giving effect to such reduction, then Lead
Borrower shall, on the date of such reduction (or, if such reduction is due to
the imposition of new Reserves or a change in the methodology of calculating
existing Reserves, within five Business Days following such notice), first,
repay or prepay all Swingline Loans, second, repay or prepay Revolving
Borrowings, and third, replace or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess.

(iii)In the event that the Aggregate Exposures at any time exceeds the Line Cap
then in effect, Lead Borrower shall, immediately after demand (or, if such
overadvance is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves, or change in eligibility criteria
or standards, within five Business Days following notice from the Administrative
Agent), apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, in accordance with this Section 2.09(b)(iii).  Lead
Borrower shall, first, repay or prepay all Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess.

(iv)In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Lead Borrower shall, immediately after demand, replace or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.13(j), in an amount sufficient to eliminate such excess.

(v)In the event the Administrative Agent delivers a Liquidity Notice to any bank
or other depository at which any Deposit Account is maintained directing such
bank or other depository to remit all funds in such Deposit Account to the
Dominion Account, the Administrative Agent may apply any funds from time to time
on deposit in the Dominion Account first, to repay or prepay all Swingline Loans
and any interest accrued thereon, and second, repay or prepay Revolving
Borrowings, with any amounts remaining after such application being deposited
into the Designated Account.

-56-

--------------------------------------------------------------------------------

 

 

(c)Application of Prepayments.

(i)Prior to any optional or mandatory prepayment of Borrowings hereunder, Lead
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to clause (i)
of this Section 2.09(c).  Except as provided in Section 2.09(b)(iii) hereof, all
mandatory prepayments shall be applied as follows:  first, to fees and
reimbursable expenses of the Administrative Agent then due and payable pursuant
to the Credit Documents; second, to interest then due and payable on the
Borrowers’ Swingline Loans; third, to the principal balance of the Swingline
Loan outstanding until the same has been prepaid in full; fourth, to interest
then due and payable on the Revolving Loans and other amounts due pursuant to
Sections 3.01, 3.02 and 5.01; fifth, to the principal balance of the Revolving
Loans until the same have been prepaid in full; sixth, to Cash Collateralize all
LC Exposure plus any accrued and unpaid interest thereon (to be held and applied
in accordance with Section 2.13(j) hereof); seventh, to all other Obligations
pro rata in accordance with the amounts that such Lender certifies is
outstanding; and eighth, as required by the Intercreditor Agreement or, in the
absence of any such requirement, returned to Lead Borrower or to such party as
otherwise required by law.

(ii)Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Loans.  Any amounts remaining after each such application shall be
applied to prepay LIBO Rate Loans.  Notwithstanding the foregoing, if the amount
of any prepayment of Loans required under this Section 2.09 shall be in excess
of the amount of the Base Rate Loans at the time outstanding, only the portion
of the amount of such prepayment that is equal to the amount of such outstanding
Base Rate Loans shall be immediately prepaid and, at the election of Lead
Borrower, the balance of such required prepayment shall be either (A) deposited
in the LC Collateral Account and applied to the prepayment of LIBO Rate Loans on
the last day of the then next-expiring Interest Period for LIBO Rate Loans (with
all interest accruing thereon for the account of the applicable Borrower) or (B)
prepaid immediately, together with any amounts owing to the Lenders under
Section 2.10.  Notwithstanding any such deposit in the LC Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

(d)Notice of Optional Prepayment.  Lead Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any optional prepayment hereunder (i) in
the case of prepayment of a Borrowing of LIBO Rate Loans, not later than 1:00
p.m., New York City time, three Business Days (or such shorter period to which
the Administrative Agent may consent) before the date of prepayment, (ii) in the
case of prepayment of a Borrowing of Base Rate Loans, not later than 4:00 p.m.,
New York City time, on the date of prepayment or (iii) in the case of prepayment
of a Swingline Loan, not later than 4:00 p.m., New York City time, on the date
of prepayment.  Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid.  Each
notice of prepayment pursuant to this Section shall be irrevocable, except that
Lead Borrower may, by subsequent notice to the Administrative Agent, revoke any
such notice of prepayment if such notice of revocation is received not later
than 10:00 a.m. (New York City time) on the day on which such prepayment is
scheduled to occur, and, provided that (i) Lead Borrower reimburses each Lender
pursuant to Section 3.02 for any funding losses within five Business Days after
receiving written demand therefor and (ii) the amount of Loans as to which such
recovation applies shall be deemed converted to (or continued as, as applicable)
Base Rate Loans in accordance with the provisions of Section 2.08 as of the date
of notice of revocation (subject to subsequent conversion in accordance with the
provisions of this Agreement).  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

-57-

--------------------------------------------------------------------------------

 

 

Section 2.10Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.

(a)Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02 and 5.01 or otherwise) at or before the time expressly required hereunder
or under such other Credit Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time (or, in connection
with any prepayment of all outstanding Loans and the termination of all
Commitments, such later time on the specified date as the Administrative Agent
may agree)), on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the reasonable discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Payment Office, except payments to be made directly to the Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 3.01, 3.02, 5.01 and 13.01 shall be made to the Persons
entitled thereto and payments pursuant to other Credit Documents shall be made
to the Administrative Agent for the benefit of the Persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Credit Document shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments under each Credit Document shall be made in U.S.
Dollars.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 11.11 hereof, as applicable,
ratably among the parties entitled thereto.

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Lead Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Lead Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Credit Parties rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of a Credit
Party in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from Lead Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that Lead Borrower will
not make such payment, the Administrative Agent may assume that Lead Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due.  In such event, if Lead Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

-58-

--------------------------------------------------------------------------------

 

 

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.11Defaulting Lenders.

(a)Reallocation of Pro Rata Share; Amendments.  For purposes of determining the
Lenders’ obligations to fund or acquire participations in Loans or Letters of
Credit, the Administrative Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata Shares.  A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Credit Document, except as provided in Section 13.12.

(b)Payments; Fees.  The Administrative Agent may, in its discretion, receive and
retain any amounts required to be paid to a Defaulting Lender under the Credit
Documents, and a Defaulting Lender shall be deemed to have assigned to the
Administrative Agent such amounts until all Obligations owing to the
Administrative Agent, Non-Defaulting Lenders and other Secured Creditors have
been paid in full.  The Administrative Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations, use the funds to Cash Collateralize
such Lender’s Fronting Exposure, or readvance the amounts to the Borrowers
hereunder.  A Lender shall not be entitled to receive (and no Borrower shall be
obligated to pay) any fees accruing hereunder during the period in which it is a
Defaulting Lender, and the unfunded portion of its Commitment shall be
disregarded for purposes of calculating the Unused Line Fee under Section
2.05(a).  To the extent any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, LC Participation Fees attributable to such LC
Obligations under Section 2.05(c) shall be paid to such other Lenders.  The
Administrative Agent shall be paid all LC Participation Fees attributable to LC
Obligations that are not so reallocated.

(c)Cure.  Lead Borrower, Administrative Agent and Issuing Bank may agree in
writing that a Lender is no longer a Defaulting Lender.  At such time, Pro Rata
Shares shall be reallocated without exclusion of such Lender’s Commitments and
Loans, and all outstanding Loans, LC Obligations and other exposures under the
Commitments shall be reallocated among Lenders and settled by the Administrative
Agent (with appropriate payments by the reinstated Lender) in accordance with
the readjusted Pro Rata Shares.  Unless expressly agreed by Lead Borrower,
Administrative Agent and Issuing Bank, no reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Lender.  The failure
of any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender.

Section 2.12Swingline Loans.

(a)Swingline Commitment.  Subject to the terms and conditions set forth herein,
the Swingline Lender may, but shall not be obligated to, make Swingline Loans to
the Borrowers from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000 or (ii) the Aggregate Exposures exceeding the lesser of (A) the
Aggregate Commitments and (B) the Borrowing Base then in effect; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, repay and
reborrow Swingline Loans.

(b)Swingline Loans.  To request a Swingline Loan, Lead Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from Lead Borrower.  The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a credit to the
Designated Account (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.13(e), by
remittance to the Issuing Bank) by 5:00 p.m., New York City time, on the
requested date of such Swingline Loan.  Lead Borrower shall not request a
Swingline Loan if at the time of and immediately after giving effect to such
request a Default has occurred and is continuing.  Swingline Loans shall be made
in minimum amounts of $100,000.

-59-

--------------------------------------------------------------------------------

 

 

(c)Prepayment.  Lead Borrower shall have the right at any time and from time to
time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire.  All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

(d)Participations.  The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitments or whether an Overadvance exists or is created thereby, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever (provided that such payment shall not cause such Lender’s
Revolving Exposure to exceed such Lender’s Revolving Commitment).  Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02(f) with respect to Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify Lead Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from Lead
Borrower (or other party on behalf of Lead Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Borrower of any default in the
payment thereof.

(e)If  a Maturity Date shall have occurred at a time when Extended Revolving
Loan Commitments are in effect, then on such Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided that, if on the occurrence of such
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.13(o)), there shall exist sufficient unutilized Extended Revolving Loan
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolving Loan Commitments which will remain in effect
after the occurrence of such Maturity Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the Extended Revolving
Loan Commitments and such Swingline Loans shall not be so required to be repaid
in full on such Maturity Date.

-60-

--------------------------------------------------------------------------------

 

 

Section 2.13Letters of Credit.

(a)General.  Subject to the terms and conditions set forth herein, Lead Borrower
may request the issuance of Letters of Credit for Lead Borrower’s account or the
account of a Subsidiary of Lead Borrower in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that Lead Borrower shall be a
co-applicant with respect to each Letter of Credit issued for the account of or
in favor of a Subsidiary).  All Existing Letters of Credit shall be deemed,
without further action by any party hereto, to have been issued on the Closing
Date pursuant to this Agreement, and the Lenders shall thereupon acquire
participations in the Existing Letters of Credit as if so issued without further
action by any party hereto, to be acquired by the Lenders hereto.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by Lead Borrower to, or entered into by Lead Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b)Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Lead Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) a LC Request to the Issuing Bank and
the Administrative Agent not later than 1:00 p.m. on the second Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is reasonably acceptable to the Issuing Bank).  A
request for an initial issuance of a Letter of Credit shall specify in form and
detail reasonably satisfactory to the Issuing Bank:  (i) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (ii) the
amount thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vi) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, and (vii) such
other matters as the Issuing Bank may reasonably require.  A request for an
amendment, renewal or extension of any outstanding Letter of Credit shall
specify in form and detail reasonably satisfactory to the Issuing Bank (w) the
Letter of Credit to be amended, renewed or extended; (x) the proposed date of
amendment, renewal or extension thereof (which shall be a Business Day), (y) the
nature of the proposed amendment, renewal or extension, and (z) such other
matters as the Issuing Bank may reasonably require.  If requested by the Issuing
Bank, Lead Borrower also shall submit a letter of credit application
substantially on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit Lead Borrower shall be deemed to represent and warrant (solely
in the case of (w) and (x) that), after giving effect to such issuance,
amendment, renewal or extension (A) the LC Exposure shall not exceed
$35,000,000, (B) the total Revolving Exposures shall not exceed the lesser of
(1) the total Revolving Commitments and (2) the Borrowing Base then in effect
and (C) if a Defaulting Lender exists, either such Lender or Lead Borrower has
entered into arrangements reasonably satisfactory to the Administrative Agent
and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender).  Unless the Issuing Bank shall otherwise agree, no Letter of Credit
shall be denominated in a currency other than U.S. Dollars.

(c)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of the date which is one year after the date of the
issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the applicable Issuing Bank may agree and, in the case
of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized (in which case the expiry may extend
no longer than twelve months after the Letter of Credit Expiration Date) the
Letter of Credit Expiration Date.  Each Letter of Credit may, upon the request
of Lead Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but, subject to the foregoing, not beyond the date that is after the
Letter of Credit Expiration Date) unless the applicable Issuing Bank notifies
the beneficiary thereof at least thirty (30) days prior to the then-applicable
expiration date that such Letter of Credit will not be renewed.

-61-

--------------------------------------------------------------------------------

 

 

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by Lead Borrower on the date due as provided in clause (e) of this
Section 2.13, or of any reimbursement payment required to be refunded to the
Borrowers for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether or not an Overadvance exists
or is created thereby, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, Lead Borrower shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the Business Day after receiving notice
from the Issuing Bank of such LC Disbursement; provided that, whether or not
Lead Borrower submits a Notice of Borrowing, Lead Borrower shall be deemed to
have requested (except to the extent Lead Borrower makes payment to reimburse
such LC Disbursement when due) a Borrowing of Base Rate Loans in an amount
necessary to reimburse such LC Disbursement.  If Lead Borrower fails to make
such payment when due, the Issuing Bank shall notify the Administrative Agent
and the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from Lead Borrower in respect
thereof and such Lender’s Pro Rata Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Pro Rata Percentage of the unreimbursed LC Disbursement in the same
manner as provided in Section 2.02(f) with respect to Loans made by such Lender,
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from Lead Borrower pursuant to this
paragraph, the Administrative Agent shall, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
distribute such payment to such Lenders and the Issuing Bank as their interests
may appear.  Any payment made by a Revolving Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
Base Rate Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve Lead Borrower of its obligation to reimburse such
LC Disbursement.

(f)Obligations Absolute.

(i)Subject to the limitations set forth below, the obligation of Lead Borrower
to reimburse LC Disbursements as provided in clause (e) of this Section 2.13
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, set-off, defense or other right which
Lead Borrower may have at any time against a beneficiary of any Letter of
Credit, or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.13, constitute a legal or equitable discharge of, or provide a right
of set-off against, the obligations of Lead Borrower hereunder; provided that
Lead Borrower shall have no obligation to reimburse the Issuing Bank to the
extent that such payment was made in error due to the gross negligence, bad
faith, or willful misconduct of the Issuing Bank (as determined by a court of
competent jurisdiction or another independent tribunal having
jurisdiction).  Neither the Administrative Agent, the Lenders nor the Issuing
Bank, nor any of their Affiliates, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any

-62-

--------------------------------------------------------------------------------

 

 

draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to Lead Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by Lead Borrower to the extent permitted by
applicable law) suffered by Lead Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, willful
misconduct, or bad faith on the part of the Issuing Bank (as determined by a
court of competent jurisdiction or another independent tribunal having
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(ii)The Issuing Bank does not assume any responsibility for any failure or delay
in performance or any breach by Lead Borrower or other Person of any obligations
under any LC Document.  The Issuing Bank does not make to the Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, such documents or any Credit Party.  The Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Credit Party.

(iii)No Issuing Bank or any of its Affiliates or any of its or their respective
officers, directors, employees, agents and investment advisors shall be liable
to any Lender or other Person for any action taken or omitted to be taken in
connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct as determined by court of competent
jurisdiction in a final nonappealable judgment.  The Issuing Bank shall not have
any liability to any Lender if the Issuing Bank refrains from any action under
any Letter of Credit or such LC Documents until it receives written instructions
from the Required Lenders.

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and Lead Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Lead Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.13(e)).

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless Lead Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that Lead Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if Lead
Borrower fails to reimburse such LC Disbursement when due pursuant to clause (e)
of this Section 2.13, then Section 2.06(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.13 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

-63-

--------------------------------------------------------------------------------

 

 

(i)Resignation or Removal of the Issuing Bank.  The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and Lead Borrower.  The Issuing Bank
may be replaced at any time by agreement between Lead Borrower and the
Administrative Agent.  One or more Lenders may be appointed as additional
Issuing Banks in accordance with clause (k) below.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank.  At the time any such resignation or replacement shall
become effective, Lead Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.05(c).  From and
after the effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or such addition or to
any previous Issuing Bank, or to such successor or such additional Issuing Bank
and all previous Issuing Banks, as the context shall require.  After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.  If at any time there is more
than one Issuing Bank hereunder, Lead Borrower may, in its discretion, select
which Issuing Bank is to issue any particular Letter of Credit.

(j)Cash Collateralization.

(i)If any Event of Default under Section 11.01 or Section 11.05 shall occur and
be continuing, on the Business Day after Lead Borrower receives notice from the
Administrative Agent (acting at the request of the Required Lenders) demanding
the deposit of Cash Collateral pursuant to this paragraph, Lead Borrower shall
deposit in the LC Collateral Account, in the name of the Administrative Agent
and for the benefit of the Secured Creditors, an amount in cash equal to 102% of
the LC Exposure as of such date.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of Lead Borrower under this Agreement, but shall be immediately
released and returned to Lead Borrower (in no event later than two (2) Business
Days) once all such Events of Default are cured or waived.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of Lead Borrower and at Lead Borrower’s risk
and expense, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of Lead Borrower for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of Lead Borrower.

(ii)Lead Borrower shall, on demand by the Issuing Bank or the Administrative
Agent from time to time, Cash Collateralize the Fronting Exposure associated
with any Defaulting Lender.

(k)Additional Issuing Banks.  Lead Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement.  Any Lender designated as an issuing bank pursuant to this clause (k)
shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Credit Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.

-64-

--------------------------------------------------------------------------------

 

 

(l)The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or

(ii)the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(m)The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(n)LC Collateral Account.

(i)The Administrative Agent is hereby authorized to establish and maintain at
the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “Lead
Borrower LC Collateral Account.”  Each Credit Party shall deposit into the LC
Collateral Account from time to time the Cash Collateral required to be
deposited under Section 2.13(j) hereof.

(ii)The balance from time to time in such LC Collateral Account shall constitute
part of the Collateral and shall not constitute payment of the Obligations until
applied as hereinafter provided.  Notwithstanding any other provision hereof to
the contrary, all amounts held in the LC Collateral Account shall constitute
collateral security first for the liabilities in respect of Letters of Credit
outstanding from time to time and second for the other Obligations hereunder
until such time as all Letters of Credit shall have been terminated and all of
the liabilities in respect of Letters of Credit have been paid in full.  All
funds in “Lead Borrower LC Collateral Account” may be invested in accordance
with the provisions of Section 2.13(j).

(o)Extended Commitments.  If a Maturity Date shall have occurred at a time when
Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments, up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extended Revolving Loan Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.13(j).  Except to the extent of
reallocations of participations pursuant to the prior sentence, the occurrence
of such Maturity Date with respect to Existing Revolving Loans shall have no
effect upon (and shall not diminish) the percentage participations of the
Lenders of Extended Revolving Loans in any Letter of Credit issued before such
Maturity Date.

-65-

--------------------------------------------------------------------------------

 

 

Section 2.14Settlement Amongst Lenders.

(a)The Swingline Lender may, at any time (but, in any event shall weekly), on
behalf of Lead Borrower (which hereby authorizes the Swingline Lender to act on
its behalf in that regard) request the Administrative Agent to cause the Lenders
to make a Revolving Loan (which shall be a Base Rate Loan) in an amount equal to
such Lender’s Pro Rata Percentage of the Outstanding Amount of Swingline Loans,
which request may be made regardless of whether the conditions set forth in
Section 7 have been satisfied.  Upon such request, each Lender shall make
available to the Administrative Agent the proceeds of such Revolving Loan for
the account of the Swingline Lender.  If the Swingline Lender requires a
Revolving Loan to be made by the Lenders and the request therefor is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 Noon, then no later than 3:00 p.m. on
the next Business Day.  The obligation of each such Lender to transfer such
funds is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender.  If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate.

(b)The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

(c)The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period.  As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender with respect to Revolving Loans to the Borrowers (including Swingline
Loans) shall be equal to such Lender’s applicable Pro Rata Percentage of
Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date.  If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 Noon, then no later
than 3:00 p.m. on the next Business Day.  The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent.  If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Rate.

Section 2.15Revolving Commitment Increase.

(a)Subject to the terms and conditions set forth herein, after the Closing Date,
Lead Borrower shall have the right to request, by written notice to the
Administrative Agent, an increase in the Revolving Commitments (a “Revolving
Commitment Increase”) in an aggregate amount not to exceed the greater of (x)
$50,000,000 and (y) the excess of the Borrowing Base at such time over the
Aggregate Commitments at such time; provided that (a) Lead Borrower shall only
be permitted to effect five Revolving Commitment Increases during the term of
this Agreement and (b) any Revolving Commitment Increase shall be in a minimum
amount of $10,000,000 or, if less than $10,000,000 is available, the amount left
available (but in any event no less than $5,000,000).

(b)Each notice submitted pursuant to this Section 2.15 (a “Revolving Commitment
Increase Notice”) requesting a Revolving Commitment Increase shall specify the
amount of the increase in the Revolving Commitments being requested.  Upon
receipt of a Revolving Commitment Increase Notice, the Administrative Agent may
(at the direction of Lead Borrower) promptly notify the Lenders selected by Lead
Borrower to provide all or a portion of the Revolving Commitment Increase (it
being understood that Lead Borrower shall have no obligation to seek or accept a
Revolving Commitment Increase from any existing Lenders) and each such Lender
may (subject to Lead Borrower’s consent) have the right to elect to have its
Revolving Commitment increased by such portion of the requested increase

-66-

--------------------------------------------------------------------------------

 

 

in Revolving Commitments as agreed with Lead Borrower; provided that (i) each
such Lender may decline, in its sole discretion, to have its Revolving
Commitment increased in connection with any requested Revolving Commitment
Increase, it being understood that no Lender shall be obligated to increase its
Revolving Commitment unless it so agrees, (ii) if commitments from additional
financial institutions are required by Lead Borrower in connection with the
Revolving Commitment Increase, any Person or Persons selected by Lead Borrower
and providing such commitment shall be subject to the written consent of the
Administrative Agent, the Swingline Lender and the Issuing Bank (such consent
not to be unreasonably withheld, delayed or conditioned), if such consent would
be required pursuant to the definition of Eligible Transferee and (iii) in no
event shall a Defaulting Lender be entitled to participate in such Revolving
Commitment Increase.  In the event that any Lender or other Person agrees to
participate in any Revolving Commitment Increase (each an “Increase Loan
Lender”), such Revolving Commitment Increase shall become effective on such date
as shall be mutually agreed upon by the Increase Loan Lenders and Lead Borrower,
which date shall be as soon as practicable after the date of receipt of the
Revolving Commitment Increase Notice (such date, the “Increase Date”); provided
that the establishment of such Revolving Commitment Increase shall be subject to
the satisfaction of each of the following conditions:  (1) subject to Section
1.03, no Event of Default shall have occurred and be continuing or would exist
after giving effect thereto; (2) subject to Section 1.03, the representations
and warranties under Section 8 shall be true in all material respects and (3)
the Revolving Commitment Increase shall be effected pursuant to one or more
joinder agreements executed and delivered by Lead Borrower, the Administrative
Agent, and the Increase Loan Lenders, each of which shall be reasonably
satisfactory to Lead Borrower, the Administrative Agent, and the Increase Loan
Lenders.  

(c)On the Increase Date, upon fulfillment of the conditions set forth in this
Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans among the Lenders that will reflect the adjustments
to the Revolving Commitments of the Lenders as a result of the Revolving
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Credit Parties of the occurrence of the Revolving Commitment Increase to be
effected on the Increase Date and (iii) Schedule 2.01(a) shall be deemed
modified to reflect the revised Revolving Commitments of the affected Lenders.  

(d)The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments (other than (A)
any terms and provisions that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Revolving
Commitment Increase (immediately prior to the establishment of such Revolving
Commitment Increase), (B) subject to clause (i) below, the maturity date and (C)
arranger, upfront fees and other similar fees) and, for purposes of this
Agreement and the other Credit Documents, all Revolving Loans made under the
Revolving Commitment Increase shall be deemed to be Revolving Loans.  Without
limiting the generality of the foregoing, (i) in no event shall the final
maturity date of any Revolving Loans under a Revolving Commitment Increase at
the time of establishment thereof be earlier than the Latest Maturity Date that
is in effect on the effective date of the Revolving Commitment Increase
(immediately prior to the establishment of such Revolving Commitment Increase),
(ii) the Revolving Commitment Increase shall require no scheduled amortization
or mandatory commitment reduction prior to the Latest Maturity Date that is in
effect on the effective date of the Revolving Commitment Increase (immediately
prior to the establishment of such Revolving Commitment Increase), (iii)  the
rate of interest applicable to the Revolving Commitment Increase shall be the
same as the rate of interest applicable to the existing Revolving Loans, (iv)
unused line fees applicable to the Revolving Commitment Increase shall be
calculated using the same Unused Line Fee Rates applicable to the existing
Revolving Loans, (v) the Revolving Commitment Increase shall share ratably in
any mandatory prepayments of the Revolving Loans, (vi) after giving effect to
such Revolving Commitment Increases, the Pro Rata Percentage of the Revolving
Commitments of each Lender may be adjusted to give effect to the total Revolving
Commitment as increased by such Revolving Commitment Increase, and (vii) the
Revolving Commitment Increase shall rank pari passu in right of payment and
security with the existing Revolving Loans.  Each joinder agreement and any
amendment to any Credit Document requested by the Administrative Agent in
connection with the establishment of the Revolving Commitment Increase may,
without the consent of any of the Lenders, effect such amendments to this
Agreement (an “Incremental Revolving Commitment Amendment”) and the other Credit
Documents as may be reasonably necessary or appropriate, in the opinion of the
Administrative Agent and Lead Borrower, to effect the provisions of this Section
2.15.

-67-

--------------------------------------------------------------------------------

 

 

Section 2.16Lead Borrower.  Each Borrower hereby designates Lead Borrower as its
representative and agent for all purposes under the Credit Documents, including
requests for Revolving Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the
Credit Documents (including in respect of compliance with covenants), and all
other dealings with the Administrative Agent, the Issuing Bank or any
Lender.  Lead Borrower hereby accepts such appointment.  The Administrative
Agent and the Lenders shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any Notice of
Borrowing) delivered by Lead Borrower on behalf of any Borrower.  The
Administrative Agent and the Lenders may give any notice or communication with a
Borrower hereunder to Lead Borrower on behalf of such Borrower.  Each of the
Administrative Agent, the Issuing Bank and the Lenders shall have the right, in
its discretion, to deal exclusively with Lead Borrower for any or all purposes
under the Credit Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Lead Borrower shall be binding upon and enforceable against it.

Section 2.17Overadvances.  If the aggregate Revolving Loans outstanding exceed
the Line Cap (an “Overadvance”) at any time, the excess amount shall be payable
by the Borrowers on demand (or, if such Overadvance is due to the imposition of
new Reserves or a change in the methodology of calculating existing Reserves, or
change in eligibility criteria or standards, within three Business Days
following notice from the Administrative Agent) by the Administrative Agent, but
all such Revolving Loans shall nevertheless constitute Obligations secured by
the Collateral and entitled to all benefits of the Credit Documents.  The
Administrative Agent may require the Lenders to honor requests for Overadvance
Loans and to forbear from requiring the Borrowers to cure an Overadvance,
(a) when no other Event of Default is known to the Administrative Agent, as long
as (i) the Overadvance does not continue for more than 30 consecutive days (and
no Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required) and (ii) the aggregate amount of all
Overadvances and Protective Advances is not known by the Administrative Agent to
exceed 10% of the Borrowing Base, (b) regardless of whether an Event of Default
exists, if the Administrative Agent discovers an Overadvance not previously
known by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than $500,000, and (ii) does not continue for more
than 30 consecutive days.  In no event shall Overadvance Loans be required that
would cause the aggregate outstanding Revolving Loans and LC Obligations to
exceed the aggregate Revolving Commitments.  The making of any Overadvance shall
not create nor constitute a Default or Event of Default; it being understood
that the making or continuance of an Overadvance shall not constitute a waiver
by the Administrative Agent or the Lenders of the then existing Event of
Default.  In no event shall any Borrower or other Credit Party be permitted to
require any Overadvance Loan to be made.

Section 2.18Protective Advances.  The Administrative Agent shall be authorized,
in its discretion, following notice to and consultation with Lead Borrower, at
any time, to make Base Rate Loans (“Protective Advances”) (a) in an aggregate
amount, together with the aggregate amount of all Overadvance Loans, not to
exceed 10% of the Borrowing Base, if the Administrative Agent deems such
Protective Advances necessary or desirable to preserve and protect the
Collateral, or to enhance the collectability or repayment of the Obligations; or
(b) to pay any other amounts chargeable to Credit Parties under any Credit
Documents, including costs, fees and expenses; provided that, the aggregate
amount of outstanding Protective Advances plus the outstanding amount of
Revolving Loans and LC Obligations shall not exceed the aggregate Revolving
Commitments.  Each Lender shall participate in each Protective Advance in
accordance with its Pro Rata Percentage.  Required Lenders may at any time
revoke the Administrative Agent’s authority to make further Protective Advances
under clause (a) by written notice to the Administrative Agent.  Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.  The Administrative Agent
may use the proceeds of such Protective Advances to (a) protect, insure,
maintain or realize upon any Collateral; or (b) defend or maintain the validity
or priority of the Administrative Agent’s Liens in any Collateral, including any
payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien; provided that
the Administrative Agent shall use reasonable efforts to notify Lead Borrower
after paying any such amount or taking any such action and shall not make
payment of any item that is being Properly Contested.

-68-

--------------------------------------------------------------------------------

 

 

Section 2.19Extended Loans.

(a)Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.19, Lead Borrower may at any time and from time to time
when no Event of Default then exists request that all or a portion of the
then-existing Revolving Loans (the “Existing Revolving Loans”), together with
any related outstandings, be converted to extend the scheduled maturity date(s)
of any payment of principal with respect to all or any portion of the principal
amount (and related outstandings) of such Revolving Loans (any such Revolving
Loans which have been so converted, “Extended Revolving Loans”) and to provide
for other terms consistent with this Section 2.19.  In order to establish any
Extended Revolving Loans, Lead Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders) (each, an “Extension Request”) setting forth the proposed terms of the
Extended Revolving Loans to be established, which shall (x) be identical as
offered to each Lender (including as to the proposed interest rates and fees
payable) and (y) have the same terms as the Existing Revolving Loans from which
such Extended Revolving Loans are to be converted, except that:  (i) repayments
of principal of the Extended Revolving Loans may be delayed to later dates than
the Initial Maturity Date; (ii) the effective yield with respect to the Extended
Revolving Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the effective yield
for the Existing Revolving Loans to the extent provided in the applicable
Extension Amendment; and (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Loans);
provided, however, that (A) in no event shall the final maturity date of any
Extended Revolving Loans at the time of establishment thereof be earlier than
the then Latest Maturity Date of any other Revolving Loans hereunder that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Loans) and (B) the Weighted Average
Life to Maturity of any Extended Revolving Loans at the time of establishment
thereof shall be no shorter than the remaining Weighted Average Life to Maturity
of any other Revolving Loans then outstanding.  Any Extended Revolving Loans
converted pursuant to any Extension Request shall be designated a series (each,
an “Extension Series”) of Extended Revolving Loans, as applicable, for all
purposes of this Agreement; provided that any Extended Revolving Loans converted
from Existing Revolving Loans may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Extension Series with respect to such Revolving Loans.

(b)With respect to any Extended Revolving Loans, subject to the provisions of
Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Share of the Aggregate Commitments (and, except
as provided in Sections 2.12(e) and 2.13(o), without giving effect to changes
thereto on such Maturity Date with respect to Swingline Loans and Letters of
Credit theretofore incurred or issued) and all borrowings under the Aggregate
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (x) payments of interest and fees at different rates on Extended Revolving
Loan Commitments (and related outstandings) and (y) repayments required upon any
Maturity Date of any Revolving Commitments or Extended Revolving Loan
Commitments).

(c)Lead Borrower shall provide the applicable Extension Request at least ten
(10) Business Days  prior to the date on which Lenders under the Existing
Revolving Loans, are requested to respond, and shall agree to such procedures,
if any, as may be established by, or reasonably acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.19.  No Lender shall have any obligation to agree to have any
of its Existing Revolving Loans converted into Extended Revolving Loans pursuant
to any Extension Request.  Any Lender (each, an “Extending Lender”) wishing to
have all or a portion of its Existing Revolving Loans subject to such Extension
Request converted into Extended Revolving Loans shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Existing Revolving Loans which it has
elected to request be converted into Extended Revolving Loans (subject to any
minimum denomination requirements imposed by the Administrative Agent).  Any
Lender that does not respond to the Extension Request on or prior to the date
specified therein shall be deemed to have rejected such Extension Request.  In
the event that the aggregate principal amount of Existing Revolving Loans
subject to Extension Elections relating to a particular Extension Request
exceeds the amount of Extended Revolving Loans requested pursuant to such
Extension Request, Revolving Loans subject to such Extension Elections shall be
converted to Extended Revolving Loans, on a pro rata basis based on the
aggregate principal amount of Revolving Loans included in each such Extension
Elections or to the extent such option is expressly set forth in the respective
Extension Request, Lead Borrower shall have the option to increase the amount of
Extended Revolving Loans so that such excess does not exist.

-69-

--------------------------------------------------------------------------------

 

 

(d)Extended Revolving Loans shall be established pursuant to an amendment (each,
an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender).  The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.

(e)With respect to any Extension Amendment consummated by a Borrower pursuant to
this Section 2.19, (i) such Extension Amendment shall not constitute voluntary
or mandatory payments or prepayments for purposes of this Agreement, (ii) with
respect to Extended Revolving Loan Commitments, if the aggregate amount extended
is less than (A) the LC Commitment, the LC Commitment shall be reduced upon the
date that is five (5) Business Days prior to the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Loans) (to the extent needed so
that the LC Commitment does not exceed the aggregate Revolving Commitment which
would be in effect after such Latest Maturity Date), and, if applicable, the
Borrowers shall Cash Collateralize obligations under any issued Letters of
Credit in an amount equal to 102% of the stated amount of such Letters of
Credit, or (B) the Swingline Commitment, the Swingline Commitment shall be
reduced upon the date that is five (5) Business Days prior to such Latest
Maturity Date (to the extent needed so that the Swingline Commitment does not
exceed the aggregate Revolving Commitment which would be in effect after such
Latest Maturity Date), and, if applicable, the Borrowers shall prepay any
outstanding Swingline Loans.  The Administrative Agent and the Lenders hereby
consent to each Extension Amendment and the other transactions contemplated by
this Section 2.19 (including, for the avoidance of doubt, payment of any
interest or fees in respect of any Extended Revolving Loan Commitments on such
terms as may be set forth in the Extension Request) and hereby waive the
requirements of any provision of this Credit Agreement or any other Credit
Document that may otherwise prohibit any Extension Amendment or any other
transaction contemplated by this Section 2.19; provided that such consent shall
not be deemed to be an acceptance of the Extension Request.

(f)Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Revolving Loans incurred
pursuant thereto, (ii) establish new tranches or sub-tranches in respect of
Revolving Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and (iii)
effect such other amendments to this Agreement and the other Credit Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and Lead Borrower, to effect the provisions of this Section, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.  

ARTICLE 3

Yield Protection, Illegality and Replacement of Lenders

Section 3.01Increased Costs, Illegality, etc.

(a)In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i)on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of “LIBO Rate”;

(ii)at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBO Rate Loan
because of any Change in Law; or

(iii)at any time, if the making or continuance of any LIBO Rate Loan has been
made (x) unlawful by any Change in Law, (y) impossible by compliance by any
Lender in good faith with any governmental request (whether or not having force
of law) or (z) impracticable as a result of a contingency occurring after the
Closing Date which materially and adversely affects the interbank eurodollar
market;

-70-

--------------------------------------------------------------------------------

 

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to Lead Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other
Lenders).  Thereafter (x) in the case of clause (i) above, LIBO Rate Loans shall
no longer be available until such time as the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion/Continuation given by Lead Borrower with respect to LIBO
Rate Loans which have not yet been incurred (including by way of conversion)
shall be deemed rescinded by the Borrowers, (y) in the case of clause (ii)
above, each Borrower, jointly and severally, agrees to pay to such Lender, upon
such Lender’s written request therefor, such additional amounts (in the form of
an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice setting forth the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, shall be submitted to Lead Borrower by such Lender
and shall, absent manifest error, be final and conclusive and binding on all the
parties hereto), (z) in the case of clause (iii) above, the Borrowers shall take
one of the actions specified in Section 3.01(b) as promptly as possible and, in
any event, within the time period required by law.

(b)At any time that any LIBO Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii), Lead Borrower may, and in the case of a LIBO
Rate Loan affected by the circumstances described in Section 3.01(a)(iii), Lead
Borrower shall, either (x) if the affected LIBO Rate Loan is then being made
initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that Lead Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 3.01(a)(ii) or (iii) or (y) if the affected LIBO Rate
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such LIBO Rate
Loan into a Base Rate Loan; provided that if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 3.01(b).

(c)If any Lender determines that after the Closing Date any Change in Law, will
have the effect of increasing the amount of capital or liquidity required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then each Borrower, jointly and severally, agrees to pay
to such Lender, upon its written demand therefor, such additional documented
amounts as shall be required to compensate such Lender or such other corporation
for the increased cost to such Lender or such other corporation or the reduction
in the rate of return to such Lender or such other corporation as a result of
such increase of capital.  In determining such additional amounts, each Lender
will act reasonably and in good faith and will use averaging and attribution
methods which are reasonable; provided that such Lender’s determination of
compensation owing under this Section 3.01(c) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto.  Each Lender, upon
determining that any additional amounts will be payable pursuant to this Section
3.01(c), will give prompt written notice thereof to Lead Borrower, which notice
shall show in reasonable detail the basis for calculation of such additional
amounts.

Notwithstanding the above, a Lender will not be entitled to demand compensation
for any increased cost or reduction set forth in this Section 3.01 at any time
if it is not the general practice and policy of such Lender to demand such
compensation from similarly situated borrowers in similar circumstances at such
time.

Section 3.02Compensation.  Each Borrower, jointly and severally, agrees to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation and the
calculation of the amount of such compensation; it being understood that no
Lender shall be required to disclose (i) any confidential or price sensitive
information, or (ii) any other information, to the extent prohibited by any
Requirement of Law), for all losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its LIBO Rate Loans but excluding loss of anticipated profits and
excluding the impact of the second proviso of the definition of “LIBO Rate”)
which such Lender may sustain:  (i) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, LIBO Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn by the
applicable Borrower or deemed withdrawn pursuant to Section 3.01(a)); (ii) if
any prepayment or repayment (including any termination or reduction of
Commitments made pursuant to Section 2.07 or as a result of an acceleration

-71-

--------------------------------------------------------------------------------

 

 

of the Loans pursuant to Section 11) or conversion of any of its LIBO Rate Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any LIBO Rate Loans is not made on any date
specified in a notice of termination or reduction given by Lead Borrower; or
(iv) as a consequence of (x) any other default by any Borrower to repay its LIBO
Rate Loans when required by the terms of this Agreement or any Note held by such
Lender or (y) any election made pursuant to Section 3.01(b).

Section 3.03Change of Lending Office.  Each Lender agrees that on the occurrence
of any event giving rise to the operation of Section 3.01(a)(ii) or (iii),
Section 3.01(c) or Section 5.01 with respect to such Lender, it will, if
requested by Lead Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section.  Nothing in this Section 3.03 shall
affect or postpone any of the obligations of the Borrowers or the right of any
Lender provided in Sections 3.01 and 5.01.

Section 3.04Replacement of Lenders.  (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of an event giving rise to the operation of
Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 5.01 with respect to
such Lender or (z) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), Lead Borrower shall have the right, if no
Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Transferees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter into one or more Assignment and Assumptions pursuant to Section 13.04(b)
(and with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender and/or the Replaced Lender (as may be agreed to at such time
by and among Lead Borrower, the Replacement Lender and the Replaced Lender))
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender and (II) an amount equal to
all accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant
to Section 2.05 and (ii) all obligations of each Borrower due and owing to the
Replaced Lender at such time (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement.  Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such Replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 3.04 and
Section 13.04.  Upon the execution of the respective Assignment and Assumption,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register pursuant to Section 13.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the applicable Borrower, (x) the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 3.01, 3.02, 5.01,
12.07 and 13.01), which shall survive as to such Replaced Lender.  In connection
with any replacement of Lenders pursuant to, and as contemplated by, this
Section 3.04, each Borrower hereby irrevocably authorizes Holdings to take all
necessary action, in the name of such Borrower, as described above in this
Section 3.04 in order to effect the replacement of the respective Lender or
Lenders in accordance with the preceding provisions of this Section 3.04.

-72-

--------------------------------------------------------------------------------

 

 

Section 3.05Inability to Determine Rates.  If the Required Lenders determine in
good faith that for any reason (a) U.S. Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) that the LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify Lead Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain LIBO
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the LIBO Rate component of the Base
Rate, the utilization of the LIBO Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, Lead Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBO Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of LIBO
Rate Loans in the amount specified therein.

Section 3.06LIBOR Successor Rate.

(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or Lead Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Lead Borrower) that Lead Borrower or Required Lenders (as applicable) have
determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable,  the
Administrative Agent and Lead Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) , giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and Lead Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.  

(b)If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify Lead Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected LIBO
Rate Term Loans or Interest Periods), and (y) the LIBO Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrower may revoke any pending Notice of Borrowing for a Borrowing of, and
any pending Notice of Continuation/Conversion for a conversion to or
continuation of LIBO Rate Term Loans (to the extent of the affected LIBO Rate
Term Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Term Loans
(subject to the foregoing clause (y)) in the amount specified therein.

(c)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

-73-

--------------------------------------------------------------------------------

 

 

ARTICLE 4

[Reserved]

ARTICLE 5

Taxes

Section 5.01Net Payments.

(a)All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law.  If any Taxes are required
to be withheld or deducted from such payments, then the Credit Parties jointly
and severally agree that (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.01), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent will
make such deductions or withholdings, and (iii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.  In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.  The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the applicable Credit Party.  The Credit
Parties jointly and severally agree to indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent and
each Lender, within 10 Business Days of written request therefor, for the amount
of any Indemnified Taxes (including any Indemnified Taxes imposed on amounts
payable under this Section 5.01) payable or paid by the Administrative Agent or
such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender, and any Other Taxes, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

(b)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to
Lead Borrower and the Administrative Agent, at the time or times reasonably
requested by Lead Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by Lead Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduced rate of, withholding Tax.  In addition, each Lender
shall deliver to Lead Borrower and the Administrative Agent, at the time or
times reasonably requested by Lead Borrower or the Administrative Agent, such
other documentation prescribed by applicable law or reasonably requested by Lead
Borrower or the Administrative Agent as will enable Lead Borrower or the
Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements.  Each Lender shall, whenever
a lapse in time or change in circumstances renders such documentation (including
any specific documents required below in Section 5.01(c)) expired, obsolete or
inaccurate in any respect, deliver promptly to Lead Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by Lead Borrower or the Administrative
Agent) or promptly notify Lead Borrower and the Administrative Agent in writing
of its inability to do so.

(c)Without limiting the generality of the foregoing:  (x) Each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to Lead Borrower and the Administrative Agent on or
prior to the Closing Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 3.04 or
13.04(b) (unless the relevant Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or
transfer to such Lender, (i) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) or Form W-8BEN-E (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party or Form W-8ECI (or successor form), or (ii)
in the case of a Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a certificate substantially in the form of Exhibit C (any
such certificate, a “U.S. Tax Compliance Certificate”) and two

-74-

--------------------------------------------------------------------------------

 

 

accurate and complete original signed copies of Internal Revenue Service Form
W-8BEN (or successor form) or W-8BEN-E (or successor form) certifying to such
Lender’s entitlement as of such date to a complete exemption from U.S.
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note; or (iii) to the extent a Lender is not the
beneficial owner (for example, where the Lender is a partnership or a
participating Lender), two accurate and complete original signed copies of
Internal Revenue Service Form W-8IMY (or successor form) of the Lender,
accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 5.01(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more beneficial owners are claiming the
portfolio interest exemption), the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owners; (y) Each Lender
that is a United States person, as defined in Section 7701(a)(30) of the Code,
shall deliver to Lead Borrower and the Administrative Agent, at the times
specified in Section 5.01(b), two accurate and complete original signed copies
of Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States backup withholding requirements; and (z) if any payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Lead Borrower
and the Administrative Agent, at the time or times prescribed by applicable law
and at such time or times reasonably requested by Lead Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Lead Borrower or the Administrative Agent
as may be necessary for Lead Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine, if necessary, the amount
to deduct and withhold from such payment.  Solely for purposes of this Section
5.01(c)(z), “FATCA” shall include any amendment made to FATCA after the Closing
Date.

Each Lender authorizes the Administrative Agent to deliver to Lead Borrower and
to any successor Administrative Agent any documentation provided by the Lender
to the Administrative Agent pursuant to Section 5.01(b) or this Section
5.01(c).  Notwithstanding any other provision of this Section 5.01, a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(d)If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to Section
5.01(a), it shall pay to the relevant Credit Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Credit Party under Section 5.01(a) with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including any Taxes) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the relevant Credit Party, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to such Credit Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 5.01(d), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Credit Party pursuant to this Section 5.01(d)
to the extent that such payment would place the Administrative Agent or such
Lender in a less favorable position (on a net after-Tax basis) than such party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  Nothing in this Section 5.01(d) shall be construed to obligate
the Administrative Agent or any Lender to disclose its Tax returns or any other
information regarding its Tax affairs or computations to any Person or otherwise
to arrange its Tax affairs in any manner other than as it determines in its sole
discretion.

(e)For the avoidance of doubt, for purposes of this Section 5.01, the term
“Lender” shall include any Issuing Bank.

-75-

--------------------------------------------------------------------------------

 

 

ARTICLE 6

Conditions Precedent to Credit Extensions on the Closing Date

The Administrative Agent, Swingline Lenders, the Issuing Bank and the Lenders
shall not be required to fund any Revolving Loans or Swingline Loans, or arrange
for the issuance of any Letters of Credit on the Closing Date, until the
following conditions are satisfied or waived.

Section 6.01Revolving Credit Agreement.  On or prior to the Closing Date,
Holdings and the Borrowers shall have executed and delivered to the
Administrative Agent a counterpart of this Agreement.

Section 6.02[Reserved].  

Section 6.03Opinions of Counsel.  On the Closing Date, the Administrative Agent
shall have received an opinion addressed to the Administrative Agent and each of
the Lenders and dated the Closing Date in form and substance reasonably
satisfactory to the Administrative Agent from each of (i) Willkie Farr &
Gallagher LLP, special counsel to the Credit Parties, (ii) Foulston Siefkin LLP,
Kansas counsel to the Credit Parties, (iii) Parker, Hudson, Rainer & Dobbs LLP,
Georgia counsel to the Credit Parties.

Section 6.04Corporate Documents; Proceedings, etc.(a)

(a)On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by the
Secretary or Assistant Secretary of such Credit Party, and attested to by a
Responsible Officer of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in customary
form.

(b)The Administrative Agent shall have received good standing certificates and
bring-down letters or facsimiles, if any, for the Credit Parties which the
Administrative Agent reasonably may have requested.

Section 6.05Acquisition; Refinancing.

(a)The Acquisition shall be consummated substantially concurrently with the
initial funding of the Loans (or the effectiveness of this Agreement, to the
extent no Loans are funded on the Closing Date) in accordance in all material
respects with the Acquisition Agreement without waivers or amendments thereof
that are materially adverse, when taken as a whole, to the interests of the
Agents and their Affiliates that are Lenders on the Closing Date unless
consented to by the Agents (such consent not to be unreasonably withheld,
delayed or conditioned); it being understood that (w) no reduction in the
purchase price shall be deemed to be materially adverse to the interests of the
Agents and their Affiliates that are Lenders on the Closing Date if such
reduction is applied pro rata to reduce the commitments under the First Lien
Term Loan Credit Agreement and/or the Second Lien Term Loan Credit Agreement, in
each case, as of the Closing Date, (x) no increase in the purchase price shall
be deemed to be materially adverse to the interests of the Agents and their
Affiliates that are Lenders on the Closing Date if such increase is funded
solely by equity investments (in the form of (x) common equity, (y) equity on
terms substantially consistent with the Sponsor’s existing equity investment in
any Parent Company of Holdings (as such terms may be amended or modified in a
manner that is not (when taken as a whole) materially adverse to the interests
of the Agents and their Affiliates that are Lenders on the Closing Date) or (z)
other equity on terms reasonably satisfactory to the Agents), (y) no
modification to the purchase price as a result of any purchase price adjustment
or working capital adjustment expressly contemplated by the Acquisition
Agreement as of February 3, 2018 shall constitute a reduction or increase in the
purchase price and (z) the Agents shall be deemed to have consented to any
waiver or amendment of the Acquisition Agreement if it shall have not
affirmatively objected to any such waiver or amendment within three Business
Days of receipt of written notice of such waiver or amendment.

(b)The Company and its Subsidiaries shall have satisfied and discharged, or
substantially concurrently with the initial funding of the Loans (or the
effectiveness of this Agreement to the extent no Loans are funded on the Closing
Date) will satisfy and discharge (with all liens and guarantees terminated), all
Indebtedness to be satisfied and discharged in connection with the Closing Date
Refinancing.  

-76-

--------------------------------------------------------------------------------

 

 

Section 6.06[Reserved].

Section 6.07Intercreditor Agreement.  On the Closing Date, each Credit Party
shall have executed and delivered an acknowledgment to the Intercreditor
Agreement.

Section 6.08[Reserved].  

Section 6.09Security Agreement.  On the Closing Date, each Credit Party shall
have executed and delivered the Security Agreement substantially in the form of
Exhibit G covering all of such Credit Party’s present and future Collateral
referred to therein, and shall have delivered to the Collateral Agent:

(i)proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC and filings with the United States Patent and Trademark
Office and United States Copyright Office or other appropriate filing offices of
each jurisdiction as may be necessary to perfect the security interests
purported to be created by the Security Agreement;

(ii)all of the Pledged Collateral, if any, referred to in the Security Agreement
and then owned by such Credit Party together with executed and undated
endorsements for transfer in the case of Pledged Collateral constituting
certificated securities;

(iii)certified copies of a recent date of requests for information or copies
(Form UCC-1), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrowers or any other Credit Party as debtor
and that are filed in the jurisdictions referred to in the Perfection
Certificate, together with copies of such financing statements; and

(iv)an executed Perfection Certificate;

provided that to the extent any Collateral is not able to be provided and/or
perfected on the Closing Date after the use by Holdings, the Borrowers and the
Subsidiary Guarantors of commercially reasonable efforts without undue burden or
expense, the provisions of this Section 6.09 shall be deemed to have been
satisfied and the Credit Parties shall be required to provide such Collateral in
accordance with the provisions set forth in Section 9.13 if, and only if, each
Credit Party shall have executed and delivered the Security Agreement and the
Collateral Agent shall have a perfected security interest in all Collateral of
the type for which perfection may be accomplished by filing a UCC financing
statement or possession of certificated securities of Wholly-Owned Domestic
Subsidiaries (to the extent required by the Security Agreement) that, in the
case of any such certificated securities with respect to any Equity Interests of
the HTA Targets or their respective Subsidiaries, have been received from the
Sellers (as defined in the Acquisition Agreement) or the agent in respect of any
Indebtedness of the HTA Targets or their respective Subsidiaries that is subject
to the Closing Date Refinancing, it being understood that the requirements of
Section 6.09(ii) shall not apply to any certificated securities that were
previously delivered to Bank of America, in its capacity as the agent in respect
of Indebtedness of Lead Borrower and its Subsidiaries (prior to giving effect to
the Acquisition) that is subject to the Closing Date Refinancing.

Section 6.10Guaranty Agreement.  On the Closing Date, each Guarantor shall have
executed and delivered the Guaranty Agreement substantially in the form of
Exhibit H (as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Guaranty Agreement”).

Section 6.11Financial Statements; Pro Forma Balance Sheets; Projections.  On or
prior to the Closing Date, the Agents and their Affiliates that are Lenders on
the Closing Date shall have received (a)(i) the audited consolidated balance
sheet of the HTA Targets and their respective Subsidiaries for each of the three
most recent years ending at least 90 days prior to the Closing Date and the
related audited consolidated statements of income, retained earnings,
stockholders’ equity and changes in financial position of the HTA Targets and
their respective Subsidiaries and (ii) the audited consolidated balance sheet of
Lead Borrower and its Subsidiaries (prior to giving effect to the Acquisition)
for each of the three most recent years ending at least 90 days prior to the
Closing Date and the related audited consolidated statements of income, retained
earnings, stockholders’ equity and changes in financial position of Lead
Borrower and its Subsidiaries (prior to giving effect to the Acquisition)
(collectively, the “Audited Financial

-77-

--------------------------------------------------------------------------------

 

 

Statements”), (b)(i) the unaudited consolidated balance sheet of the HTA Targets
and their respective Subsidiaries for each fiscal quarter ending after the date
of the most recent balance sheet delivered pursuant to clause (a)(i) and at
least 45 days prior to the Closing Date (or, in the case of any fiscal quarter
that is the fourth fiscal quarter of the fiscal year of the HTA Target and their
respective Subsidiaries, at least 90 days prior to the Closing Date) and (ii)
the unaudited consolidated balance sheet of Lead Borrower and its Subsidiaries
(prior to giving effect to the Acquisition) for each fiscal quarter ending after
the date of the most recent balance sheet delivered pursuant to clause (a)(ii)
and at least 45 days prior to the Closing Date (or, in the case of any fiscal
quarter that is the fourth fiscal quarter of the fiscal year of Lead Borrower
and its Subsidiaries (prior to giving effect to the Acquisition), at least 90
days prior to the Closing Date) (the date of the last such applicable fiscal
year or fiscal quarter, as applicable, the “Financial Statements Date”) and the
related unaudited consolidated statements of income, retained earnings,
stockholders’ equity and changes in financial position of Lead Borrower and its
Subsidiaries (prior to giving effect to the Acquisition) for the portion of the
fiscal year then ended (the “Unaudited Financial Statements”), (c) a pro forma
consolidated balance sheet for the Borrower prepared as of the Financial
Statements Date and a pro forma statement of comprehensive income for the
four-quarter period ending on the Financial Statements Date, prepared so as to
give effect to the Transaction as if the Transaction had occurred on such date
(in the case of such balance sheet) or as if the Transaction had occurred at the
beginning of such period (in the case of such statement of operations), which
need not be prepared in compliance with Regulation S-X of the Securities Act of
1933, or include adjustments for purchase accounting, and (d) forecasts of the
financial performance of Holdings and its restricted subsidiaries on a quarterly
basis for the 2018 fiscal year and an annual basis thereafter through the fiscal
year ending in 2024. The financial statements referred to in clauses (a) and (b)
shall be prepared in accordance with U.S. GAAP subject in the case of the
Unaudited Financial Statements to changes resulting from audit and normal
year-end audit adjustments and to the absence of certain footnotes.  

Section 6.01Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a solvency certificate from the chief financial officer or
treasurer (or officer with equivalent duties) of Lead Borrower substantially in
the form of Exhibit I.

Section 6.02Fees, etc. On the Closing Date, the Borrowers shall have paid to the
Agents and their Affiliates that are Lenders on the Closing Date all costs, fees
and expenses (including, without limitation, legal fees and expenses) to the
extent invoiced at least three Business Days prior the Closing Date and other
compensation payable to the Agents or such Lender on the Closing Date that have
been separately agreed and are payable in respect of the Transaction to the
extent then due.

Section 6.03Representations and Warranties.  The Acquisition Agreement
Representations shall be true and correct to the extent required by the
definition thereof and the Specified Representations shall be true and correct
in all material respects on the Closing Date (in each case, any representation
or warranty that is qualified as to “materiality” or similar language shall be
true and correct in all respects on the Closing Date); provided that any
“Material Adverse Effect” or similar qualifier in any such Specified
Representation as it relates to the HTA Targets and their Subsidiaries shall,
for purposes of this Section 6.14, be deemed to refer to a “Closing Date
Material Adverse Effect.”

Section 6.04Patriot Act.  The Agents shall have received from the Credit
Parties, at least three Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested in writing by
the Agents at least 10 Business Days prior to the Closing Date.

Section 6.05Notice of Borrowing.  Prior to the making of a Revolving Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03.

Section 6.06Officer’s Certificate.  On the Closing Date, Lead Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of Lead Borrower certifying as to the satisfaction of the conditions in
Section 6.05(a), Section 6.14 and Section 6.18.

Section 6.07Material Adverse Effect.  Since February 3, 2018, there shall not
have occurred any change, event or development that, individually or in the
aggregate, has had and continues to have or is reasonably expected to have a
Closing Date Material Adverse Effect.  

-78-

--------------------------------------------------------------------------------

 

 

Section 6.08Borrowing Base Certificate.  Lead Borrower shall have delivered to
the Administrative Agent a Borrowing Base Certificate (which, for the avoidance
of doubt, may state that the Borrowing Base is deemed to be equal to the Closing
Date Borrowing Base).

Section 6.09Availability.  Availability on the Closing Date shall not be less
than the amount of any proposed Borrowing on the Closing Date.

ARTICLE 7

Conditions Precedent to All Credit Extensions after the Closing Date

The obligation of each Lender and each Issuing Bank to make any Credit Extension
after the Closing Date shall be subject to the satisfaction or waiver of the
conditions set forth below:

Section 7.01Notice of Borrowing.  The Administrative Agent shall have received a
Notice of Borrowing meeting the requirements of Section 2.03 (or such notice
shall have been deemed given in accordance with Section 2.03) if Revolving Loans
are being requested or, in the case of the issuance, amendment increasing the
face amount thereof, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit meeting the
requirements of Section 2.13(b) or, in the case of the Borrowing of a Swingline
Loan, the Swingline Lender and the Administrative Agent shall have received a
notice requesting such Swingline Loan meeting the requirements of Section
2.12(b).

Section 7.02Availability.  Availability on the proposed date of such Borrowing
shall not be less than the amount of such Borrowing.

Section 7.03No Default.  No Default or Event of Default shall exist at the time
of, or result from, such funding or issuance.

Section 7.04Representations and Warranties.  Each of the representations and
warranties made by any Credit Party set forth in Section 8 hereof or in any
other Credit Document shall be true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date (without duplication of any materiality
standard set forth in any such representation or warranty).

ARTICLE 8

Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement and to make the
Loans, the Borrowers (and, solely with respect to Sections 8.01, 8.02, 8.03,
8.04, and 8.16 with respect to itself, Holdings), makes the following
representations and warranties (limited, on the Closing Date, to the Specified
Representations), in each case after giving effect to the Transaction.

Section 8.01Organizational Status.  Each of Holdings, Lead Borrower and each of
the Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company, unlimited liability company
or other applicable business entity, as the case may be, in good standing  (to
the extent such concept is applicable) under the laws of the jurisdiction of its
organization, (ii) has the requisite corporate, partnership, limited liability
company, unlimited liability company or other applicable business entity power
and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is, to the extent such concepts are applicable under the laws of the
relevant jurisdiction, duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified which, individually and in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

-79-

--------------------------------------------------------------------------------

 

 

Section 8.02Power and Authority; Enforceability.  Each Credit Party has the
corporate, partnership, limited liability company, unlimited liability company
or other applicable business entity power and authority, as the case may be, to
execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary corporate,
partnership, limited liability company, unlimited liability company or other
applicable business entity action, as the case may be, to authorize the
execution, delivery and performance by it of each of such Credit
Documents.  Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

Section 8.03No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any Requirement of Law, (ii) will conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Security Documents) upon any of the
property or assets of any Credit Party pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party is a party or by which it or any of its property or assets is bound or to
which it may be subject (in the case of the preceding clauses (i) and (ii),
other than in the case of any contravention, breach, default and/or conflict, in
each case, that would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect) or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party.

Section 8.04Approvals.  Except to the extent the failure to obtain or make the
same would not reasonably be expected to have a Material Adverse Effect, no
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for (x) those that have otherwise been
obtained or made on or prior to the Closing Date and which remain in full force
and effect on the Closing Date and (y) filings which are necessary to perfect
the security interests created under the Security Documents), or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

Section 8.05Financial Statements; Financial Condition; Projections.

(a)(i)  The balance sheets included in the Audited Financial Statements as of
the fiscal year ended December 31, 2016 and the related consolidated statements
of income, cash flows and retained earnings included in the Audited Financial
Statements for the fiscal year ended December 31, 2016, present fairly in all
material respects the consolidated financial position of (x) the HTA Targets and
their respective Subsidiaries, with respect to such Audited Financial Statements
of the HTA Targets, and (y) Lead Borrower and its Subsidiaries (prior to giving
effect to the Acquisition) with respect to such Audited Financial Statements of
Lead Borrower, in each case, at the dates of such balance sheets and the
consolidated results of operations of the HTA Targets or Lead Borrower, as
applicable, for the periods covered thereby. All of the foregoing historical
financial statements have been audited by independent certified public
accountants of recognized national standing and prepared in accordance with U.S.
GAAP consistently applied.

(ii)[Reserved].

(iii)The pro forma consolidated balance sheet of Lead Borrower furnished to the
Lenders pursuant to clause (c) of Section 6.11 has been prepared as of
September 30, 2017 as if the Transaction and the financing therefor had occurred
on such date.  The pro forma consolidated income statement of Lead Borrower
furnished to the Lenders pursuant to clause (c) of Section 6.11 has been
prepared for the four fiscal quarters ended September 30, 2017, as if the
Transaction and the financing therefor had occurred on the first day of such
four-quarter period.

-80-

--------------------------------------------------------------------------------

 

 

(b)On the Closing Date, Lead Borrower and its Subsidiaries, on a consolidated
basis, are Solvent after giving effect to the consummation of the Transaction.

(c)The Projections have been prepared in good faith and are based on assumptions
that were believed by Lead Borrower to be reasonable at the time delivered to
the Administrative Agent (it being understood and agreed that the Projections
are not to be viewed as facts, the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties and their Restricted Subsidiaries, no assurance can be given that
any particular Projections will be realized and that actual results during the
period or periods covered by the Projections may differ from projected results,
and such differences may be material).

(d)Since the Closing Date there has been no change, event or occurrence that
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 8.06Litigation.  There are no actions, suits or proceedings pending or,
to the knowledge of any Borrower, threatened in writing (i) with respect to the
Transaction or any Credit Document or (ii) that either individually or in the
aggregate, have had, or would reasonably be expected to have, a Material Adverse
Effect.

Section 8.07True and Complete Disclosure.  All written information (other than
information consisting of statements, estimates, forecasts and Projections, as
to which no representation, warranty or covenant is made (except with respect to
Projections to the extent set forth in Section 8.05(c) above)) that has been or
will be made available to the Administrative Agent or any Lender by any Credit
Party or any representative of a Credit Party at its direction and on its behalf
in connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein, when taken as a whole and after giving effect to
all supplements thereto, is and will be complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein, in each case in light of the circumstances under which such statements
are made, not materially misleading.

Section 8.08Use of Proceeds; Margin Regulations.

(a)All proceeds of the Loans incurred on the Closing Date will be used by the
Borrowers (i) to fund certain Transaction Costs payable by the Borrowers in
connection with the syndication of the First Lien Term Loans and Second Lien
Term Loans, (ii) to replace, backstop or cash collateralize any existing letters
of credit or surety bonds for the account of the Acquired Business, and (iii)
for ordinary course working capital needs as of the Closing Date.

(b)All proceeds of the Loans incurred after the Closing Date will be used for
working capital needs and general corporate purposes, including the financing of
capital expenditures, Permitted Acquisitions, and other permitted Investments,
Dividends and any other purpose not prohibited hereunder.

(c)No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.  Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

-81-

--------------------------------------------------------------------------------

 

 

(d)The Borrowers will not request any Borrowing, and the Borrowers shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to Lead Borrower
and its Subsidiaries or, to the knowledge of Lead Borrower, any other party
hereto.

Section 8.09Tax Returns and Payments.  Except as would not reasonably be
expected to result in a Material Adverse Effect, (i) Lead Borrower and each of
its Restricted Subsidiaries has timely filed or caused to be timely filed with
the appropriate taxing authority all Tax returns, statements, forms and reports
for taxes (the “Returns”) required to be filed by, or with respect to the
income, properties or operations of, Lead Borrower and/or any of its Restricted
Subsidiaries, (ii) the Returns accurately reflect in all material respects all
liability for Taxes of Lead Borrower and its Restricted Subsidiaries for the
periods covered thereby, and (iii) Lead Borrower and each of its Restricted
Subsidiaries have paid all Taxes payable by them, other than those that are
being contested in good faith by appropriate proceedings and fully provided for
as a reserve on the financial statements of Lead Borrower and its Restricted
Subsidiaries in accordance with U.S. GAAP.  There is no action, suit,
proceeding, audit or claim now pending and, to the knowledge of the Borrowers,
there is no action, suit, proceeding, audit, claim threatened in writing by any
authority or ongoing investigation by any authority, in each case, regarding any
Taxes relating to Lead Borrower or any of its Restricted Subsidiaries that is
reasonably likely to be adversely determined, and, if adversely determined,
would be reasonably be expected to result in a Material Adverse Effect.

Section 8.10ERISA.

(a)No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect.  Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect.  Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b)There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c)If each of Lead Borrower, each Restricted Subsidiary of Lead Borrower and
each ERISA Affiliate were to withdraw from all Multiemployer Plans in a complete
withdrawal as of the date this assurance is given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to have a
Material Adverse Effect.

(d)There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrowers,
any Restricted Subsidiary of Lead Borrower or any ERISA Affiliate, threatened in
writing, which would reasonably be expected to be asserted successfully against
any Plan and, if so asserted successfully, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(e)Lead Borrower, any Restricted Subsidiary of Lead Borrower and any ERISA
Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

-82-

--------------------------------------------------------------------------------

 

 

(f)Except as would not reasonably be expected to have a Material Adverse
Effect:  (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither Lead Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.

(g)The Borrowers are not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments.

Section 8.11The Security Documents.  The provisions of the Security Agreement
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest (except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law)) in all right, title and
interest of the Credit Parties in the Collateral (as described in the Security
Agreement), and upon (i) the timely and proper filing of financing statements
listing each applicable Credit Party, as a debtor, and the Collateral Agent, as
secured party, in the secretary of state’s office (or other similar governmental
entity) of the jurisdiction of organization of such Credit Party, (ii) the
receipt by the Collateral Agent of all Instruments, Chattel Paper and
certificated pledged Equity Interests that constitute “securities” governed by
Article 8 of the New York UCC, in each case constituting Collateral in suitable
form for transfer by delivery or accompanied by instruments of transfer or
assignment duly executed in blank, (iii) sufficient identification of commercial
tort claims (as applicable), (iv) execution of a control agreement establishing
the Collateral Agent’s “control” (within the meaning of the New York UCC) with
respect to any deposit account, (v) the recordation of the Patent Security
Agreement, if applicable, and the Trademark Security Agreement, if applicable,
in the respective form attached to the Security Agreement, in each case in the
United States Patent and Trademark Office and (vi) the recordation of the
Copyright Security Agreement, if applicable, in the form attached to the
Security Agreement with the United States Copyright Office, the Collateral
Agent, for the benefit of the Secured Creditors, has (to the extent provided in
the Security Agreement) a fully perfected security interest in all right, title
and interest in all of the Collateral (as described in the Security Agreement),
subject to no other Liens other than Permitted Liens, in each case, to the
extent perfection can be accomplished under applicable law through these
actions.

Section 8.12Properties.  All Real Property owned by any Credit Party as of the
Closing Date, and the nature of the interest therein, is correctly set forth in
Schedule 8.12.  Each of Lead Borrower and each of its Restricted Subsidiaries
has good and marketable title or valid leasehold interest in the case of Real
Property, and good and valid title in the case of tangible personal property, to
all material tangible properties owned by it, including all material property
reflected in the most recent historical balance sheets referred to in Section
8.05(a) (except as sold or otherwise disposed of since the date of such balance
sheet in the ordinary course of business or as permitted by the terms of this
Agreement), free and clear of all Liens, other than Permitted Liens.

Section 8.13Capitalization.  All outstanding shares of capital stock of the
Borrowers have been duly and validly issued and are fully paid and
non-assessable (other than any assessment on the shareholders of the Borrowers
that may be imposed as a matter of law) and are owned by (i) Holdings, with
respect to the shares of Lead Borrower and (ii) a Credit Party, with respect to
the shares of any other Borrower.  No Borrower has  outstanding any capital
stock or other securities convertible into or exchangeable for its capital stock
or any rights to subscribe for or to purchase, or any options for the purchase
of, or any agreement providing for the issuance (contingent or otherwise) of, or
any calls, commitments or claims of any character relating to, its capital
stock.

Section 8.14Subsidiaries.  On and as of the Closing Date and after giving effect
to the consummation of the Transaction, Lead Borrower has no Subsidiaries other
than those Subsidiaries listed on Schedule 8.14.  Schedule 8.14 correctly sets
forth, as of the Closing Date and after giving effect to the Transaction, the
percentage ownership (direct and indirect) of Lead Borrower in each class of
capital stock of each of its Subsidiaries and also identifies the direct owner
thereof.

Section 8.15Compliance with Statutes, OFAC Rules and Regulations; Patriot Act;
FCPA.

-83-

--------------------------------------------------------------------------------

 

 

(a)Each of Lead Borrower and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of (including any laws relating to
terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such noncompliances as, individually and in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect.  The
Borrowers will not directly (or knowingly indirectly) use the proceeds of the
Revolving Loans to violate or result in a violation of any such applicable
statutes, regulations, orders or restrictions referred to in the immediately
preceding sentence.

(b)The Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrowers, their Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrowers, their
respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) any Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of any Borrower, any agent of any Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.   No Borrowing, use of
proceeds or the Transaction will violate any Anti-Corruption Law or applicable
Sanctions.  

Section 8.16Investment Company Act.  None of Holdings, Lead Borrower or any of
its Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

Section 8.17[Reserved].

Section 8.18Environmental Matters. Except for any matters that, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect:

(a)Lead Borrower and each of its Restricted Subsidiaries are in compliance with
all applicable Environmental Laws and the requirements of any permits issued
under such Environmental Laws.  To the knowledge of any Credit Party, there are
no pending or threatened Environmental Claims against Lead Borrower or any of
its Restricted Subsidiaries or any Real Property currently or formerly owned,
leased or operated by Lead Borrower or any of its Restricted
Subsidiaries.  There are no facts, circumstances, conditions or occurrences with
respect to the business or operations of Lead Borrower or any of its Restricted
Subsidiaries, or to the knowledge of any Credit Party, any Real Property
currently or formerly owned, leased or operated by Lead Borrower or any of its
Restricted Subsidiaries that would be reasonably expected (i) to form the basis
of an Environmental Claim against Lead Borrower or any of its Restricted
Subsidiaries or (ii) to cause any Real Property owned, leased or operated by
Lead Borrower or any of its Restricted Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by Lead Borrower or any  of its Restricted Subsidiaries under any
applicable Environmental Law.

(b)To the knowledge of any Credit Party, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by Lead
Borrower or any of its Restricted Subsidiaries where such generation, use,
treatment, storage, transportation or Release has (i) violated or would be
reasonably expected to violate any applicable Environmental Law, (ii) give rise
to an Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law.

Section 8.19Labor Relations.  Except as set forth in Schedule 8.19 or except to
the extent the same has not, either individually or in the aggregate, had and
would not reasonably be expected to have a Material Adverse Effect, (a) there
are no strikes, lockouts, slowdowns or other labor disputes pending against Lead
Borrower or any of its Restricted Subsidiaries or, to the knowledge of the
Borrowers, threatened in writing against Lead Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of the Borrowers, there are no questions
concerning union representation with respect to Lead Borrower or any of its
Restricted Subsidiaries, (c) the hours worked by and payments made to employees
of Lead Borrower or any of its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of the Borrowers, no wage and hour department investigation has been made of
Lead Borrower or any of its Restricted Subsidiaries.

-84-

--------------------------------------------------------------------------------

 

 

Section 8.20Intellectual Property.  Each of Lead Borrower and each of its
Restricted Subsidiaries owns or has the right to use all the patents,
trademarks, domain names, service marks, trade names, copyrights, inventions,
trade secrets, formulas, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) (collectively, “Intellectual Property”), necessary for
the present conduct of its business, without any known conflict with the
Intellectual Property rights of others, except for such failures to own or have
the right to use and/or conflicts as have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

Section 8.21EEA Financial Institutions.  No Credit Party is an EEA Financial
Institution.

Section 8.22Borrowing Base Certificate.  At the time of delivery of each
Borrowing Base Certificate, assuming that any eligibility criterion that
requires the approval or satisfaction of the Administrative Agent has been
approved by or is satisfactory to the Administrative Agent, each material
Account reflected therein as eligible for inclusion in the Borrowing Base is an
Eligible Account or an Eligible Due from Agent Account and the material
Inventory reflected therein as eligible for inclusion in the Borrowing Base
constitutes Eligible Inventory, in each case, as of the date with respect to
which such Borrowing Base Certificate was prepared.  

ARTICLE 9

Affirmative Covenants

Lead Borrower and each of the Restricted Subsidiaries hereby covenants and
agrees that on and after the Closing Date and so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder (other than (i)
any indemnification obligations arising hereunder which are not then due and
payable and (ii) Secured Bank Product Obligations) or any Letter of Credit shall
remain outstanding (unless Cash Collateralized in an amount equal to 102% of the
face amount thereof):

Section 9.01Information Covenants.  Lead Borrower will furnish to the
Administrative Agent for distribution to each Lender, including each Lender’s
Public-Siders except as otherwise provided below:

(a)Quarterly Financial Statements.  Within 45 days (or 60 days in the case of
the first three fiscal quarters ending after the Closing Date for which delivery
is required hereunder) after the close of each of the first three quarterly
accounting periods in each fiscal year of Lead Borrower, in each case, ending
after the Closing Date (i) the consolidated balance sheet of Lead Borrower and
its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and retained earnings and statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly accounting period, in
each case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year, all of which shall be certified by
the chief financial officer of Lead Borrower that they fairly present in all
material respects in accordance with U.S. GAAP the financial condition of Lead
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period.  

(b)Annual Financial Statements.  Within 90 days (or 120 days for each of (i) the
fiscal year ending December 31, 2017 (or, in the case of the 2017 HTA Targets
Financial Statements, 150 days) and (ii) the first fiscal year ending after the
Closing Date) after the close of each fiscal year of Lead Borrower (x) the
consolidated balance sheet of Lead Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidated statements of income and
retained earnings and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified, in the case of
consolidated financial statements, by Ernst & Young LLP or other independent
certified public accountants of recognized national standing, together with an
opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (except for qualifications for a change
in accounting principles with which such accountants concur and which shall have
been disclosed in the notes to the financial statements or other than as a
result of, or with respect to, an upcoming maturity date under this Agreement,
the First Lien Term Loan Credit Agreement or the Second Lien Term Loan Credit
Agreement occurring within one year from the time such opinion is delivered or
any potential inability to satisfy any financial maintenance covenant in this
Agreement

-85-

--------------------------------------------------------------------------------

 

 

on a future date or in a future period)) to the effect such statements fairly
present in all material respects in accordance with U.S. GAAP the financial
condition of Lead Borrower and its Subsidiaries as of the date indicated and the
results of their operations for the periods indicated, and (y) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year.  

It is understood and agreed that with respect to the fiscal year ending December
31, 2017, the annual financial statements required to be furnished pursuant to
the immediately preceding paragraph shall be limited to (i) the audited
consolidated balance sheet of the Lead Borrower and its Subsidiaries (prior to
giving effect to the Acquisition) as of the end of such fiscal year and the
related audited consolidated statements of income and retained earnings and
statement of cash flows for such fiscal year setting forth comparative figures
for the preceding fiscal year (the “2017 ATS Financial Statements”), along with
the certifications and management’s discussion and analysis set forth above and
(ii) the audited consolidated balance sheet of the HTA Targets and their
respective Subsidiaries as of the end of such fiscal year and the related
audited consolidated statements of income, retained earnings and stockholders’
equity and changes in financial position in such fiscal year setting forth
comparative figures for the preceding fiscal year (the “2017 HTA Targets
Financial Statements”) (for the avoidance of doubt, in the case of this clause
(ii), without any certifications or management’s discussion and analysis).

(c)Notwithstanding the foregoing, the obligations referred to in Sections
9.01(a) and 9.01(b) above may be satisfied with respect to financial information
of Lead Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) Lead Borrower’s or such Parent Company’s
Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of
such report with the SEC shall constitute delivery under this Section 9.01);
provided that with respect to each of the preceding clauses (A) and (B), (1) to
the extent such information relates to a parent of Lead Borrower, if and so long
as such Parent Company will have Independent Assets or Operations, such
information is accompanied by, or Lead Borrower shall separately deliver within
the applicable time periods set forth in Sections 9.01(a) and 9.01(b) above,
consolidating information (which need not be audited) that explains in
reasonable detail the differences between the information relating to such
Parent Company and its Independent Assets or Operations, on the one hand, and
the information relating to Lead Borrower and the consolidated Restricted
Subsidiaries on a stand-alone basis, on the other hand and (2) to the extent
such information is in lieu of information required to be provided under
Section 9.01(a) (it being understood that such information may be audited at the
option of Lead Borrower), such materials are accompanied by a report and opinion
of independent certified public accountants of recognized national standing or
another accounting firm reasonably acceptable to the Administrative Agent, which
report and opinion  (a) will be prepared in accordance with generally accepted
auditing standards and (b) will be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than as a result of, or with respect to, an upcoming
maturity date under this Agreement, the First Lien Term Loan Credit Agreement or
the Second Lien Term Loan Credit Agreement occurring within one year from the
time such opinion is delivered or any potential inability to satisfy any
financial maintenance covenant in this Agreement on a future date or in a future
period).

(d)Forecasts.  Within 90 days (or 120 days for the first fiscal year ending
after the Closing Date) after the close of each fiscal year of Lead Borrower, in
each case, ending after the Closing Date, a reasonably detailed annual forecast
(including projected statements of income, sources and uses of cash and balance
sheets for Lead Borrower and its  Subsidiaries on a consolidated basis),
prepared on a quarter-by-quarter basis for such fiscal year and including a
discussion of the principal assumptions upon which such forecast is based (it
being agreed that such annual forecasts shall not be provided to Public-Siders).

(e)Officer’s Certificates.  At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of Lead Borrower
substantially in the form of Exhibit J, certifying on behalf of Lead Borrower as
to matters set forth therein.

-86-

--------------------------------------------------------------------------------

 

 

(f)Notice of Default, Litigation and Material Adverse Effect.  Promptly after
any Responsible Officer of any Borrower obtains knowledge thereof, notice of (i)
the occurrence of any event which constitutes a Default or an Event of Default
or any default or event of default under (A) the First Lien Term Loan Credit
Agreement or any refinancing thereof, (B) the Second Lien Term Loan Credit
Agreement or any refinancing thereof, or (C) First Lien Incremental
Equivalent/Refinancing Debt, Second Lien Incremental Equivalent/Refinancing
Debt, Permitted Junior Debt or other Indebtedness constituting debt for borrowed
money, in each case of this clause (C) with a principal amount in excess of the
Threshold Amount, (ii) any litigation, or governmental investigation or
proceeding pending against Holdings or any of its Subsidiaries (x) which, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Credit Document, or
(iii) any other event, change or circumstance that has had, or would reasonably
be expected to have, a Material Adverse Effect.

(g)Other Reports and Filings.  Promptly after the sending, filing, receipt or
delivery thereof, as applicable, copies of (i) all financial information, proxy
materials and reports, if any, which Holdings or any of its Subsidiaries shall
publicly file with the Securities and Exchange Commission or any successor
thereto (the “SEC”) and (ii) material notices received from, or reports or other
information furnished to, holders of Indebtedness under (A) the First Lien Term
Loan Credit Agreement or any refinancing thereof, (B) the Second Lien Term Loan
Credit Agreement or any refinancing thereof, or (C) First Lien Incremental
Equivalent/Refinancing Debt, Second Lien Incremental Equivalent/Refinancing
Debt, Permitted Junior Debt or other Indebtedness constituting debt for borrowed
money, in each case of this clause (C) with a principal amount in excess of the
Threshold Amount, (including, for the avoidance of doubt, any notices relating
to an actual or purported default or event of default thereunder and any notices
to the extent the action or occurrence described therein would reasonably be
expected to be materially adverse to the interests of the Lenders, but excluding
any administrative notices or regular reporting requirements thereunder).

(h)Environmental Matters.  Promptly after any Responsible Officer of Lead
Borrower obtains knowledge thereof, notice of any of the following environmental
matters to the extent such environmental matters, either individually or when
aggregated with all other such environmental matters, would reasonably be
expected to have a Material Adverse Effect:

(i)any pending or threatened Environmental Claim against Lead Borrower or any of
its Restricted Subsidiaries or any Real Property owned, leased or operated by
Lead Borrower or any of its Restricted Subsidiaries;

(ii)any condition or occurrence on or arising from any Real Property owned,
leased or operated by Lead Borrower or any of its Restricted Subsidiaries that
(a) results in noncompliance by Lead Borrower or any of its Restricted
Subsidiaries with any applicable Environmental Law or (b) would reasonably be
expected to form the basis of an Environmental Claim against Lead Borrower or
any of its Restricted Subsidiaries or any such Real Property;

(iii)any condition or occurrence on any Real Property owned, leased or operated
by Lead Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Lead Borrower or any of
its Restricted Subsidiaries of such Real Property under any Environmental Law;
and

(iv)the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by Lead Borrower or any of its Restricted Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency and all
notices received by Lead Borrower or any of its Restricted Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
Lead Borrower or any of its Restricted Subsidiaries as potentially responsible
parties for remediation costs or which otherwise notify Lead Borrower or any of
its Restricted Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Lead
Borrower’s or such Subsidiary’s response thereto.

-87-

--------------------------------------------------------------------------------

 

 

(i)Financial Statements of Unrestricted Subsidiaries.  Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(j)Insurance. Evidence of insurance renewals as required under Section 9.03
hereunder.

(k)Other Information.  From time to time, such other information or documents
(financial or otherwise) with respect to Lead Borrower or any of its Restricted
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.  Notwithstanding the foregoing,
neither Lead Borrower nor any of its Restricted Subsidiaries will be required to
provide any information pursuant to this clause to the extent that the provision
thereof would violate any law, rule or regulation or result in the breach of any
binding contractual obligation or the loss of any professional privilege;
provided that in the event that Lead Borrower or any of its Restricted
Subsidiaries does not provide information that otherwise would be required to be
provided hereunder in reliance on such exception, Lead Borrower shall use
commercially reasonable efforts to provide notice to the Administrative Agent
promptly upon obtaining knowledge that such information is being withheld (but
solely if providing such notice would not violate such law, rule or regulation
or result in the breach of such binding contractual obligation or the loss of
such professional privilege).

Documents required to be delivered pursuant to this Section 9.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Lead Borrower posts such documents, or
provides a link thereto on Lead Borrower’s website on the Internet; or (ii) on
which such documents are posted on Lead Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (x) Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon request
to Lead Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) Lead Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Lead Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  Lead Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” Lead Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or its their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Public Side Information, they shall be
treated as set forth in Section 13.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

-88-

--------------------------------------------------------------------------------

 

 

Section 9.02Books, Records and Inspections; Conference Calls.

(a)Lead Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and accounts in which full, true and correct entries
in conformity in all material respects with U.S. GAAP shall be made of all
dealings and transactions in relation to its business and activities.

(b)Lead Borrower will permit the Administrative Agent, subject to reasonable
advance notice to, and reasonable coordination with, Lead Borrower and during
normal business hours, to visit and inspect the properties of any Borrower, at
the Borrowers’ expense as provided in clause (c) below, inspect, audit and make
extracts from any Borrower’s corporate, financial or operating records, and
discuss with its officers, employees, agents, advisors and independent
accountants (subject to such accountants’ customary policies and procedures)
such Borrower’s business, financial condition, assets and results of operations
(it being understood that a representative of Lead Borrower and such Borrower
shall be permitted to be present in any discussions with officers, employees,
agent, advisors and independent accountants); provided that neither Lead
Borrower nor any of its Restricted Subsidiaries will be required to provide any
information to the extent that the provision thereof would violate any law, rule
or regulation or result in the breach of any binding contractual obligation or
the loss of any professional privilege; provided, further, that to the extent
permitted by law, rule or regulation or such contractual obligation or not
resulting in the loss of such privilege, you agree to notify us if information
is being withheld pursuant to this sentence; provided, further, that the
Administrative Agent shall only be permitted to conduct one field examination
with respect to any Collateral comprising the Borrowing Base per 12-month
period; provided, further, that, (x) if at any time Availability is less than
33% of the Line Cap for a period of 5 consecutive Business Days during such
12-month period, one additional field examination of Revolver Priority
Collateral will be permitted in such 12-month period and (y) if a Liquidity
Period occurs during such 12-month period, a second additional field examination
of Revolver Priority Collateral will be permitted in such 12-month period,
except that during the existence and continuance of an Event of Default, there
shall be no limit on the number of additional field examinations of Revolver
Priority Collateral that shall be permitted at the Administrative Agent’s
request.  No such inspection or visit shall unduly interfere with the business
or operations of any Borrower, nor result in any damage to the property or other
Collateral.  No inspection shall involve invasive testing without the prior
written consent of Lead Borrower.  Neither the Administrative Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection or report with any Borrower.  Each of the
Borrowers acknowledges that all inspections and reports are prepared by the
Administrative Agent and Lenders for their purposes, and the Borrowers shall not
be entitled to rely upon them.

(c)Lead Borrower will reimburse the Administrative Agent for all reasonable and
documented out-of-pocket costs and expenses (other than any legal fees or costs
and expenses covered under Section 13.01) of the Administrative Agent in
connection with (i) one examination per fiscal year of any Borrower’s books and
records as described in clause (a) above and (ii) field examinations of
Collateral comprising the Borrowing Base in each case subject to the limitations
on such examinations permitted under the preceding paragraph.  Subject to and
without limiting the foregoing, the Borrowers specifically agree to pay the
Administrative Agent’s then standard charges for examination activities.  This
Section shall not be construed to limit the Administrative Agent’s right to use
third parties for such purposes.

(d)Lead Borrower will, within 30 days after the date of the delivery (or, if
later, required delivery) of the quarterly and annual financial information
pursuant to Sections 9.01(a) and (b)(ii), hold a conference call or
teleconference, at a time selected by Lead Borrower and reasonably acceptable to
the Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous fiscal quarter or fiscal year, as
the case may be, of Lead Borrower (it being understood that any such call may be
combined with any similar call held for any of Lead Borrower’s other lenders or
security holders).

-89-

--------------------------------------------------------------------------------

 

 

Section 9.03Maintenance of Property; Insurance.

(a)The Borrowers will, and will cause each of the Restricted Subsidiaries to,
(i) except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, keep all tangible property
necessary to the business of Lead Borrower and its Restricted Subsidiaries in
reasonably good working order and condition, ordinary wear and tear, casualty
and condemnation excepted, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is, in the good faith determination of Lead Borrower, consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as Lead Borrower and its
Restricted Subsidiaries, and (iii) furnish to the Collateral Agent, upon its
request therefor, all information reasonably requested as to the insurance
carried.  The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance.

(b)[Reserved].

(c)The Borrowers will, and will cause each of the Restricted Subsidiaries to, at
all times keep its property constituting Collateral insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (i) shall, at all times after the time required
by Section 9.13, be endorsed in a customary manner to the Collateral Agent for
the benefit of the Secured Creditors (including, without limitation, by naming
the Collateral Agent as loss payee and/or additional insured) and (ii) if agreed
by the insurer (which agreement the Borrowers shall use commercially reasonable
efforts to obtain), shall state that such insurance policies shall not be
canceled without at least 30 days’ prior written notice thereof (or, with
respect to non-payment of premiums, 10 days’ prior written notice) by the
respective insurer to the Collateral Agent; provided, that the requirements of
this Section 9.03(c) shall not apply to (x) insurance policies covering (1)
directors and officers, fiduciary or other professional liability, (2)
employment practices liability, (3) workers compensation liability, (4)
automobile and aviation liability, (5) health, medical, dental and life
insurance, and (6) such other insurance policies and programs as to which a
secured lender is not customarily granted an insurable interest therein as the
Collateral Agent may approve; and (y) self-insurance programs.

(d)If the Borrowers or any of the Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or the Borrowers or any of the
Restricted Subsidiaries shall fail to so endorse all policies with respect
thereto, after any applicable grace period, the Collateral Agent shall have the
right (but shall be under no obligation) to procure such insurance so long as
the Collateral Agent provides written notice to Lead Borrower of its election to
procure such insurance prior thereto, and the Credit Parties jointly and
severally agree to reimburse the Collateral Agent for all reasonable costs and
expenses of procuring such insurance.

Section 9.04Existence; Franchises.  The Borrowers will, and will cause each of
the Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, franchises, licenses
and permits in each case to the extent material; provided, however, that nothing
in this Section 9.04 shall prevent (i) sales of assets and other transactions by
Lead Borrower or any of its Restricted Subsidiaries in accordance with Section
10.02, (ii) the abandonment by Lead Borrower or any of its Restricted
Subsidiaries of any franchises, licenses or permits that Lead Borrower
reasonably determines are no longer material to the operations of Lead Borrower
and its Restricted Subsidiaries taken as a whole or (iii) the withdrawal by Lead
Borrower or any of its Restricted Subsidiaries of its qualification as a foreign
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in any jurisdiction if such withdrawal would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 9.05Compliance with Statutes, etc.  Each Borrower will, and will cause
each of its Subsidiaries to, comply with the FCPA, OFAC and the USA Patriot Act,
except such noncompliances as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each
Borrower will, and will cause each of the Restricted Subsidiaries to, comply
with all other applicable statutes, regulations  and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), except such noncompliances as
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  The Borrowers will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrowers,
their Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

-90-

--------------------------------------------------------------------------------

 

 

Section 9.06Compliance with Environmental Laws.  Lead Borrower will comply, and
will cause each of its Restricted Subsidiaries to comply, with all Environmental
Laws and permits applicable to, or required by, the ownership, lease or use of
Real Property now or hereafter owned, leased or operated by the Borrowers or any
of their Restricted Subsidiaries, except such noncompliances as would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
(other than Liens imposed on leased Real Property resulting from the acts or
omissions of the owner of such leased Real Property or of other tenants of such
leased Real Property who are not within the control of the Borrowers).  Except
as have not had, and would not reasonably be expected to have, a Material
Adverse Effect, neither the Borrowers nor any of their Restricted Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by the Borrowers
or any of their Restricted Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
for Hazardous Materials generated, used, treated, stored, Released or disposed
of at any such Real Properties or transported to or from such Real Properties in
compliance with all applicable Environmental Laws.

Section 9.07ERISA.  Promptly upon a Responsible Officer of any Borrower
obtaining knowledge thereof, Lead Borrower will deliver to the Administrative
Agent a certificate of a Responsible Officer of Lead Borrower setting forth the
full details as to such occurrence and the action, if any, that Lead Borrower,
such Restricted Subsidiary or an ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given or filed by
Lead Borrower, such Restricted Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other Governmental Authority, or a Plan
participant and any notices received by Lead Borrower, such Restricted
Subsidiary or such ERISA Affiliate from the PBGC or any other Governmental
Authority, or a Plan participant with respect thereto:  that (a) an ERISA Event
has occurred that is reasonably expected to result in a Material Adverse Effect;
(b) there has been an increase in Unfunded Pension Liabilities since the date
the representations hereunder are given, or from any prior notice, as
applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (c) there has been an increase in the estimated withdrawal
liability under Section 4201 of ERISA, if Lead Borrower, any Restricted
Subsidiary of Lead Borrower and the ERISA Affiliates were to withdraw completely
from any and all Multiemployer Plans which is reasonably expected to result in a
Material Adverse Effect; (d) Lead Borrower, any Restricted Subsidiary of Lead
Borrower or any ERISA Affiliate adopts, or commences contributions to, any Plan
subject to Section 412 of the Code, or adopts any amendment to a Plan subject to
Section 412 of the Code which is reasonably expected to result in a Material
Adverse Effect; (e) that a contribution required to be made with respect to a
Foreign Pension Plan has not been timely made which failure is reasonably likely
to result in a Material Adverse Effect; or (f) that a Foreign Pension Plan has
been or is reasonably expected to be terminated, reorganized, partitioned or
declared insolvent and such event is reasonably expected to result in a Material
Adverse Effect.  Lead Borrower will also deliver to the Administrative Agent,
upon request by the Administrative Agent, a complete copy of the most recent
annual report (on Internal Revenue Service Form 5500-series, including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information) filed
with the Internal Revenue Service or other Governmental Authority of each Plan
that is maintained or sponsored by Lead Borrower or a Restricted Subsidiary.

Section 9.08End of Fiscal Years; Fiscal Quarters.  Each Borrower will cause (i)
each of its, and each of the Restricted Subsidiaries’, fiscal years to end on or
near December 31 of each year and (ii) each of its, and each of its Restricted
Subsidiaries’, fiscal quarters to end on or near March 31, June 30, September 30
and December 31 of each year.

Section 9.09Assignment of Claims Act.  During any Liquidity Period or the
continuance of an Event of Default, the Borrowers shall, upon the written
request of the Administrative Agent, promptly submit any such documentation as
may be requested by the Administrative Agent in order to comply with the Federal
Assignment of Claims Act (or any state or municipal equivalent thereof) to each
relevant governmental agency or other Account Debtor requesting prompt
countersignature and shall use commercially reasonable efforts to cause such
documentation to be executed by such governmental agency or other Account Debtor
and delivered to the Administrative Agent.

-91-

--------------------------------------------------------------------------------

 

 

Section 9.10Payment of Taxes.  Except as would not reasonably be expected to
result in a Material Adverse Effect, the Borrowers will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, all Taxes imposed upon
it or upon its income or profits or upon any properties belonging to it, prior
to the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of Lead Borrower or
any of its Subsidiaries not otherwise permitted under Section 10.01(i); provided
that neither Lead Borrower nor any of its Subsidiaries shall be required to pay
any such Tax which is being contested in good faith and by appropriate
proceedings if it has maintained adequate reserves with respect thereto in
accordance with U.S. GAAP.

Section 9.11Use of Proceeds.  The Borrowers will use the proceeds of the Loans
only as provided in Section 8.08.

Section 9.12Additional Security; Further Assurances; etc.(a)

(a)The Borrowers will, and will cause each of the Subsidiary Guarantors to,
grant to the Collateral Agent for the benefit of the Secured Creditors security
interests in such assets (other than Real Property) of the Borrowers and the
Subsidiary Guarantors as are acquired after the Closing Date (other than assets
constituting Excluded Collateral) and as may be reasonably requested from time
to time by the Collateral Agent (collectively, as may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time, the
“Additional Security Documents”).  All such security interests shall be granted
pursuant to documentation consistent with any Security Documents entered into on
the Closing Date or otherwise reasonably satisfactory in form and substance to
the Collateral Agent and (subject to exceptions as are reasonably acceptable to
the Collateral Agent) shall constitute, upon taking all necessary perfection
action (which the Credit Parties agree to take pursuant to clause (e) below)
valid and enforceable perfected security interests (except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)), subject to the Intercreditor Agreement, superior to and
prior to the rights of all third Persons other than holders of Permitted Liens
with priority by virtue of applicable law and subject to no other Liens except
for Permitted Liens.  The Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect (subject to
exceptions as are reasonably acceptable to the Collateral Agent) the Liens in
favor of the Collateral Agent required to be granted pursuant to the Additional
Security Documents.  Notwithstanding any other provision in this Agreement or
any other Credit Document (w) no Excluded Subsidiary shall be required to pledge
any of its assets to secure any obligations of the Borrowers under the Credit
Documents or guarantee the obligations of the Borrowers under the Credit
Documents, (x) no action shall be required to be taken by a Credit Party, or
taken by any Agent or Lender, to perfect security interests in assets of the
Credit Parties located outside of the United States or otherwise with respect to
creation or perfection of Liens under foreign law, and (x) notices shall not be
required to be sent to Account Debtors or other contractual third parties (other
than third parties party to any Credit Document or during the continuance of an
Event of Default).

(b)Subject to the terms of the Intercreditor Agreement, with respect to any
Person that is or becomes a Restricted Subsidiary (or ceases to be an Excluded
Subsidiary) after the Closing Date, (i) deliver to the Collateral Agent the
certificates, if any, representing all (or such lesser amount as is required) of
the Equity Interests of such Subsidiary, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Credit Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Credit Party (in each case, to the extent required pursuant to
the Security Agreement), (ii) cause such new Subsidiary (other than an Excluded
Subsidiary) (A) to execute a joinder agreement to the Guaranty Agreement and a
joinder agreement to each applicable Security Document, substantially in the
form annexed thereto, and (B) to take all actions reasonably necessary or
advisable in the opinion of the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Security Document to be duly perfected
to the extent required by such agreement in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent and (iii) at the request of the Administrative Agent, deliver
or cause to be delivered to the Administrative Agent an opinion, addressed to
the Administrative Agent and the other Lenders, of counsel reasonably acceptable
to the Administrative Agent as to such matters set forth in this Section 9.12(b)
as the Administrative Agent may reasonably request.

-92-

--------------------------------------------------------------------------------

 

 

(c)The Borrowers will, and will cause each of the other Credit Parties that are
Restricted Subsidiaries of Lead Borrower to, at the expense of Lead Borrower,
make, execute, endorse, acknowledge, file and/or deliver to the Collateral
Agent, promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Lead Borrower’s expense, any document or instrument
supplemental to or confirmatory of the Security Documents to the extent deemed
by the Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.

(d)[Reserved].

(e)The Borrowers agree that each action required by clauses (a) through (d) of
this Section 9.12 shall be completed in no event later than 90 days after such
action is required to be taken pursuant to such clauses or requested to be taken
by the Administrative Agent, the Collateral Agent or the Required Lenders (or
such longer period as the Administrative Agent shall otherwise agree), as the
case may be; provided that, in no event will the Borrowers or any of their
Restricted Subsidiaries be required to take any action to obtain consents from
third parties with respect to its compliance with this Section 9.12.

Section 9.13Post-Closing Actions.  Each Borrower agrees that it will, or will
cause its relevant Subsidiaries to, complete each of the actions described on
Schedule 9.13 as soon as commercially reasonable and by no later than the date
set forth in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

Section 9.14Permitted Acquisitions.

(a)Subject to the provisions of this Section 9.14 and the requirements contained
in the definition of “Permitted Acquisition,” Lead Borrower and its Restricted
Subsidiaries may from time to time after the Closing Date effect Permitted
Acquisitions, so long as (in each case, except to the extent the Required
Lenders otherwise specifically agree in writing in the case of a specific
Permitted Acquisition): (i) the Payment Conditions shall be satisfied on a Pro
Forma Basis immediately after giving effect to such Permitted Acquisition on the
date of consummation thereof and (ii) with respect to any Permitted Acquisition
in excess of $15,000,000, Lead Borrower shall have delivered to the
Administrative Agent for distribution to the Lenders a certificate executed by
its chief financial officer, treasurer or other Responsible Officer, certifying
to such officer’s knowledge, compliance with the requirements of the preceding
clause (i), and containing the calculations (in reasonable detail) required to
show compliance with the preceding clause (i).

(b)Lead Borrower shall cause each Restricted Subsidiary (other than an Excluded
Subsidiary) which is formed to effect, or is acquired pursuant to, a Permitted
Acquisition (and each Credit Party that is the direct parent of such Restricted
Subsidiary that was so formed or acquired) to comply with, and to execute and
deliver all of the documentation as and to the extent (and within the time
periods) required by, Section 9.12, to the reasonable satisfaction of the
Collateral Agent.

Section 9.15[Reserved].Beneficial Ownership Regulation.  Promptly following any
request therefor, the Borrowers shall provide information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.

Section 9.16Designation of Subsidiaries. Lead Borrower may at any time and from
time to time after the Closing Date designate any Restricted Subsidiary of Lead
Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agent; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (ii) in the case of the designation of
any Subsidiary as an Unrestricted Subsidiary, such designation shall constitute
an Investment in such Unrestricted Subsidiary (calculated as an amount equal to
the sum of (x) the fair market value of the Equity Interests of the designated
Subsidiary and any of its Subsidiaries that are owned by Lead Borrower or any
Restricted Subsidiary, immediately prior to such designation (such fair market
value to be calculated without regard to any Obligations of such designated
Subsidiary or any of its Subsidiaries under the Guaranty Agreement) and (y) the

-93-

--------------------------------------------------------------------------------

 

 

aggregate principal amount of any Indebtedness owed by such Subsidiary and any
of its Subsidiaries to Lead Borrower or any of its Restricted Subsidiaries
immediately prior to such designation, all calculated, except as set forth in
the parenthetical to clause (x) above, on a consolidated basis in accordance
with U.S. GAAP), and such Investment shall be permitted under Section 10.05,
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it or any
of its Subsidiaries is a “Restricted Subsidiary” for the purpose of (I) the
First Lien Term Loan Credit Agreement, (II) the Second Lien Term Loan Credit
Agreement or (III) any definitive documentation governing any First Lien
Incremental Equivalent/Refinancing Debt, any definitive documentation governing
any Second Lien Incremental Equivalent/Refinancing Debt, any Permitted Junior
Debt Documents or other debt instrument, in each case of this clause (III), with
a principal amount in excess of the Threshold Amount, (iv) following the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, Lead
Borrower shall comply with the provisions of Section 9.12 with respect to such
designated Restricted Subsidiary, (v) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary (and any Subsidiary of an Unrestricted
Subsidiary that is acquired or formed after the date of designation shall
automatically be designated as an Unrestricted Subsidiary), (vi) no Borrower may
be designated an Unrestricted Subsidiary and (vii) in the case of the
designation of any Subsidiary as an Unrestricted Subsidiary, each of (i) the
Subsidiary to be so designated and (ii) its Subsidiaries has not, at the time of
designation, and does not thereafter, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender has recourse to any of the assets of Lead Borrower
or any Restricted Subsidiary (other than Equity Interests in an Unrestricted
Subsidiary).  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary and its Subsidiaries
existing at such time and (ii) a return on any Investment by Lead Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of Lead Borrower’s
Investment in such Subsidiary.

Section 9.17Collateral Monitoring and Reporting.

(a)Borrowing Base Certificates.  (i) By the 20th day of each month, Lead
Borrower shall deliver to the Administrative Agent (and the Administrative Agent
shall promptly deliver same to the Lenders) a Borrowing Base Certificate
prepared as of the close of business on the last Business Day of the previous
month (provided that (i) until the Closing Date Borrowing Base Termination Date,
such Borrowing Base Certificate may state that the Borrowing Base is equal to
the sum of (x) the Borrowing Base calculated solely with respect to the ATS
Borrowers as of the close of business on the last Business Day of the previous
month and (y) $7,500,000 (the “Closing Date Borrowing Base”) and (ii) during a
Liquidity Period, Lead Borrower shall deliver to the Administrative Agent weekly
Borrowing Base Certificates by Wednesday of every week prepared as of the close
of business on Friday of the previous week, which weekly Borrowing Base
Certificates shall be in standard form unless otherwise reasonably agreed to by
the Administrative Agent, or more frequently if elected by Lead Borrower,
provided the Borrowing Base shall continue to be reported on such more frequent
basis for at least three (3) months following any such election); and (ii) upon
any sale or other disposition outside the ordinary course of business in a
single transaction or series of related transactions of any Revolver Priority
Collateral having an aggregate book value in excess of 10% of the then-existing
Borrowing Base, an updated Borrowing Base Certificate, prepared after giving
effect to such sale or other disposition (it being understood that (i) Inventory
amounts shown in the Borrowing Base Certificates delivered on a weekly basis
will be based on the Inventory amount (1) set forth in the most recent weekly
report, where possible, and (2) for the most recently ended month for which such
information is available with regard to locations where it is impracticable to
report Inventory more frequently, and (ii) the amount of Eligible Accounts and
Eligible Due from Agent Accounts shown in such Borrowing Base Certificate will
be based on the amount of the gross Accounts set forth in the most recent weekly
report, less the amount of ineligible Accounts reported for the most recently
ended month).  All calculations of Availability in any Borrowing Base
Certificate shall be made by Lead Borrower and certified by a Responsible
Officer, provided that the Administrative Agent may from time to time review and
adjust any such calculation in consultation with Lead Borrower to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Reserves.

(b)Records and Schedules of Accounts.  Lead Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent, upon the Administrative
Agent’s request, sales, collection, reconciliation and other reports in form
reasonably satisfactory to the Administrative Agent on a periodic basis (but not
more frequently than at the time of delivery of Section 9.01 Financials.  Lead
Borrower shall also provide to the Administrative Agent, upon the Administrative
Agent’s request, on or before the 20th day of each month, a detailed aged trial
balance of all Accounts as of the end of the preceding

-94-

--------------------------------------------------------------------------------

 

 

month, specifying each Account’s Account Debtor name and the amount, invoice
date and due date and such related Account supporting detail relevant to the
Borrowing Base calculation as the Administrative Agent may reasonably
request.  If Accounts in an aggregate face amount of $5,000,000 or more cease to
be Eligible Accounts or Eligible Due from Agent Accounts, the Borrowers shall
notify the Administrative Agent of such occurrence promptly (and in any event
within three Business Days) after any Responsible Officer of Lead Borrower has
actual knowledge thereof.

(c)Maintenance of Dominion Account.  Within ninety (90) days (or such later date
as Administrative Agent may agree in its reasonable discretion) of the Closing
Date (or, with respect to any Deposit Account other than Excluded Accounts
opened following the Closing Date, within sixty (60) days (or such later date as
the Administrative Agent may agree in its reasonable discretion) of the opening
or establishment of such Deposit Account or the date any Person becomes a Credit
Party hereunder), (i) each Credit Party shall cause each bank or other
depository institution at which any Deposit Account other than any Excluded
Account is maintained, to enter into a Deposit Account Control Agreement that
provides for such bank or other depository institution to transfer to the
Dominion Account, on a daily basis, all balances in each Deposit Account other
than any Excluded Account maintained by any Credit Party with such depository
institution for application to the Obligations then outstanding following the
receipt by such bank or other depository institution of a Liquidity Notice (it
being understood that the Administrative Agent shall reasonably promptly deliver
a copy of such Liquidity Notice to Lead Borrower), (ii) each Credit Party
irrevocably appoints the Administrative Agent as such Credit Party’s
attorney-in-fact to collect such balances during a Liquidity Period to the
extent any such delivery is not so made and (iii) each Credit Party shall
instruct each Account Debtor to make all payments with respect to ABL Collateral
into Deposit Accounts subject to Deposit Account Control Agreements, or the
Credit Parties shall promptly direct any such payments into Deposit Accounts
subject to Deposit Account Control Agreements (it being understood that it shall
not be a Default or Event of Default if any such payments are deposited in an
Excluded Account pursuant to clause (v) of the definition thereof).
Notwithstanding anything in any Credit Document to the contrary, the Agents
agree to rescind each Liquidity Notice and any notice of exclusive control or
sole control (or other similar notice) previously delivered to any bank or other
depository institution pursuant to this clause (c) or any other provision in the
Credit Documents promptly after the end of the Liquidity Period or Event of
Default resulting in the delivery of such notice.

(d)Proceeds of Collateral.  If any Borrower receives cash or any check, draft or
other item of payment payable to a Borrower with respect to any Collateral, it
shall hold the same in trust for the Administrative Agent and promptly deposit
the same into any such Deposit Account or the Dominion Account (it being
understood that it shall not be a Default or Event of Default if any such
payments are deposited in an Excluded Account to the extent permitted by the
definition of Excluded Accounts).

(e)Administration of Deposit Accounts.  Schedule 9.17(a) sets forth all Deposit
Accounts (other than Excluded Accounts) maintained by the Credit Parties,
including, to the extent maintained as of the Closing Date, the Dominion
Account, as of the Closing Date.  Subject to Section 9.17(c), each Credit Party
shall take all actions necessary to establish the Administrative Agent’s control
(within the meaning of the UCC) over each such Deposit Account other than
Excluded Accounts at all times.  Each Credit Party shall be the sole account
holder of each Deposit Account and shall not allow any other Person (other than
the Administrative Agent, the First Lien Term Agent, the Second Lien Term Agent
and any agent under any First Lien Incremental Equivalent/Refinancing Debt and
Second Lien Incremental Equivalent/Refinancing Debt, and the applicable
depositary bank) to have control over a Deposit Account or any deposits
therein.  Lead Borrower shall within 30 days notify the Administrative Agent of
any opening or closing of a Deposit Account (other than any Excluded Accounts),
and shall not open any Deposit Accounts (other than any Excluded Accounts) at a
bank not reasonably acceptable to the Administrative Agent (it being
acknowledged that all banks set forth on Schedule 9.17 are acceptable to the
Administrative Agent).

(f)If Lead Borrower has not delivered to the Administrative Agent the Initial
Field Exam and Initial Borrowing Base Certificate on or prior to the Closing
Date (it being acknowledged and agreed that the delivery of the Initial Field
Exam and the Initial Borrowing Base Certificate shall not be a condition
precedent to the availability of any Credit Extension), Lead Borrower shall
deliver the Initial Field Exam and the Initial Borrowing Base Certificate to the
Administrative Agent no later than the 90th day following the Closing Date or
such later date as the Administrative Agent shall agree in its Permitted
Discretion (the date of the actual delivery of the Initial Field Exam and the
Initial Borrowing Base Certificate herein referred to as the “Closing Date
Borrowing Base Termination Date”).  

-95-

--------------------------------------------------------------------------------

 

 

ARTICLE 10

Negative Covenants

Lead Borrower and each of the Restricted Subsidiaries (and Holdings in the case
of Section 10.09(b)) hereby covenant and agree that on and after the Closing
Date and so long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder (other than (i) any indemnification obligations
arising hereunder which are not then due and payable and (ii) Secured Bank
Product Obligations not then due) or any Letter of Credit shall remain
outstanding (unless Cash Collateralized in an amount equal to 102% of the face
amount thereof):

Section 10.01Liens.  The Borrowers will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of Lead Borrower or any of its Restricted Subsidiaries, whether now
owned or hereafter acquired; provided that the provisions of this Section 10.01
shall not prevent the creation, incurrence, assumption or existence of, or any
filing in respect of, the following (Liens described below are herein referred
to as “Permitted Liens”):

(i)Liens for Taxes, assessments or governmental charges or levies not overdue or
Liens for Taxes being contested in good faith and by appropriate proceedings for
which adequate reserves have been established in accordance with U.S. GAAP (or,
for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(ii)Liens in respect of property or assets of Lead Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;

(iii)Liens (x) in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii) (or to the extent not
listed on such Schedule 10.01(iii), where the principal amount of obligations
secured by such Liens is less than $10,000,000 in the aggregate) and (y) Liens
securing Permitted Refinancing Indebtedness in respect of any Indebtedness
secured by the Liens referred to in clause (x);

(iv)(x) Liens created pursuant to the Credit Documents (including Liens securing
Secured Bank Product Obligations), (y) Liens securing Obligations (as defined in
the First Lien Term Loan Credit Agreement) under the First Lien Term Loan Credit
Agreement and the credit documents related thereto and incurred pursuant to
Section 10.04(i)(y), including Bank Products that are guaranteed or secured by
the guarantees and security interests thereunder and (z) Liens securing
Obligations (as defined in the Second Lien Term Loan Credit Agreement) under the
Second Lien Term Loan Credit Agreement and the credit documents related thereto
incurred pursuant to Section 10.04(i)(z); provided that in the case of Liens
securing such Indebtedness under the First Lien Term Loan Credit Agreement
and/or the Second Lien Credit Agreement, the First Lien Collateral Agent (or
other applicable representative thereof on behalf of the holders of such
Indebtedness) and/or the Second Lien Collateral Agent (or other applicable
representative thereof on behalf of the holders of such Indebtedness) shall have
entered into with the Administrative Agent and/or the Collateral Agent the
Intercreditor Agreement;

(v)leases, subleases, licenses or sublicenses (including licenses or sublicenses
of Intellectual Property) granted to other Persons not materially interfering
with the conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries;

-96-

--------------------------------------------------------------------------------

 

 

(vi)Liens (x) upon assets of Lead Borrower or any of its Restricted Subsidiaries
securing Indebtedness permitted by Section 10.04(iii); provided that such Liens
do not encumber any asset of Lead Borrower or any of its Restricted Subsidiaries
other than the assets acquired with such Indebtedness and after-acquired
property that is affixed or incorporated into such assets and proceeds and
products thereof; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender on customary terms and (y) Liens securing Permitted Refinancing
Indebtedness in respect of any Indebtedness secured by the Liens referred to in
clause (x);

(vii)[reserved];

(viii)easements, rights-of-way, restrictions (including zoning and other land
use restrictions), covenants, licenses, encroachments, protrusions and other
similar charges or encumbrances and minor title deficiencies, which in the
aggregate do not materially interfere with the conduct of the business of Lead
Borrower or any of its Restricted Subsidiaries;

(ix)Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x)attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

(xi)statutory and common law landlords’ liens under leases to which Lead
Borrower or any of its Restricted Subsidiaries is a party;

(xii)Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(xiii)Permitted Encumbrances;

(xiv)(A) Liens on property or assets (other than Accounts or Inventory, unless
such Liens are expressly made junior to the Liens in favor of the Administrative
Agent) acquired pursuant to a Permitted Acquisition, or on property or assets of
a Restricted Subsidiary of Lead Borrower in existence at the time such
Restricted Subsidiary is acquired pursuant to a Permitted Acquisition; provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04, and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of Lead Borrower or any of its Restricted Subsidiaries
and (B) Liens securing Permitted Refinancing Indebtedness in respect of
Indebtedness in respect of any Indebtedness secured by the Liens referred to in
clause (A);

(xv)deposits or pledges to secure bids, tenders, contracts (other than contracts
for the repayment of borrowed money), leases, statutory obligations, surety,
stay, customs and appeal bonds and other obligations of like nature (including
(i) those to secure health, safety and environmental obligations and (ii) those
required or requested by any Governmental Authority other than letters of
credit), and as security for the payment of rent, in each case arising in the
ordinary course of business;

(xvi)Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04(viii);

-97-

--------------------------------------------------------------------------------

 

 

(xvii)any interest or title of, and any Liens created by, a lessor, sublessor,
licensee, sublicensee, licensor or sublicensor under any lease, sublease,
license or sublicense agreement (including software and other technology
licenses) in the ordinary course of business;

(xviii)Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xii);

(xix)any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any joint venture
permitted by the terms of this Agreement arising pursuant to the agreement
evidencing such joint venture;

(xx)Liens in favor of any Credit Party securing intercompany Indebtedness
permitted by Section 10.05; provided that any Liens securing Indebtedness that
is required to be subordinated pursuant to Section 10.05 shall be subordinated
to the Liens created pursuant to the Security Documents;

(xxi)Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xxii)Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii)Liens that may arise on inventory or equipment of Lead Borrower or any of
its Restricted Subsidiaries in the ordinary course of business as a result of
such inventory or equipment being located on premises owned by Persons other
than Lead Borrower and its Restricted Subsidiaries;

(xxiv)Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv)Liens (i) of a collection bank arising under Section 4-210 of the UCC (or
similar provisions of other applicable laws) on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(xxvi)Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(xxvii)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of Lead Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of Lead Borrower or any Restricted
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of Lead Borrower or any of its Restricted Subsidiaries in
the ordinary course of business;

(xxviii)Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

-98-

--------------------------------------------------------------------------------

 

 

(xxix)other Liens (other than Liens on Accounts or Inventory, unless such Liens
are expressly made junior to the Liens in favor of the Administrative Agent) to
the extent securing liabilities with a principal amount not in excess of the
greater of $78,000,000 and 6.50% of Consolidated Total Assets (measured at the
time of incurrence) in the aggregate at any time outstanding;

(xxx)Liens on Collateral securing obligations in respect of Indebtedness
permitted by Section 10.04(xxvii); provided that the applicable representative
in respect of any such obligations (on behalf of the holders of such
obligations) shall have entered into the Intercreditor Agreement with the
Administrative Agent and/or Collateral Agent;

(xxxi)cash deposits with respect to any First Lien Incremental
Equivalent/Refinancing Debt or Second Lien Incremental/Equivalent Refinancing
Debt or any Permitted Junior Debt or any other Indebtedness, in each case to the
extent permitted by Section 10.07;

(xxxii)Liens on accounts receivable sold in connection with the sale or discount
of accounts receivable permitted by Section 10.02(iv);

(xxxiii)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv)Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv)(i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of Lead
Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of Lead Borrower or any
Restricted Subsidiary;

(xxxvi)deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii)receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii)so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
the greater of $16,875,000 and 1.50% of Consolidated Total Assets (measured at
the time of incurrence) in the aggregate at any time outstanding securing any
Swap Contracts permitted hereunder;

(xxxix)Liens arising in connection with any Qualified Securitization Transaction
or Receivables Facility with respect to which the Securitization Assets or
Receivables Assets, as applicable, subject thereto consist solely of assets
originated by one or more Foreign Subsidiaries;

(xl)customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by the indenture is issued (including the
indenture under which the notes are to be issued);

(xli)leases and subleases of real property that do not materially interfere with
the ordinary conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries; and

(xlii)Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
First Lien Incremental/Equivalent Debt in the form of Notes or Second Lien
Incremental/Equivalent Debt or Permitted Junior Debt in the form of notes.

-99-

--------------------------------------------------------------------------------

 

 

In connection with the granting of Liens of the type described in this Section
10.01 by Lead Borrower or any of its Restricted Subsidiaries, the Administrative
Agent and the Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
executing appropriate lien releases or lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or other assets subject to such Liens).

Section 10.02Consolidation, Merger, or Sale of Assets, etc.  The Borrowers will
not, and will not permit any of the Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
Sale-Leaseback Transaction, except that:

(i)any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(ii)Lead Borrower and its Restricted Subsidiaries may sell assets (including
Equity Interests), so long as (x) Lead Borrower or the respective Restricted
Subsidiary receives at least fair market value (as determined in good faith by
Lead Borrower or such Restricted Subsidiary, as the case may be) and (y) in the
case of any single transaction that involves assets (including Equity Interests)
having a fair market value of more than the greater of $11,250,000 and 1.00% of
Consolidated Total Assets (measured at the time of such sale), at least 75% of
the consideration received by Lead Borrower or such Restricted Subsidiary shall
be in the form of cash, Cash Equivalents or, subject to the proviso below,
Designated Non-cash Consideration (taking into account the amount of cash and
Cash Equivalents, the principal amount of any promissory notes and the fair
market value, as determined by Lead Borrower or such Restricted Subsidiary, as
the case may be, in good faith, of any other consideration (including Designated
Non-cash Consideration)) and is paid at the time of the closing of such sale;
provided, however, that for purposes of this clause (y), the following shall be
deemed to be cash:  (A) any liabilities (as shown on Lead Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of Lead Borrower or such Restricted Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee with respect to the applicable disposition and for
which Lead Borrower and the Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities, notes,
other obligations or assets received by such Borrower or such Restricted
Subsidiary from such transferee that are converted by such Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable asset sale, (C) consideration consisting of
Indebtedness of Lead Borrower or such Restricted Subsidiary that is not
Subordinated Indebtedness received from such transferee, (D) accounts receivable
of a business retained by Lead Borrower or any of its Restricted Subsidiaries,
as the case may be, following the sale of such business; provided that such
accounts receivable (1) are not past due more than 90 days and (2) do not have a
payment date greater than 120 days from the date of the invoices creating such
accounts receivable and (E) any Designated Non-cash Consideration received by
Lead Borrower or any of its Restricted Subsidiaries in such asset sale having an
aggregate fair market value, taken together with all other Designated Non-cash
Consideration received pursuant to this clause (y) that is at that time
outstanding, not to exceed the greater of $54,000,000 and 4.50% of Consolidated
Total Assets (measured at the time of the receipt of such Designated Non-cash
Consideration) (with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);

(iii)each of Lead Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iii));

(iv)each of Lead Borrower and its Restricted Subsidiaries may sell or discount,
in each case in the ordinary course of business, accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

-100-

--------------------------------------------------------------------------------

 

 

(v)each of Lead Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries, including of Intellectual Property;

(vi)(w) any Domestic Subsidiary of Lead Borrower may be merged, consolidated,
dissolved, amalgamated or liquidated with or into a Borrower (so long as the
surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a corporation, limited liability company or limited partnership
organized or existing under the laws of the United States of America, any state
thereof or the District of Columbia and, if such surviving Person is not a
Borrower, such Person expressly assumes, in writing, all the obligations of a
Borrower under the Credit Documents pursuant to an assumption agreement in form
and substance reasonably satisfactory to the Administrative Agent) or any
Subsidiary Guarantor (so long as the surviving Person of such merger,
consolidation, dissolution, amalgamation or liquidation is a Wholly-Owned
Domestic Subsidiary of a Borrower, is a corporation, limited liability company
or limited partnership and is or becomes a Subsidiary Guarantor concurrently
with such merger, consolidation or liquidation), (x) any Excluded Subsidiary
(other than an Unrestricted Subsidiary) of a Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into any other
Excluded Subsidiary (other than an Unrestricted Subsidiary) of a Borrower and
(y) any Excluded Subsidiary (other than an Unrestricted Subsidiary) of a
Borrower may be merged, consolidated, dissolved, amalgamated or liquidated with
or into any Credit Party (so long as such Credit Party is the surviving
corporation of such merger, consolidation, dissolution, amalgamation or
liquidation); provided that any such merger, consolidation, dissolution,
amalgamation or liquidation shall only be permitted pursuant to this clause
(vi), so long as (I) no Event of Default then exists or would exist immediately
after giving effect thereto and (II) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors in the assets (and
Equity Interests) of any such Person subject to any such transaction shall not
be impaired in any material respect as a result of such merger, consolidation,
amalgamation or liquidation;

(vii)any disposition of (i) Securitization Assets arising in connection with a
Qualified Securitization Transaction or (ii) the Receivables Assets arising in
connection with a Receivables Facility, in each case, permitted by Section
10.04(xxiv);

(viii)each of Lead Borrower and its Restricted Subsidiaries may make sales or
leases of (A) inventory in the ordinary course of business, (B) goods held for
sale in the ordinary course of business and (C) immaterial assets with a fair
market value, in the case of this clause (C), of less than the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
sale or lease, as applicable);

(ix)each of Lead Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of (i) outdated, obsolete, surplus or worn out property, in each case,
in the ordinary course of business and (ii) property no longer used or useful in
the conduct of the business of Lead Borrower and its Restricted Subsidiaries;

(x)each of Lead Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of assets acquired pursuant to a Permitted Acquisition so long as (x)
such assets are not used or useful to the core or principal business of Lead
Borrower and its Restricted Subsidiaries, (y) such assets have a fair market
value not in excess of the greater of $21,000,000 and 1.75% of Consolidated
Total Assets (measured at the time of such sale or other disposition), and (z)
such assets are sold or otherwise disposed of on or prior to the first
anniversary of the relevant Permitted Acquisition;

(xi)in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of Lead Borrower may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

-101-

--------------------------------------------------------------------------------

 

 

(xii)each of Lead Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions (a) involving real property acquired after the
Closing Date and not more than 180 days prior to such Sale-Leaseback Transaction
for cash and fair market value (as determined by Lead Borrower) or (b) with
respect to any other Sale-Leaseback Transactions not described in subclause
(xii)(a), having an aggregate fair market value not in excess of the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
Sale-Leaseback Transaction);

(xiii)[reserved];

(xiv)each of Lead Borrower and its Restricted Subsidiaries may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xv)each of Lead Borrower and its Restricted Subsidiaries may make transfers of
property subject to casualty or condemnation proceedings upon the occurrence of
the related Recovery Event;

(xvi)each of Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, in the exercise
of its reasonable good faith judgment;

(xvii)each of Lead Borrower and its Restricted Subsidiaries may make voluntary
terminations of or unwind Swap Contracts;

(xviii)each of Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of Lead
Borrower or any of its Restricted Subsidiaries and acquisitions by Lead Borrower
or any of its Restricted Subsidiaries resulting from foreclosures by such
Persons or properties of third parties;

(xix)each of Lead Borrower and its Restricted Subsidiaries may terminate leases
and subleases;

(xx)each of Lead Borrower and its Restricted Subsidiaries may use cash and Cash
Equivalents (or other assets that were Cash Equivalents when the relevant
Investment was made) to make payments that are not otherwise prohibited by this
Agreement;

(xxi)each of Lead Borrower or its Restricted Subsidiaries may sell or otherwise
dispose of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such sale or disposition are promptly applied to the purchase price of such
replacement property;

(xxii)sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Credit Parties), (C) by Restricted Subsidiaries that are not Credit Parties to
the Credit Parties (other than Holdings) or (D) by Credit Parties to any
Restricted Subsidiary that is not a Credit Party; provided with respect to
clause (D) that (1) the portion (if any) of any such sale, disposition or
contribution of property made for less than fair market value and (2) any
noncash consideration received in exchange for any such sale, disposition or
contribution of property, shall in each case constitute an Investment in such
Restricted Subsidiary subject to Section 10.05;

(xxiii)dispositions of Investments (including Equity Interests) in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxiv)transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;

-102-

--------------------------------------------------------------------------------

 

 

(xxv)any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

(xxvi)dispositions permitted by Section 10.03.

To the extent the Required Lenders (or such other percentage of the Lenders as
may be required by Section 10.02) waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to a Borrower or a Subsidiary
Guarantor), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate by them in order to
effect the foregoing.

Section 10.03Dividends.  The Borrowers will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to Lead Borrower or any of its  Restricted Subsidiaries, except that:

(i)any Restricted Subsidiary of a Borrower may pay Dividends or return capital
or make distributions and other similar payments with regard to its Equity
Interests to Lead Borrower or to other Restricted Subsidiaries of Lead Borrower
which directly or indirectly own equity therein;

(ii)any non-Wholly-Owned Subsidiary of Lead Borrower may declare and pay cash
Dividends to its shareholders generally so long as Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii)so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, Lead Borrower may pay cash Dividends to Holdings to allow
Holdings to pay cash dividends or make cash distributions to any other Parent
Company to redeem or repurchase, contemporaneously with such Dividend, Equity
Interests of Holdings or such other Parent Company from management, employees,
officers and directors (and their successors and assigns) of Lead Borrower and
its Restricted Subsidiaries; provided that (A) the aggregate amount of Dividends
made by the Borrowers to Holdings pursuant to this clause (iii), and the
aggregate amount paid by Holdings or such other Parent Company in respect of all
such Equity Interests so redeemed or repurchased shall not (net of any cash
proceeds received by Holdings (but in no event from any Initial Public Offering)
from issuances of its Equity Interests and contributed to Lead Borrower in
connection with such redemption or repurchase), in either case, exceed during
any fiscal year of Lead Borrower, the greater of $11,250,000 and 1.00% of
Consolidated Total Assets (measured at the time of such Dividend) (provided that
the amount of cash Dividends permitted to be, but not, paid in any fiscal year
pursuant to this clause (iii) shall increase the amount of cash Dividends
permitted to be paid in the succeeding two fiscal years pursuant to this clause
(iii)); (B) such amount in any calendar year may be increased by an amount not
to exceed:  (I) the cash proceeds of key man life insurance policies received by
Lead Borrower or any of the Restricted Subsidiaries after the Closing Date; plus
(II) the net proceeds from the sale of Equity Interests of Holdings, in each
case to members of management, managers, directors or consultants of any Parent
Company or any of its Subsidiaries that occurs after the Closing Date, where the
net proceeds of such sale are received by or contributed to Lead Borrower; less
(III) the amount of any Dividends previously made with the cash proceeds
described in the preceding clause (I); and (C) cancellation of Indebtedness
owing to Lead Borrower from members of management, officers, directors,
employees of Lead Borrower or any of its Subsidiaries in connection with a
repurchase of Equity Interests of Holdings or any other Parent Company will not
be deemed to constitute a Dividend for purposes of this Agreement;

-103-

--------------------------------------------------------------------------------

 

 

(iv)Borrowers may pay cash Dividends to Holdings so long as the proceeds thereof
are promptly used by Holdings (or subsequently paid (including as a Dividend by
Holdings) to any other Parent Company) to pay expenses incurred by Holdings or
any other Parent Company in connection with offerings, registrations, or
exchange listings of equity or debt securities and maintenance of same (A) where
the net proceeds of such offering are to be received by or contributed to any
Borrower, (B) in a prorated amount of such expenses in proportion to the amount
of such net proceeds intended to be so received or contributed or loaned, or (C)
otherwise on an interim basis prior to completion of such offering so long as
Holdings and any other Parent Company shall cause the amount of such expenses to
be repaid to such Borrower or such Restricted Subsidiary out of the proceeds of
such offering promptly if such offering is completed;

(v)Borrowers may pay cash Dividends to Holdings so long as the proceeds thereof
are promptly used by Holdings (or subsequently paid (including as a Dividend by
Holdings) to any other Parent Company) to pay costs (including all professional
fees and expenses) incurred by Holdings or any other Parent Company in
connection with reporting obligations under or otherwise incurred in connection
with compliance with applicable laws, applicable rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, including in
respect of any reports filed with respect to the Securities Act, the Securities
Exchange Act or the respective rules and regulations promulgated thereunder;

(vi)Borrowers may pay cash dividends or other distributions, or make loans or
advances to any Parent Company or the equity interest holders thereof in amounts
required for any Parent Company or the equity interest holders thereof to pay,
in each case without duplication:

(A)franchise Taxes (and other fees and expenses) required to maintain their
existence to the extent such Taxes, fees and expenses are reasonably
attributable to the operations of Holdings, Lead Borrower and its Restricted
Subsidiaries;

(B)with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which Holdings or any Borrower (a) is treated as a
corporation for U.S. federal, state, and/or local income tax purposes and (b) is
a member of a consolidated, combined or similar income tax group (a “Tax Group”)
of which Holdings or any other Parent Company is the common parent, federal,
state and local income Taxes (including minimum Taxes) (or franchise and similar
Taxes imposed in lieu of such minimum Taxes) that are attributable to the
taxable income of Lead Borrower and its Subsidiaries; provided that for each
taxable period, the amount of such payments made in respect of such taxable
period in the aggregate shall not exceed the amount that Lead Borrower and its
Subsidiaries would have been required to pay as a stand-alone Tax Group;
provided, further, that the permitted payment pursuant to this clause (B) with
respect to the Taxes of any Unrestricted Subsidiary for any taxable period shall
be limited to the amount actually paid by such Unrestricted Subsidiary to a
Borrower or the Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes;

(C)customary salary, bonus and other benefits payable to officers and employees
of any Parent Company to the extent such salaries, bonuses and other benefits
are reasonably attributable to the ownership or operations of Lead Borrower and
its Restricted Subsidiaries;

(D)general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of Lead Borrower and its
Restricted Subsidiaries;

(E)cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Lead Borrower or any Parent Company;

-104-

--------------------------------------------------------------------------------

 

 

(F)the purchase or other acquisition by Holdings or any other Parent Company of
Lead Borrower of all or substantially all of the property and assets or business
of any Person, or of assets constituting a business unit, a line of business or
division of such Person, or of all of the Equity Interests in a Person; provided
that if such purchase or other acquisition had been made by Lead Borrower, it
would have constituted a Permitted Acquisition permitted to be made pursuant to
Section 9.14; provided that (A) such dividend, distribution, loan or advance
shall be made concurrently with the closing of such purchase or other
acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to Lead Borrower or any Restricted
Subsidiary or (2) the merger (to the extent permitted in Section 10.02) into
Lead Borrower or any Restricted Subsidiary of the Person formed or acquired in
order to consummate such purchase or other acquisition; and

(G)any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of Lead Borrower
and its Restricted Subsidiaries;

provided that the aggregate amount of Dividends made pursuant to subclauses (C),
(D) and (G) of this clause (vi) shall not exceed the greater of $11,250,000 and
1.00% of Consolidated Total Assets (measured at the time of such Dividend) in
any fiscal year;

(vii)reasonable and customary indemnities to directors, officers and employees
of Holdings or any Parent Company in the ordinary course of business, to the
extent reasonably attributable to the ownership or operation of Lead Borrower
and the Restricted Subsidiaries;

(viii)Borrowers may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid (including as a
Dividend by Holdings) to any other Parent Company) for payment of (x)
obligations under or in respect of director and officer insurance policies to
the extent reasonably attributable to the ownership or operation of Lead
Borrower and the Restricted Subsidiaries or (y) indemnification obligations
owing to the Sponsor and Sponsor Affiliates under the Advisory Agreement;

(ix)any Dividend used (i) to fund the Transaction, including Transaction Costs,
and (ii) in order to satisfy deferred purchase price, earn-outs and contingent
payments in respect of any amounts due and owing as provided for in the
Acquisition Agreement;

(x)Borrowers may pay cash Dividends to Holdings (who may subsequently pay cash
Dividends to any other Parent Company) so long as the proceeds thereof are used
to pay the Sponsor or Sponsor Affiliate fees, expenses and indemnification
payments that are then permitted to be paid pursuant to Sections 10.06(v),
10.06(vii) and 10.06(xii);

(xi)repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;

(xii)a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock following an Initial Public Offering of such
common stock after the Closing Date not to exceed, in any fiscal year, the
greater of (x) 5% of such Parent Company’s market capitalization and (y) 6% of
the net cash proceeds contributed to the capital of any Borrower from any such
Initial Public Offering;

(xiii)the Borrowers may pay any Dividend so long as the Distribution Conditions
are satisfied on a Pro Forma Basis immediately after giving effect to such
Dividend;

-105-

--------------------------------------------------------------------------------

 

 

(xiv)purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by the Borrowers and the Guarantors; provided that the
aggregate amount of such purchases, when added to the aggregate amount of
Investments pursuant to Section 10.05(xvii), shall not exceed the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
Dividend);

(xv)the declaration and payment of Dividends or the payment of other
distributions by the Borrowers in an aggregate amount since the Closing Date not
to exceed the greater of $100,000,000 and 8.50% of Consolidated Total Assets
(measured at the time of such Dividend);

(xvi)Lead Borrower and its Restricted Subsidiaries may declare and make Dividend
payments or other distributions payable solely in the Equity Interests of such
Person so long as in the case of Dividend or other distribution by a Restricted
Subsidiary, Lead Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution;

(xvii)Lead Borrower may pay Dividends with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company, so long as, with respect to any such payments, no Event of Default
shall have occurred and be continuing or would result therefrom; and

(xviii)Lead Borrower and its Restricted Subsidiaries may pay Dividends within 60
days after the date of declaration thereof, if at the date of declaration of
such payment, such payment would have complied with another provision of this
Section 10.03.

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definitions of
“Consolidated EBITDA” and “Consolidated Net Income”), amounts loaned or advanced
to Holdings pursuant to Section 10.05(vi) shall, to the extent such loan or
advance remains unpaid, be deemed to be cash Dividends paid to Holdings to the
extent provided in said Section 10.05(vi).

Section 10.04Indebtedness.  The Borrowers will not, and will not permit any of
the Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:

(i)(x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents (including pursuant to any Revolving Commitment Increase), (y)
Indebtedness incurred pursuant to the First Lien Term Loan Credit Agreement and
the related credit documents and Refinancing Term Loans and Refinancing Notes
(each as defined in the First Lien Credit Agreement (as in effect on the Closing
Date, or any similar provision of any subsequent First Lien Credit Agreement
which does not modify the financial tests and dollar baskets set forth in the
relevant definitions of the First Lien Credit Agreement (as in effect on the
Closing Date) in a manner that is less restrictive to the Credit Parties in any
material respect) in an aggregate principal amount not to exceed $840,000,000
plus any amounts incurred under Section 2.15(a) of the First Lien Credit
Agreement (as in effect on the Closing Date, or any similar provision of any
subsequent First Lien Credit Agreement which does not modify the financial tests
and dollar baskets set forth in Section 2.15(a) of the First Lien Credit
Agreement (as in effect on the Closing Date) in a manner that is less
restrictive to the Credit Parties in any material respect plus the portion of
the principal amount of any such Refinancing Term Loans and Refinancing Notes
(each as defined in the First Lien Credit Agreement (as in effect on the Closing
Date, or any similar provision of any subsequent First Lien Credit Agreement
which does not modify the financial tests and dollar baskets set forth in the
relevant definitions of the First Lien Credit Agreement (as in effect on the
Closing Date) in a manner that is less restrictive to the Credit Parties in any
material respect)) incurred to finance the unpaid accrued interest and premium
(if any) on the underlying Indebtedness refinanced with such Refinancing Term
Loans or Refinancing Notes and any upfront fees, original issue discount,
underwriting discounts, fees, commissions and expenses incurred in connection
with the incurrence of such Refinancing Term Loans or Refinancing Notes, and (z)
Indebtedness incurred pursuant to the Second Lien Term Loan Credit Agreement and
the related credit documents and Refinancing Term Loans and Refinancing Notes
(each as defined in the Second Lien Credit Agreement (as in effect on the
Closing Date, or any similar provision of any subsequent Second Lien Credit
Agreement which does not modify the financial tests and dollar baskets set forth
in the relevant definitions of the Second Lien Credit Agreement (as in effect on
the Closing Date) in a manner that is less restrictive to the Credit Parties in
any material

-106-

--------------------------------------------------------------------------------

 

 

respect) in an aggregate principal amount not to exceed $200,000,000 plus any
amounts incurred under Section 2.15(a) of the Second Lien Credit Agreement (as
in effect on the Closing Date, or any similar provision of any subsequent Second
Lien Credit Agreement which does not modify the financial tests and dollar
baskets set forth in Section 2.15(a) of the Second Lien Credit Agreement (as in
effect on the Closing Date) in a manner that is less restrictive to the Credit
Parties in any material respect) plus the portion of the principal amount of any
such Refinancing Term Loans and Refinancing Notes (each as defined in the Second
Lien Credit Agreement (as in effect on the Closing Date, or any similar
provision of any subsequent Second Lien Credit Agreement which does not modify
the financial tests and dollar baskets set forth in the relevant definitions of
the Second Lien Credit Agreement (as in effect on the Closing Date) in a manner
that is less restrictive to the Credit Parties in any material respect))
incurred to finance the unpaid accrued interest and premium (if any) on the
underlying Indebtedness refinanced with such Refinancing Term Loans or
Refinancing Notes and any upfront fees, original issue discount, underwriting
discounts, fees, commissions and expenses incurred in connection with the
incurrence of such Refinancing Term Loans or Refinancing Notes;

(ii)Indebtedness under Swap Contracts entered into with respect to other
Indebtedness permitted under this Section 10.04 so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;

(iii)(A) Indebtedness of Lead Borrower and its Restricted Subsidiaries evidenced
by Capitalized Lease Obligations and purchase money Indebtedness (including
obligations in respect of mortgages, industrial revenue bonds, industrial
development bonds and similar financings) in connection with the acquisition,
construction, installation, repair, replacement or improvement of fixed or
capital assets and any Permitted Refinancing Indebtedness in respect thereof;
provided that in no event shall the aggregate principal amount of all such
Indebtedness incurred or assumed in each case after the Closing Date pursuant to
this clause (iii) exceed the greater of $66,000,000 and 5.50% of Consolidated
Total Assets (measured at the time of incurrence) at any one time outstanding;

(iv)[reserved];

(v)(A) Indebtedness of a Restricted Subsidiary of Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness); provided that (x)
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period, shall not exceed the greater of 5.20:1.00 and the
Consolidated Total Net Leverage Ratio immediately prior to the acquisition or
assumption of such Indebtedness and Permitted Acquisition and (B) any Permitted
Refinancing Indebtedness in respect thereof;

(vi)intercompany Indebtedness and cash management pooling obligations and
arrangements among Lead Borrower and its Restricted Subsidiaries to the extent
permitted by Section 10.05(vi);

(vii)Indebtedness outstanding on the Closing Date and listed on Schedule 10.04
(or to the extent not listed on such Schedule 10.04, where the principal amount
of such Indebtedness is less than $10,000,000 in the aggregate) and any
Permitted Refinancing Indebtedness in respect thereof;

(viii)Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (viii)
shall not at any time exceed the greater of $39,000,000 and 3.25% of
Consolidated Total Assets (measured at the time of incurrence);

(ix)Contribution Indebtedness and any Permitted Refinancing Indebtedness in
respect thereof;

(x)Indebtedness incurred in the ordinary course of business to finance insurance
premiums or take-or-pay obligations contained in supply arrangements;

-107-

--------------------------------------------------------------------------------

 

 

(xi)Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, Bank Product Debt;

(xii)Indebtedness in respect of Swap Contracts so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;

(xiii)unsecured Indebtedness of Lead Borrower (which may be guaranteed on a
subordinated basis by Holdings (so long as it is a Guarantor) and any or all of
the other Borrowers or the Subsidiary Guarantors), in an aggregate outstanding
principal amount (together with any Permitted Refinancing Indebtedness in
respect thereof) not to exceed the greater of $105,000,000 and 8.75% of
Consolidated Total Assets (measured at the time of incurrence) at any time,
assumed or incurred in connection with any Permitted Acquisition permitted under
Section 9.14, so long as such Indebtedness (and any guarantees thereof) are
subordinated to the Obligations upon terms and conditions acceptable to the
Administrative Agent;

(xiv)to the extent constituting Indebtedness, any Indebtedness in respect of
deferred purchase price, earn-outs and contingent payments in respect of any
amounts due and owing under the Acquisition Agreement;

(xv)additional Indebtedness of Lead Borrower and its Restricted Subsidiaries not
to exceed the greater of $78,000,000 and 6.50% of Consolidated Total Assets
(measured at the time of incurrence) in aggregate principal amount outstanding
at any time;

(xvi)Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

(xvii)Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii)guarantees made by Lead Borrower or any of its Restricted Subsidiaries of
Indebtedness of Lead Borrower or any of its Restricted Subsidiaries permitted to
be outstanding under this Section 10.04; provided that (x) such guarantees are
permitted by Section 10.05 and (y) no Restricted Subsidiary that is not a Credit
Party shall guarantee Indebtedness of a Credit Party pursuant to this clause
(xviii);

(xix)guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx)guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with this Section 10.04, or any refinancing thereof pursuant to this Section
10.04; provided that such guarantees may only be made by Restricted Subsidiaries
who were guarantors of the Indebtedness originally acquired or assumed pursuant
to this Section 10.04 at the time of the consummation of the Permitted
Acquisition or such other Investment to which such Indebtedness relates;

(xxi)customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

-108-

--------------------------------------------------------------------------------

 

 

(xxii)guarantees of Indebtedness of directors, officers and employees of Lead
Borrower or any of its Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes;

(xxiii)guarantees of Indebtedness of a Person in connection with a joint
venture; provided that the aggregate principal amount of any Indebtedness so
guaranteed that is then outstanding, when added to the aggregate amount of
unreimbursed payments theretofore made in respect of such guarantees and the
amount of Investments then outstanding (and deemed outstanding) under clause
(xix) of Section 10.05, shall not exceed the greater of $93,000,000 and 7.75% of
Consolidated Total Assets (measured at the time of incurrence);

(xxiv)Indebtedness arising in connection with any Qualified Securitization
Transaction or Receivables Facility with respect to which the Securitization
Assets or Receivables Assets subject thereto consist solely of assets originated
by one or more Foreign Subsidiaries;

(xxv)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, to the extent such Indebtedness is
extinguished reasonably promptly after receipt of notice thereof;

(xxvi)(x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of Lead Borrower or its
Restricted Subsidiaries incurred in the ordinary course of business, (y)
Indebtedness representing deferred compensation or stock-based compensation to
employees of Lead Borrower and the Restricted Subsidiaries and (z) Indebtedness
consisting of promissory notes issued by any Credit Party to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of any Parent
Company permitted by Section 10.03;

(xxvii)(A) without duplication of Indebtedness permitted by Sections 10.04(i)(y)
and 10.04(i)(z), First Lien Incremental Equivalent/Refinancing Debt and Second
Lien Incremental Equivalent/Refinancing Debt; and (B) any Permitted Refinancing
Indebtedness of Indebtedness incurred pursuant to subclause (A);

(xxviii)(x) guarantees made by Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of Lead
Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers and
other third parties incurred in the ordinary course of business and (y)
Indebtedness of any Credit Party (other than Holdings) as an account party in
respect of trade letters of credit issued in the ordinary course of business;

(xxix)(A) Permitted Junior Debt of Lead Borrower and its Restricted Subsidiaries
incurred under Permitted Junior Debt Documents so long as (i) all such
Indebtedness is incurred in accordance with the requirements of the definition
of “Permitted Junior Notes” or “Permitted Junior Loans”, as the case may be,
(ii) no Event of Default then exists or would result therefrom (provided, that
with respect to any such Indebtedness incurred to finance a Limited Condition
Acquisition, such requirement shall be limited to the absence of an Event of
Default pursuant to Section 11.01 or Section 11.05) and (iii) the aggregate
principal amount of such Permitted Junior Debt issued or incurred after the
Closing Date shall not cause the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period to exceed 5.20 to 1.00 and (B) any Permitted Refinancing
Indebtedness in respect of Indebtedness incurred pursuant to subclause (A);
provided that the amount of Permitted Junior Debt which may be incurred pursuant
to this clause (xxix) by non-Credit Parties shall not exceed the greater of
$93,000,000 and 7.75% of Consolidated Total Assets (measured at the time of
incurrence) at any time outstanding;

(xxx)Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi)[reserved]; and

-109-

--------------------------------------------------------------------------------

 

 

(xxxii)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxxi) above.

Section 10.05Advances, Investments and Loans.  The Borrowers will not, and will
not permit any of the Restricted Subsidiaries to, directly or indirectly, lend
money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other Person (each of the foregoing, an
“Investment” and, collectively, “Investments” and with the value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value or any write-ups, write-downs or write-offs thereof
but giving effect to any cash return or cash distributions received by Lead
Borrower and its Restricted Subsidiaries with respect thereto), except that the
following shall be permitted (each of the following, a “Permitted Investment”
and collectively, “Permitted Investments”):

(i)Lead Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivable owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of Lead Borrower or such Restricted Subsidiary;

(ii)Lead Borrower and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;

(iii)Lead Borrower and its Restricted Subsidiaries may hold the Investments held
by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv)Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(v)Lead Borrower and its Restricted Subsidiaries may enter into Swap Contracts
to the extent permitted by Section 10.04(ii) and Section 10.04(xii);

(vi)(a) Lead Borrower and any Restricted Subsidiary may make intercompany loans
to and other investments (including cash management pooling obligations and
arrangements) in Credit Parties (other than Holdings, unless otherwise permitted
by Section 10.03), including in connection with tax planning activities, so long
as, immediately after giving effect thereto, the security interest of the
Collateral Agent for the benefit of the Secured Creditors in the Collateral,
taken as a whole, is not materially impaired, (b) any Foreign Subsidiary may
make intercompany loans to and other investments (including cash management
pooling obligations and arrangements) in any Borrower or any of its Restricted
Subsidiaries so long as in the case of such intercompany loans (other than cash
management pooling obligations and arrangements) to Credit Parties (other than
Holdings), all payment obligations of the respective Credit Parties are
subordinated to their obligations under the Credit Documents on terms reasonably
satisfactory to the Administrative Agent, (c) the Credit Parties may make
intercompany loans to, guarantees on behalf of, and other investments (including
cash management pooling obligations and arrangements) in, Restricted
Subsidiaries that are not Credit Parties so long as the aggregate amount of
outstanding loans, guarantees and other Indebtedness made pursuant to this
subclause (c) does not exceed the greater of $100,000,000 and 8.50% of
Consolidated Total Assets (measured at the time of such loans, guarantees or
incurrence), (d) any Restricted Subsidiary that is not a Credit Party may make
intercompany loans to, and other investments (including cash management pooling
obligations and arrangements) in, any other Restricted Subsidiary that is also
not a Credit Party and (e) Credit Parties may make intercompany loans and other
investments (including cash management pooling obligations and arrangements) in
any Restricted Subsidiary that is not a Credit Party so long as such Investment
is part of a series of simultaneous Investments by Restricted Subsidiaries in
other Restricted Subsidiaries that results in the proceeds of the initial
Investment being invested in one or more Credit Parties (other than Holdings,
unless otherwise permitted by Section 10.03);

-110-

--------------------------------------------------------------------------------

 

 

(vii)Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(viii)loans and advances by Lead Borrower and its Restricted Subsidiaries to
officers, directors and employees of Lead Borrower and its Restricted
Subsidiaries in connection with (i) business-related travel, relocations and
other ordinary course of business purposes (including travel and entertainment
expenses) shall be permitted and (ii) any such Person’s purchase of Equity
Interests of Holdings or any Parent Company; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;

(ix)advances of payroll payments to employees of Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(x)non-cash consideration may be received in connection with any sale of assets
permitted pursuant to Section 10.02(ii) or (x);

(xi)additional Restricted Subsidiaries of Lead Borrower may be established or
created if Lead Borrower and such Subsidiary comply with the requirements of
Section 9.12, if applicable; provided that to the extent any such new Subsidiary
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 10.05, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 9.12,
as applicable, until the respective acquisition is consummated (at which time
the surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);

(xii)extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii)earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv)Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xv)Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi)Investments in the ordinary course of business consisting of UCC Article 3
(or the equivalent under other applicable law) endorsements for collection or
deposit;

(xvii)purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by the Borrowers and the Guarantors; provided that the
aggregate amount of such purchases, when added to the aggregate amount of
Dividends pursuant to Section 10.03(xiv), shall not exceed the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time such
Investment is made);

(xviii)Investments (other than Permitted Acquisitions) so long as the Payment
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Investments;

-111-

--------------------------------------------------------------------------------

 

 

(xix)in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxii) of this Section 10.05, Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a joint venture) in an aggregate outstanding amount for all
loans, advances and other Investments made pursuant to this clause (xix), not to
exceed the greater of $93,000,000 and 7.75% of Consolidated Total Assets
(measured at the time such Investment is made);

(xx)the licensing, sublicensing or contribution of Intellectual Property rights
pursuant to arrangements with Persons other than Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by Lead Borrower or such Restricted Subsidiary, as the case
may be, in good faith;

(xxi)loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividends thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);

(xxii)Investments to the extent that payment for such Investments is made in the
form of common Equity Interests or Qualified Preferred Stock of Holdings or any
Equity Interests of any other direct or indirect Parent Company to the seller of
such Investments;

(xxiii)Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv)Investments in a Restricted Subsidiary that is not a Credit Party or in a
joint venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or joint venture;

(xxv)to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property, in each case, in the ordinary
course of business;

(xxvi)Investments by Lead Borrower and its Restricted Subsidiaries consisting of
deposits, prepayment and other credits to suppliers or landlords made in the
ordinary course of business;

(xxvii)guarantees made in the ordinary course of business of obligations owed to
landlords, suppliers, customers, franchisees and licensees of Lead Borrower or
its Subsidiaries;

(xxviii)Investments consisting of the licensing, sublicensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons;

(xxix)Investments in Unrestricted Subsidiaries having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this Section 10.05(xxix) that are at that time
outstanding not to exceed the greater of $54,000,000 and 4.50% of Consolidated
Total Assets (measured at the time such Investment is made) at any one time
outstanding;

(xxx)[reserved];

-112-

--------------------------------------------------------------------------------

 

 

(xxxi)Investments by Lead Borrower and its  Restricted Subsidiaries in joint
ventures in an aggregate amount for all Investments made pursuant to this clause
(xxxi), not to exceed, when added to the aggregate amount then guaranteed under
clause (xxiii) of Section 10.04 and all unreimbursed payments theretofore made
in respect of guarantees pursuant to clause (xxiii) of Section 10.04, the
greater of $54,000,000 and 4.50% of Consolidated Total Assets (measured at the
time such Investment is made); and

(xxxii)Investments in a Securitization Entity or any Investment by a
Securitization Entity in any other Person in connection with a Qualified
Securitization Transaction permitted by Section 10.04(xxiv); provided, however,
that any such Investment in a Securitization Entity is in the form of (x) a
contribution of additional Securitization Assets, (y) Limited Originator
Recourse or (z) loans in respect of the noncash portion of the purchase price of
Securitization Assets not to exceed 15% of such purchase price and (ii)
distributions or payments of Securitization Fees and purchases of Securitization
Assets or Receivables Assets pursuant to a Securitization Repurchase Obligation
in connection with a Qualified Securitization Transaction or a Receivables
Facility, as applicable.  

To the extent an Investment is permitted to be made by a Credit Party directly
in any Restricted Subsidiary or any other Person who is not a Credit Party (each
such Person, a “Target Person”) under any provision of this Section 10.05, such
Investment may be made by advance, contribution or distribution by a Credit
Party to a Restricted Subsidiary or Holdings, and further advanced or
contributed by such Restricted Subsidiary or Holdings for purposes of making the
relevant Investment in the Target Person without constituting an additional
Investment for purposes of this Section 10.05 (it being understood that such
Investment must satisfy the requirements of, and shall count toward any
thresholds in, a provision of this Section 10.05 as if made by the applicable
Credit Party directly to the Target Person).  

Section 10.06Transactions with Affiliates.  The Borrowers will not, and will not
permit any of the Restricted Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of Lead Borrower or any of its
Subsidiaries, other than on terms and conditions deemed in good faith by the
board of directors of Lead Borrower (or any committee thereof) to be not less
favorable to Lead Borrower or such Restricted Subsidiary as would reasonably be
obtained by Lead Borrower or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except:

(i)Dividends (and loans and advances in lieu thereof) may be paid to the extent
provided in Section 10.03;

(ii)loans and other transactions among Lead Borrower and its Restricted
Subsidiaries;

(iii)customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, Lead Borrower and
its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of Lead Borrower and the other Restricted Subsidiaries, to any other
Parent Company);

(iv)Lead Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, stay bonuses, severance and other similar
compensatory arrangements with officers, employees and directors of Holdings,
Lead Borrower and its Restricted Subsidiaries in the ordinary course of
business;

(v)so long as no Event of Default shall exist (both before and immediately after
giving effect thereto) under Section 11.01 or 11.05, Holdings and/or the
Borrowers may pay fees to the Sponsor or the Sponsor Affiliates (or dividend
such funds to any Parent Company to be paid to the Sponsor or the Sponsor
Affiliates) in an amount not to exceed $10,000,000 in any calendar year and
perform its other obligations pursuant to the terms of the Advisory Agreement
entered into in connection with the Transaction, as in effect on the Closing
Date, subject to amendments not adverse to the Lenders in any material respect;
provided further that upon the occurrence and during the continuance of Event of
Default under Section 11.01 or 11.05, such amounts may accrue on a subordinated
basis, but not be payable in cash during such period, but all such accrued
amounts (plus accrued interest, if any, with respect thereto) may be payable in
cash upon the cure or waiver of such Event of Default;

-113-

--------------------------------------------------------------------------------

 

 

(vi)the Transaction (including Transaction Costs) shall be permitted;

(vii)the Borrowers may make payments (or make dividends to Holdings or any other
Parent Company to make payments) (i) to reimburse the Sponsor or the Sponsor
Affiliates for its reasonable out-of-pocket expenses, and to indemnify it,
pursuant to the terms of the Advisory Agreement, as in effect on the Closing
Date, subject to amendments not adverse to the Lenders in any material respect
and (ii) to reimburse any shareholders for their respective reasonable
out-of-pocket expenses, and to indemnify them, pursuant to the terms of any
stockholders agreement with respect to Holdings or any other Parent Company
entered into in connection with the Transaction, as in effect on the Closing
Date, subject to amendments not adverse to the Lenders in any material respect;

(viii)transactions described on Schedule 10.06(viii) or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect;

(ix)Investments in Lead Borrower’s Subsidiaries and joint ventures (to the
extent any such Subsidiary that is not a Restricted Subsidiary or any such joint
venture is only an Affiliate as a result of Investments by Holdings and the
Restricted Subsidiaries in such Subsidiary or joint venture) to the extent
otherwise permitted under Section 10.05;

(x)any payments required to be made pursuant to the Acquisition Agreement;

(xi)transactions between Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of Lead
Borrower or any Parent Company; provided, however, that such director abstains
from voting as a director of Lead Borrower or such Parent Company, as the case
may be, on any matter involving such other Person;

(xii)payments by Holdings, Lead Borrower or any of its Restricted Subsidiaries
to the Sponsor or any Parent Company for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures, which payments are approved by a majority of the board of
directors of Lead Borrower in good faith;

(xiii)guarantees of performance by Lead Borrower and its Restricted Subsidiaries
of Unrestricted Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness in respect of borrowed money;

(xiv)the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock to the Sponsor or any Parent Company, or to any director,
officer, employee or consultant thereof; and

(xv)to the extent not otherwise prohibited by this Agreement, transactions
between or among Holdings, Lead Borrower and any of its Restricted Subsidiaries
shall be permitted (including equity issuances).  

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall Lead Borrower or any of the Restricted Subsidiaries pay any
management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (vii) of this Section
10.06.

-114-

--------------------------------------------------------------------------------

 

 

Section 10.07Limitations on Payments, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc.  The Borrowers will not, and will not permit any
of the Restricted Subsidiaries to:

(a)make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing money or securities with the trustee
with respect thereto or any other Person before due for the purpose of paying
when due), any Indebtedness under the Second Lien Term Loan Credit Agreement,
any Permitted Junior Debt, Subordinated Indebtedness, First Lien Incremental
Equivalent/Refinancing Debt (other than First Lien Incremental
Equivalent/Refinancing Debt secured by Liens ranking pari passu with the Liens
securing the Indebtedness under the First Lien Term Loan Credit Agreement) or
Second Lien Incremental Equivalent/Refinancing Debt, except that (A) the
Borrowers may consummate the Transaction, (B) Indebtedness under the Second Lien
Term Loan Credit Agreement, Permitted Junior Debt, Subordinated Indebtedness,
First Lien Incremental Equivalent/Refinancing Debt subject hereto or Second Lien
Incremental Equivalent/Refinancing Debt, may be repaid, redeemed, repurchased or
defeased (and any applicable deposit of money or securities with the trustee
with respect thereto or any other Person for the purpose of paying such
Indebtedness under the Second Lien Term Loan Credit Agreement, Permitted Junior
Debt, First Lien Incremental Equivalent/Refinancing Debt subject hereto or
Second Lien Incremental Equivalent/Refinancing Debt when due may be made) (i) in
an unlimited amount so long as the Payment Conditions are satisfied on a Pro
Forma Basis immediately after giving effect to the consummation of the proposed
repayment or prepayment, (ii) [reserved] and (iii) in an aggregate amount not to
exceed the greater of $100,000,000 and 8.50% of Consolidated Total Assets
(measured at the time such payment, prepayment, redemption or acquisition is
made); provided, that nothing herein shall otherwise prevent Lead Borrower and
its Restricted Subsidiaries from refinancing any Indebtedness with Permitted
Refinancing Indebtedness and (C) Indebtedness under the Second Lien Credit
Agreement and Second Lien Incremental Equivalent/Refinancing Debt may be repaid,
redeemed, repurchased or defeased (and any applicable deposit of money or
securities with the trustee with respect thereto or any other Person for the
purpose of paying such Indebtedness under the Second Lien Credit Agreement and
Second Lien Incremental Equivalent/Refinancing Debt when due may be made) with
any Declined Proceeds (as defined in the First Lien Credit Agreement (as in
effect on the Closing Date)) that do not constitute Retained Declined Proceeds
(as defined in the First Lien Credit Agreement (as in effect on the Closing
Date)) solely to the extent required by the terms thereof;

(b)amend or modify, or permit the amendment or modification of any provision of,
any Second Lien Credit Document other than any amendment or modification that is
not materially adverse to the interests of the Lenders;

(c)amend or modify, or permit the amendment or modification of any provision of,
any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not materially adverse to the interests of the Lenders; or

(d)amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or any agreement entered into by it with respect to
its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (d) is not materially adverse to the interests of
the Lenders.

-115-

--------------------------------------------------------------------------------

 

 

Section 10.08Limitation on Certain Restrictions on Subsidiaries.  The Borrowers
will not, and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by Lead
Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed to
Lead Borrower or any of its Restricted Subsidiaries, (b) make loans or advances
to Lead Borrower or any of its Restricted Subsidiaries or (c) transfer any of
its properties or assets to Lead Borrower or any of its Restricted Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of:

(i)applicable law;

(ii)this Agreement and the other Credit Documents, the First Lien Term Loan
Credit Agreement, the Second Lien Term Loan Credit Agreement and the other
definitive documentation entered into in connection with any of the foregoing;

(iii)[reserved];

(iv)customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of Lead Borrower or any of its Restricted
Subsidiaries;

(v)customary provisions restricting assignment of any licensing agreement (in
which Lead Borrower or any of its Restricted Subsidiaries is the licensee) or
other contract entered into by Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(vi)restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vii)any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to Lead Borrower or
any Restricted Subsidiary of Lead Borrower, or the properties of any such
Person, other than the Persons or the properties acquired in such Permitted
Acquisition;

(viii)encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix)any agreement or instrument relating to Indebtedness of a Foreign Subsidiary
incurred pursuant to Section 10.04 to the extent such encumbrance or restriction
only applies to such Foreign Subsidiary;

(x)an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to Lead Borrower or the Lenders in
any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi)restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii)restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary that is not a Credit
Party, which Indebtedness is permitted by Section 10.04;

(xiii)customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

-116-

--------------------------------------------------------------------------------

 

 

(xiv)on or after the execution and delivery thereof, (i) the Permitted Junior
Debt Documents and (ii) the definitive documentation governing First Lien
Incremental Equivalent/Refinancing Debt and/or Second Lien Incremental
Equivalent/ Refinancing Debt;

(xv)negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis; and

(xvi)restrictions and conditions under the terms of the documentation governing
any Qualified Securitization Financing or a Receivables Facility that, in each
case, permitted by Section 10.04(xxiv), are necessary or advisable, in the good
faith determination of Lead Borrower or the applicable Restricted Subsidiary, to
effect such Qualified Securitization Financing or such Receivables Facility.  

Section 10.09Business.

(a)The Borrowers will not permit at any time the business activities taken as a
whole conducted by Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
Lead Borrower and its Restricted Subsidiaries on the Closing Date (after giving
effect to the Transaction) except that Lead Borrower and its Restricted
Subsidiaries may engage in Similar Business.

(b)Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Borrowers and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
existence in compliance with applicable law, (ii) legal, tax and accounting
matters in connection with any of the foregoing or following activities, (iii)
the entering into, and performing its obligations under, this Agreement and the
other Credit Documents, the First Lien Term Documents (including repurchases of
Indebtedness of the Borrowers pursuant to Section 2.19 and Section 2.20 of the
First Lien Term Loan Credit Agreement), the Second Lien Term Documents
(including repurchases of Indebtedness of the Borrowers pursuant to Section 2.19
and Section 2.20 of the Second Lien Term Loan Credit Agreement), the Acquisition
Agreement, the Advisory Agreement, any definitive documentation governing any
First Lien Incremental Equivalent/Refinancing Debt, any definitive documentation
governing any Second Lien Incremental Equivalent/Refinancing Debt, any Permitted
Junior Debt Documents, (iv) the issuance, sale or repurchase of its Equity
Interests and the receipt of capital contributions, (v) the making of dividends
or distributions on its Equity Interests, (vi) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (vii) the listing of its equity
securities and compliance with applicable reporting and other obligations in
connection therewith, (viii) the retention of (and the entry into, and exercise
of rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (ix) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including, without limitation, as a result of or in connection
with the activities of its Subsidiaries, (x) the incurrence and payment of its
operating and business expenses and any taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(xi) the consummation of the Transaction, (xii) the making of loans to or other
Investments in, or incurrence of Indebtedness from, the Borrowers or in the case
of incurrence of Indebtedness, from any Wholly-Owned Domestic Subsidiary, which
is a Subsidiary Guarantor, as and to the extent not prohibited by this Agreement
and (xiii) any other activity expressly contemplated by this Agreement to be
engaged in by Holdings, including, subject to any applicable limitations set
forth herein, guaranteeing permitted Indebtedness of Lead Borrower and its
Restricted Subsidiaries.

-117-

--------------------------------------------------------------------------------

 

 

Section 10.10Negative Pledges.  Holdings and the Borrowers shall not, and shall
not permit any of the Restricted Subsidiaries to, agree or covenant with any
Person to restrict in any way its ability to grant any Lien on its assets in
favor of the Lenders, other than pursuant to the Intercreditor Agreement or any
other intercreditor agreement contemplated by this agreement, and except that
this Section 10.10 shall not apply to:

(i)any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii)covenants existing under the First Lien Term Loan Credit Agreement and the
related credit documents and the Second Lien Term Loan Credit Agreement and the
related credit documents, each as in effect on the Closing Date or as amended in
a manner consistent with any amendment to this Agreement or the other Credit
Documents;

(iii)the covenants contained in any First Lien Incremental
Equivalent/Refinancing Debt, Second Lien Incremental Equivalent/Refinancing Debt
or any Permitted Junior Debt (in each case so long as same do not restrict the
granting of Liens to secure Indebtedness pursuant to this Agreement);

(iv)covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v)customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi)customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii)restrictions imposed by law;

(viii)customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix)contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x)negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi)restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(xii)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; and

(xiii)any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of Lead Borrower,
not materially more restrictive, taken as a whole, with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

-118-

--------------------------------------------------------------------------------

 

 

Section 10.11Financial Covenant.

(a)Lead Borrower and the Restricted Subsidiaries shall, on any date when
Availability is less than the greater of (a) 10.0% of the Aggregate Commitments,
and (b) $7,500,000, (in the case of this clause (b), to the extent there has
been any optional reduction in Commitments pursuant to Section 2.07(b) or any
Revolving Commitment Increase pursuant to Section 2.15 after the Closing Date,
multiplied by the Aggregate Commitment Adjustment Factor) have a Consolidated
Fixed Charge Coverage Ratio of at least 1.0 to 1.0, tested for the four fiscal
quarter period ending on the last day of the most recently ended fiscal quarter
for which Lead Borrower has delivered Section 9.01 Financials, and at the end of
each succeeding fiscal quarter thereafter until the date on which Availability
has exceeded the greater of (a) 10.0% of the Aggregate Commitments, and (b)
$7,500,000 (in the case of this clause (b), to the extent there has been any
optional reduction in Commitments pursuant to Section 2.07(b) or any Revolving
Commitment Increase pursuant to Section 2.15 after the Closing Date, multiplied
by the Aggregate Commitment Adjustment Factor) for 30 consecutive days.

(b)For purposes of determining compliance with the financial covenant set forth
in Section 10.11(a) above, cash equity contributions (which equity shall be
common equity or otherwise in a form reasonably acceptable to the Administrative
Agent) made to Holdings (which shall be contributed in cash to the common equity
of Lead Borrower) after the end of the relevant fiscal quarter and on or prior
to the day that is 10 Business Days after Lead Borrower and the Restricted
Subsidiaries (i) become subject to testing the financial covenant under clause
(a) of this Section 10.11 for such fiscal quarter or (ii) deliver the Section
9.01 Financials with respect to such fiscal quarter (in either case, such
10-Business Day period being referred to herein as the “Interim Period”) will,
at the request of Lead Borrower, be included in the calculation of Consolidated
EBITDA solely for the purposes of determining compliance with such financial
covenant at the end of such fiscal quarter and applicable subsequent periods
which include such fiscal quarter (any such equity contribution so included in
the calculation of Consolidated EBITDA, a “Specified Equity Contribution”);
provided that (a) Specified Equity Contributions may be made no more than two
times in any twelve fiscal month period and no more than five times during the
term of this Agreement, (b) the amount of any Specified Equity Contribution
shall be no greater than the amount required to cause the Borrowers to be in pro
forma compliance with such financial covenant, (c) the Borrowers shall not be
permitted to borrow hereunder or have any Letter of Credit issued during the
Interim Period until the relevant Specified Equity Contribution has been made,
(d) all Specified Equity Contributions shall be disregarded for purposes of
determining any baskets calculated on the basis of Consolidated EBITDA contained
herein and in the other Credit Documents, and (e) during the Interim Period,
neither the Administrative Agent nor any Lender shall have any right to
accelerate the Loans or terminate the Commitments, and none of the
Administrative Agent nor any Lender shall have any right to foreclose on or take
possession of the Collateral or any other right or remedy under the Credit
Documents that would be available on the basis of an Event of Default resulting
from the failure to comply with Section 10.11(a).

ARTICLE 11

Events of Default

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

Section 11.01Payments.  The Borrowers shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

Section 11.02Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent, the Collateral
Agent or any Lender pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or

-119-

--------------------------------------------------------------------------------

 

 

Section 11.03Covenants.  Holdings, any Borrower or any Restricted Subsidiary
shall (i) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.01(f)(i), 9.04 (as to Lead
Borrower), 9.11, 9.14(a), 9.17(c) (other than any such default which is not
directly caused by the action or inaction of Holdings, Lead Borrower or any of
the Restricted Subsidiaries, which such default shall be subject to clause (iii)
below), Section 9.17(f) or Section 10, (ii) fail to deliver a Borrowing Base
Certificate required to be delivered pursuant to Section 9.17(a) within five (5)
Business Days of the date such Borrowing Base Certificate is required to be
delivered (other than during the occurrence of a Liquidity Event, in which case
such period shall be three (3) Business Days), (iii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Section 11.01 or 11.02), and such default shall continue unremedied
for a period of 30 days after written notice thereof to Lead Borrower by the
Administrative Agent, the Collateral Agent or the Required Lenders; or

Section 11.04Default Under Other Agreements.  (i) Holdings, any Borrower or any
of the Restricted Subsidiaries shall (x) default in any payment of any
Indebtedness (other than the Obligations) beyond the period of grace, if any,
provided in an instrument or agreement under which such Indebtedness was created
or (y) default in the observance or performance of any agreement or condition
relating to any Indebtedness (other than the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity or (ii) any Indebtedness
(other than the Obligations) of Holdings, any Borrower or any of the Restricted
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof, provided that (A) it shall not be a
Default or an Event of Default under this Section 11.04 unless the aggregate
principal amount of all Indebtedness as described in preceding clauses (i) and
(ii) is at least equal to the Threshold Amount and (B) the preceding clause (ii)
shall not apply to Indebtedness that becomes due as a result of a voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is otherwise permitted hereunder; or

Section 11.05Bankruptcy, etc. Holdings, any Borrower or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against Holdings, any
Borrower or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary), and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee, monitor is appointed for, or takes charge
of, all or substantially all of the property of Holdings, any Borrower or any of
the Restricted Subsidiaries (other than any Immaterial Subsidiary), or Holdings,
any Borrower or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary) commences any other proceeding under any reorganization, bankruptcy,
insolvency, arrangement, winding-up, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Holdings, any Borrower or any of
the Restricted Subsidiaries (other than any Immaterial Subsidiary), or there is
commenced against Holdings, any Borrower or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) any such proceeding which remains
undismissed for a period of 60 days, or Holdings, any Borrower or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary)  is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or Holdings or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) suffers any appointment of any custodian,
receiver, receiver-manager, trustee, monitor or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings, any Borrower or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) makes a general assignment
for the benefit of creditors; or any corporate, limited liability company or
similar action is taken by Lead Borrower or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) for the purpose of effecting any of the
foregoing; or

Section 11.06ERISA.  (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted in a Material Adverse Effect, (b) there is
or arises Unfunded Pension Liability which has resulted in a Material Adverse
Effect, (c) a Foreign Pension Plan has failed to comply with, or be funded in
accordance with, applicable law which has resulted in a Material Adverse Effect,
or (d) Lead Borrower or any of its Restricted Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan that, in each case, has resulted in a Material Adverse
Effect; or

-120-

--------------------------------------------------------------------------------

 

 

Section 11.07Security Documents.  Any of the Security Documents shall cease to
be in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation (to the extent
provided therein), a perfected security interest, to the extent required by the
Credit Documents, in, and Lien on, all or any material portion of the Collateral
(and, in any event, in the case of Revolver Priority Collateral, all Revolver
Priority Collateral other than Revolver Priority Collateral with an aggregate
fair market value not in excess of $11,250,000) (in each case, other than as a
result of the failure of the Collateral Agent to file continuation statements or
the failure of the Collateral Agent, or the collateral agent under the First
Lien Term Loan Credit Agreement or the Second Lien Term Loan Credit Agreement to
maintain possession of possessory collateral delivered to it) in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01), or

Section 11.08Guarantees. Any Guaranty shall cease to be in full force and effect
as to any Guarantor (other than any Guarantor otherwise qualifying as an
Immaterial Subsidiary, whether or not so designated), or any Guarantor or any
Person acting for or on behalf of such Guarantor shall deny or disaffirm in
writing such Guarantor’s obligations under the Guaranty to which it is a party;
or

Section 11.09Judgments.  One or more judgments or decrees shall be entered
against Holdings, any Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) involving in the aggregate for Holdings, Lead Borrower
and its Restricted Subsidiaries (other than any Immaterial Subsidiary) a
liability or liabilities (not paid or fully covered (other than to the extent of
any deductible) by a reputable and solvent insurance company with respect to
judgments for the payment of money) and such judgments and decrees either shall
be final and non-appealable or shall not be vacated, discharged or stayed or
bonded pending appeal for any period of 60 consecutive days, and the aggregate
amount of all such judgments and decrees (to the extent not paid or fully
covered (other than to the extent of any deductible) by such insurance company)
equals or exceeds the Threshold Amount; or

Section 11.10Change of Control.  A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to Lead Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Credit Party, the result which would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice):  (i) declare the Aggregate Commitments terminated, whereupon all
Commitments of each Lender shall forthwith terminate immediately; (ii) declare
the principal of and any accrued interest in respect of all Loans and the Notes
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents; (iv) enforce each Guaranty, (v)
terminate, reduce or condition any Revolving Commitment, or make any adjustment
to the Borrowing Base and (vi) require the Credit Parties to Cash Collateralize
LC Obligations, and, if the Credit Parties fail promptly to deposit such Cash
Collateral, the Administrative Agent may (and shall upon the direction of
Required Lenders) advance the required Cash Collateral as Revolving Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 7.01 are satisfied).

Section 11.11Application of Funds.  After the exercise of remedies provided for
above (or after the Loans have automatically become immediately due and payable
and the LC Exposure has automatically been required to be Cash Collateralized as
set forth above), any amounts received on account of the Obligations (including
without limitation, proceeds received by the Administrative Agent in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral (including, without limitation, pursuant to the exercise by the
Administrative Agent of its remedies during the continuance of an Event of
Default) or otherwise received on account of the Obligations) shall, subject to
the provisions of Sections 2.11 and 2.13(j), be applied in the following order:

-121-

--------------------------------------------------------------------------------

 

 

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations);

Third, to interest then due and payable on Lead Borrower’s Swingline Loan;

Fourth, to the principal balance of the Swingline Loan outstanding until the
same has been prepaid in full;

Fifth, to interest then due and payable on Revolving Loans and other amounts due
in respect of such Revolving Loans pursuant to Sections 3.01, 3.02 and 5.01;

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings then outstanding;

Eighth, to all Obligations on account of Noticed Hedges with Secured Creditors,
pro rata;

Ninth, to all other Obligations pro rata; and

Tenth, the balance, if any, as required by the Intercreditor Agreement, or, in
the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns).

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur.  If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.  Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due.  The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Creditor.  If a Secured
Creditor fails to deliver such calculation within five days following request by
the Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Tenth of this Section 11.11, the Credit
Parties shall remain liable for any deficiency.  Notwithstanding the foregoing
provisions, this Section 11.11 is subject to the provisions of the Intercreditor
Agreement.

-122-

--------------------------------------------------------------------------------

 

 

ARTICLE 12

The Administrative Agent and the Collateral Agent

Section 12.01Appointment and Authorization.

(a)Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Section 12 (other than
Sections 12.08, 12.10 and 12.11) are solely for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders, and neither any Borrower
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b)Bank of America shall also act as the “collateral agent” and “security
trustee” under the Credit Documents, and each of the Lenders (on behalf of
itself and its Affiliates, including in its capacity as a potential Secured Bank
Product Provider) hereby irrevocably appoints and authorizes Bank of America to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any Credit Party to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, Bank of America, as “collateral agent”
or “security trustee” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Collateral Agent pursuant to Section 12.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent, shall be entitled to the
benefits of all provisions of this Section 12 and Section 13 (including
Section 13.01, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” or “security trustee” under the Credit Documents) as if
set forth in full herein with respect thereto.  Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Guaranteed Creditors with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

(c)Each of the Lenders (including in its capacity as a potential Secured Bank
Product Provider) hereby authorizes the Administrative Agent and/or the
Collateral Agent to enter into the Intercreditor Agreement and any other
intercreditor agreement or arrangement or supplement thereto permitted under
this Agreement without any further consent by any Lender and any such
intercreditor agreement shall be being binding upon the Lenders.

Section 12.02Delegation of Duties.  Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by the Administrative Agent and/or the Collateral
Agent.  The Administrative Agent, the Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and as Collateral Agent, as applicable.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents, except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross
negligence, bad faith or willful misconduct in the selection of such sub-agents.

-123-

--------------------------------------------------------------------------------

 

 

Section 12.03Exculpatory Provisions.  The Administrative Agent and the
Collateral Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Credit Documents and its duties hereunder
shall be administrative in nature.  Without limiting the generality of the
foregoing, the Administrative Agent and the Collateral Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent and/or the Collateral Agent are required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that neither the Administrative Agent nor the Collateral
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose the Administrative Agent or the Collateral Agent, as
applicable, to liability or that is contrary to any Credit Document or
applicable law;

(c)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of their respective Affiliates
in any capacity;

(d)shall not be liable to any Lender for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent and/or the Collateral Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11 and 13.12) or (ii)
in the absence of its own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction by a final nonappealable
judgment.  Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent and the Collateral Agent by Lead
Borrower or a Lender; and

(e)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent.

Section 12.04Reliance by Administrative Agent and Collateral Agent.  Each of the
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each of the Administrative Agent
and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

-124-

--------------------------------------------------------------------------------

 

 

Section 12.05No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Co-Documentation Agents,
Co-Syndication Agents or any of their respective Affiliates shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent or a Lender hereunder.

Section 12.06Non-reliance on Administrative Agent, Collateral Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 12.07Indemnification by the Lenders.  To the extent that the Borrowers
for any reason fail to pay any amount required under Section 13.01(a) to be paid
by them to the Administrative Agent or Collateral Agent (or any sub-agent of
either of them), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent or Collateral Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (based on the amount of then outstanding Loans held by each Lender
or, if the Loans have been repaid in full, based on the amount of outstanding
Loans held by each Lender immediately prior to such repayment in full) of
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or
Collateral Agent (or any such sub-agent) in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent or
Collateral Agent (or any such sub-agent) in connection with such capacity.  The
obligations of the Lenders under this Section 12.07 are subject to the
provisions of Section 5.01.

Section 12.08Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Lead Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 12.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 4.01 and 13.01) allowed in such judicial proceeding; and

-125-

--------------------------------------------------------------------------------

 

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Bank, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.12 of
this Agreement), and (iii) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action.

Section 12.10Resignation of the Agents.

(a)Each of the Administrative Agent and the Collateral Agent may at any time
give notice of its resignation to the Lenders and Lead Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with Lead Borrower’s consent (other than during the existence of an Event of
Default under Section 11.01 or 11.05), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders (and consented to by Lead Borrower, to the
extent so required) and shall have accepted such appointment within 30 days
after the retiring Administrative Agent or retiring Collateral Agent, as
applicable, gives notice of its resignation, then the retiring Administrative
Agent or the retiring Collateral Agent, as applicable, may, with Lead Borrower’s
consent (other than during the existence of an Event of Default under Section
11.01 or 11.05), on behalf of the Lenders, appoint a successor Administrative
Agent or successor Collateral Agent, as applicable, meeting the qualifications
set forth above; provided that if the Administrative Agent or the Collateral
Agent shall notify Lead Borrower and the Lenders that no qualifying Person has
accepted such appointment within such period, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative

-126-

--------------------------------------------------------------------------------

 

 

Agent or retiring Collateral Agent, as applicable, shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders under any of the Credit Documents, the retiring Collateral
Agent shall continue to hold such collateral security solely for purposes of
maintaining the Secured Creditors’ security interest thereon until such time as
a successor Collateral Agent is appointed) and (b) all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent or the Collateral Agent, as applicable, shall instead be made by or to
each Lender directly, until such time as the Required Lenders (with the consent
of Lead Borrower, to the extent so required) appoint a successor Administrative
Agent or as Collateral Agent, as applicable, as provided for above in this
Section 12.10.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent or the retiring (or retired)
Collateral Agent, as applicable, and the retiring Administrative Agent or
retiring Collateral Agent, as applicable, shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section).  After the
retiring Administrative Agent’s or retiring Collateral Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this Section
12 and Section 13.01 shall continue in effect for the benefit of such retiring
Administrative Agent or retiring Collateral Agent, as applicable, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent or retiring
Collateral Agent, as applicable, was acting as Administrative Agent or
Collateral Agent.

(b)Any resignation by Bank of America as administrative agent pursuant to this
Section 12.10 shall also constitute its resignation as lender of the Swingline
Loans to the extent that Bank of America is acting in such capacity at such
time.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring lender of the Swingline
Loans and (ii) the retiring lender of the Swingline Loans shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents.

Section 12.11Collateral Matters and Guaranty Matters.  Each of the Lenders
(including in its capacity as a potential Secured Bank Product Provider) and the
Issuing Bank irrevocably authorizes the Administrative Agent and the Collateral
Agent, as applicable,

(i)to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (A) upon termination of the Aggregate
Commitments, payment in full of all Obligations (other than (x) contingent
indemnification obligations and (y) Secured Bank Product Obligations not then
due) and termination of all Letters of Credit (other than Letters of Credit that
have been Cash Collateralized in an amount equal to 102% of the face amount
thereof), (B) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Credit Document to a Person that is
not a Credit Party, (C) subject to Section 13.12(a)(ii), if approved, authorized
or ratified in writing by the Required Lenders, (D) that constitutes Excluded
Collateral, (E) if the property subject to such Lien is owned by a Subsidiary
Guarantor, subject to Section 13.12, upon release of such Subsidiary Guarantor
from its obligations under the Guaranty Agreement pursuant to clause (ii) below
or (F) if approved, authorized or ratified in writing in accordance with Section
13.12;

(ii)to release any Subsidiary Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction permitted hereunder; and

(iii)to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Sections 10.01(vi) or (xiv) or any other Lien that
is expressly permitted by Section 10.01 to be senior to the Lien securing the
Obligations or to release, and to execute and/or deliver documents to evidence
the release or non-existence of, any Lien securing the Obligations upon any
Excluded Collateral.

-127-

--------------------------------------------------------------------------------

 

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as applicable, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 12.11.  In each
case as specified in this Section 12.11, the Administrative Agent and the
Collateral Agent will (and each Lender irrevocably authorizes the Administrative
Agent and the Collateral Agent to), at the Borrowers’ expense, execute and
deliver to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Credit Documents and this Section 12.11.

The Administrative Agent and the Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s and the
Collateral Agent’s Lien thereon, or any certificate prepared by any Credit Party
in connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

Section 12.12Bank Product Providers.  Each Secured Bank Product Provider agrees
to be bound by this Section 12 to the same extent as a Lender hereunder.  Each
such Secured Bank Product Provider shall indemnify and hold harmless the
Administrative Agent and the Collateral Agent, to the extent not reimbursed by
the Credit Parties, against all claims that may be incurred by or asserted
against the Administrative Agent and the Collateral Agent in connection with
such provider’s Secured Bank Product Obligations.

Section 12.13Withholding Taxes.  To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the Internal Revenue Service
or any other authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), such Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrowers pursuant to Section 5.01 and without limiting or expanding the
obligation of the Borrowers to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 12.13.  The agreements in
this Section 12.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

Section 12.14Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

-128-

--------------------------------------------------------------------------------

 

 

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement; or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless clause (i) in the immediately preceding paragraph (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in clause (iv) in the
immediately preceding paragraph (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

(i)none of the Administrative Agent or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or any other Agent or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

-129-

--------------------------------------------------------------------------------

 

 

The Administrative Agent and each other Agent hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE 13

Miscellaneous

Section 13.01Payment of Expenses, etc.

(a)The Credit Parties hereby jointly and severally agree, from and after the
Closing Date, to:  (i) pay all reasonable invoiced out-of-pocket costs and
expenses of the Agents (limited, in the case of legal expenses, to the
reasonable fees and disbursements of one primary counsel to all Agents and, if
reasonably necessary, one local counsel in any relevant jurisdiction (which may
include a single firm of counsel acting in multiple jurisdictions)) in
connection with (x) the preparation, execution, enforcement and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein, (y) the administration hereof and thereof and
any amendment, waiver or consent relating hereto or thereto (whether or not
effective) and (z) their syndication efforts with respect to this Agreement;
(ii) pay all reasonable invoiced out-of-pocket costs and expenses of the Agents
and each Lender in connection with the enforcement of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (limited, in the case of
legal expenses, to one primary counsel to all Agents and Lenders to be retained
by the Administrative Agent and, if reasonably necessary, one local counsel in
any relevant jurisdiction (which may include a single firm of counsel acting in
multiple jurisdictions) and, in the case of an actual or perceived conflict of
interest where any Indemnified Person affected by such conflict informs Lead
Borrower of such conflict, of a single additional firm of counsel in each
relevant jurisdiction for all similarly situated affected Indemnified Persons);
(iii) pay and hold each Agent and each Lender harmless from and against any and
all Other Taxes with respect to the foregoing matters and save each Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
such Agent, such Lender or the Lead Arranger) to pay such Other Taxes; and (iv)
indemnify each Agent and each Lender and their respective Affiliates and the
partners, shareholders, officers, directors, employees, agents, trustees,
representatives and investment advisors of each of the foregoing, in each case,
together with their respective successors and assigns of all persons
constituting “Indemnified Persons” (each, an “Indemnified Person”) from and hold
each of them harmless against any and all liabilities, obligations (including
removal or remedial actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
attorneys’ and consultants’ fees and disbursements) (but excluding Taxes other
than Taxes that represent liabilities, obligations, losses, damages, penalties,
actions, costs, expenses and disbursements arising from a non-Tax claim)
incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the proceeds of any Loans hereunder or the consummation of the Transaction or
any other transactions contemplated herein or in any other Credit Document or
the exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (b) the actual or alleged presence of Hazardous Materials
relating in any way to any Real Property owned, leased or operated, at any time,
by Lead Borrower or any of its Subsidiaries; the generation, storage,
transportation, handling, Release or threat of Release of Hazardous Materials by
Lead Borrower or any of its Subsidiaries at any location, whether or not owned,
leased or operated by Lead Borrower or any of its Subsidiaries; the
non-compliance by Lead Borrower or any of its Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property; or any Environmental Claim or liability under Environmental Laws
relating in any way to Lead Borrower, any of its

-130-

--------------------------------------------------------------------------------

 

 

Subsidiaries or relating in any way to any Real Property at any time owned,
leased or operated by Lead Borrower or any of its Subsidiaries, including, in
each case, without limitation, the reasonable fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnified Person (but excluding in each case (and each
Indemnified Person, by accepting the benefits hereof, agrees to promptly refund
or return any indemnity received hereunder to the extent it is later determined
by a final, non-appealable judgment of a court of competent jurisdiction that
such Indemnified Person is not entitled thereto) any losses, liabilities,
claims, damages or expenses (i) to the extent incurred by reason of the gross
negligence, bad faith or willful misconduct of the applicable Indemnified
Person, any Affiliate of such Indemnified Person or any of their respective
directors, officers, employees, representatives, agents, Affiliates, trustees or
investment advisors, (ii) to the extent incurred by reason of any material
breach of the obligations of such Indemnified Person under this Agreement or the
other Credit Documents (in the case of each of the preceding clauses (i) and
(ii), as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (iii) that do not involve or arise from an act or
omission by any Credit Party or any of their respective affiliates and is
brought by an Indemnified Person against another Indemnified Person (other than
claims against any Agent solely in its capacity as such or in its fulfilling
such role)).  To the extent that the undertaking to indemnify, pay or hold
harmless any Agent or any Lender or other Indemnified Person set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Credit Parties shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

(b)No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems.

(c)No party hereto (and no Indemnified Person or any Subsidiary or Affiliate of
Holdings or the Borrowers) shall be responsible to any other party hereto (or
any Indemnified Person or any Subsidiary or Affiliate of Holdings or the
Borrowers) for any indirect, special, exemplary, incidental, punitive or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) which may be alleged as a result of this
Agreement or any other Credit Document or the financing contemplated hereby;
provided that nothing in this Section 13.01(c) shall limit the Credit Parties’
indemnity obligations to the extent that such indirect, special, punitive or
consequential damages are included in any claim by a third party unaffiliated
with any Indemnified Person with respect to which the applicable Indemnified
Person is entitled to indemnification under Section 13.01(a).

Section 13.02Right of Set-off.

(a)In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, the
Collateral Agent, each Issuing Bank and each Lender is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) (other than accounts used exclusively for payroll,
payroll taxes, fiduciary and trust purposes, and employee benefits) and any
other Indebtedness at any time held or owing by the Administrative Agent, the
Collateral Agent, such Issuing Bank or such Lender (including, without
limitation, by branches and agencies of the Administrative Agent, Collateral
Agent or such Lender wherever located) to or for the credit or the account of
Lead Borrower or any of its Subsidiaries against and on account of the
Obligations and liabilities of the Credit Parties to the Administrative Agent,
the Collateral Agent, such Issuing Bank or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, the Collateral Agent, such Issuing Bank or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.

(b)NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
ISSUING BANK OR LENDER SHALL EXERCISE A RIGHT OF SET-OFF, LIEN OR

-131-

--------------------------------------------------------------------------------

 

 

COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS
TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE
ADMINISTRATIVE AGENT, IF  SUCH SET-OFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY
OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE
SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY ISSUING BANK OR ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID.  THIS SUBSECTION (b) SHALL BE
SOLELY FOR THE BENEFIT OF EACH ISSUING BANK, EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT HEREUNDER.

Section 13.03Notices.

(a)Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electronic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or
transmitted:  if to any Credit Party, c/o ATS Consolidated, Inc.Verra Mobility
Corporation, c/o Platinum Equity, LLC, 360 North Crescent Drive, Beverly Hills,
CA 90210, Attention:  Legal Department, Telecopier No.:  (310) 712-1863; with a
copy (which shall not constitute notice) to Willkie Farr & Gallagher LLP, 787
Seventh Avenue, New York, New York, 10019, Attention:  P. Joshua Deason,
Telecopier No.: (212) 728-9631;  if to any Lender, at its address specified in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to Lead Borrower); and if to the Administrative Agent, at
the Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to Lead Borrower and the
Administrative Agent. All such notices and communications shall, when mailed or
overnight courier, be effective when deposited in the mails, or overnight
courier, as the case may be, or sent by facsimile or other electronic means of
transmission, except that notices and communications to the Administrative Agent
and the Borrowers shall not be effective until received by the Administrative
Agent or Lead Borrower, as the case may be.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent.  Each
of the Administrative Agent, the Collateral Agent, Lead Borrower or Holdings
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c)(i) Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

-132-

--------------------------------------------------------------------------------

 

 

(d)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall any
of the Administrative Agent, the Collateral Agent or any of their respective
Related Parties (collectively, the “Agent Parties”) have any liability to
Holdings, the Borrowers, the Subsidiary Guarantors, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of a Borrower’s, any Credit Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic messaging service, or through the
Internet, in the absence of gross negligence, bad faith or willful misconduct of
any Agent Party, as determined by a court of competent jurisdiction and by a
final and nonappealable judgment.

Section 13.04Benefit of Agreement; Assignments; Participations, etc.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void), except as
contemplated by Section 10.02(vi), and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Transferees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and Revolving Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(a)Lead Borrower; provided that, Lead Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days, after having received notice
thereof; provided that no consent of Lead Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing under Section 11.01 or 11.05,
any other Eligible Transferee;

(b)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(c)each Issuing Bank; provided that no consent of the Issuing Banks shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund;

(ii)Assignments shall be subject to the following additional conditions:

(a)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Revolving Loans, the amount of the Commitment or Revolving Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
Lead Borrower and the Administrative Agent otherwise consent; provided that no
such consent of Lead Borrower shall be required if an Event of Default has
occurred and is continuing under Section 11.01 or 11.05;

-133-

--------------------------------------------------------------------------------

 

 

(b)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one tranche of Commitments or Revolving Loans;

(c)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption (by
reference pursuant to a Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants), together with the
payment by the assignee of a processing and recordation fee of $3,500; and

(d)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
5.01 and 13.01.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 13.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers and, as to its own positions only, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (ii) above and any written
consent to such assignment required by clause (ii) above, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this clause (v).

-134-

--------------------------------------------------------------------------------

 

 

(c)Any Lender may, without the consent of Lead Borrower or the Administrative
Agent, sell participations to one or more Eligible Transferees (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Term
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender or each
adversely affected Lender and that directly affects such Participant.  The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.10 and 5.04 (subject to the requirements and limitations therein (it
being understood that the documentation required under Sections 5.04(b) and (c)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section 13.04; provided that such Participant (A) agrees to be subject
to the provisions of Section 3.03 as if it were an under assignee clause (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Section 3.01 or 5.01, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at Lead Borrower’s request and expense, to
use reasonable efforts to cooperate with Lead Borrower to effectuate the
provisions of Section 3.04 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.03 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of Lead
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments or Revolving Loan or its other obligations under any
Credit Document)  to any Person except to the extent such disclosure is
necessary to establish that such Commitment, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Revolving Loans and Notes hereunder to a Federal Reserve Bank or central
banking authority in support of borrowings made by such Lender from such Federal
Reserve Bank or central banking authority and, with prior notification to the
Administrative Agent (but without the consent of the Administrative Agent or
Lead Borrower), any Lender which is a fund may pledge all or any portion of its
Revolving Loans and Notes to its trustee or to a collateral agent providing
credit or credit support to such Lender in support of its obligations to such
trustee, such collateral agent or a holder of such obligations, as the case may
be.  No pledge pursuant to this clause (d) shall release the transferor Lender
from any of its obligations hereunder.

(e)Each Lender acknowledges and agrees to comply with the provisions of this
Section 13.04 applicable to it as a Lender hereunder.

(f)If any Borrower wishes to replace the Revolving Loans or Commitments with
Revolving Loans or Commitments having different terms, it shall have the option,
with the consent of the Administrative Agent and subject to at least three
Business Days’ advance notice to the Lenders of such Revolving Loans or holdings
such Commitments, instead of prepaying the Revolving Loans or reducing or
terminating the Commitments to be replaced, to (i) require such Lenders to
assign such Revolving Loans or Commitments to the Administrative Agent or its
designees and (ii) amend the terms thereof in accordance with Section 13.12
(with such replacement, if applicable, being deemed to have been made pursuant
to Section 13.12).  Pursuant to any such assignment, all Revolving Loans and
Commitments to be replaced shall be purchased at par (allocated among the
applicable Lenders in the same manner

-135-

--------------------------------------------------------------------------------

 

 

as would be required if such Revolving Loans were being optionally prepaid or
such Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 2.08.  By receiving such purchase price, the
applicable Lenders shall automatically be deemed to have assigned such Revolving
Loans or Commitments pursuant to the terms of an Assignment and Assumption, and
accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

(g)The Administrative Agent shall have the right, and Lead Borrower hereby
expressly authorizes the Administrative Agent to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
Lead Borrower (or its counsel) and any updates thereto.  The Borrower hereby
agrees that any such requesting Lender may share the list of Disqualified
Lenders with any potential assignee, transferee or participant.  Notwithstanding
the foregoing, each Credit Party and the Lenders acknowledge and agree that the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions of this Agreement relating to Disqualified Lenders (other than with
respect to assignments or participations by it of its Loans and Commitments, if
any).  Without limiting the generality of the foregoing, the Administrative
Agent shall not ‎(x) be obligated to ascertain, monitor or inquire as to whether
any Lender or participant or prospective Lender or participant is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any ‎Disqualified Lender (other than with respect to assignments or
participations by it of its Loans and Commitments, if any).

(h)Disqualified Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, any assignment to a Disqualified Lender shall not be void, but
shall be subject to the following provisions:

(i)If any assignment is made to any Disqualified Lender without Lead Borrower’s
prior written consent, or if any Person becomes a Disqualified Lender after the
Closing Date, Lead Borrower may, at its sole expense and effort, upon notice to
the applicable Disqualified Lender and the Administrative Agent, cancel any
unfunded Commitment the subject thereof and (A) in the case of outstanding Loans
held by Disqualified Lenders, prepay such Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such Loans, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder (it being
understood that, notwithstanding anything in the Credit Documents to the
contrary, any such prepayment shall not be subject to any provisions requiring
prepayments of the Loans on a pro rata basis and no other Loans shall be
required to be repaid as a result of such prepayment) and/or (B) require such
Disqualified Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in this Section 13.04), all of its
interest, rights and obligations under this Agreement and related Credit
Documents to an Eligible Transferee that shall assume such obligations at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such interests, rights and obligations, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder; provided that (i) Lead Borrower
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 13.04(b)(unless waived by the Administrative Agent), and
(ii) in the case of clause (A) above, the Borrowers shall not use the proceeds
from any Loans or loans under the Term Loan Credit Agreement to prepay any Loans
held by Disqualified Lenders.

(ii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lender consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified

-136-

--------------------------------------------------------------------------------

 

 

Lender party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Lender does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

Section 13.05No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between any Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have.  No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

Section 13.06[Reserved].

Section 13.07Calculations; Computations.

(a)The financial statements to be furnished to the Lenders pursuant hereto shall
be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided further, that if Lead Borrower
notifies the Administrative Agent that Lead Borrower wishes to amend any
leverage calculation or any financial definition used therein to implement the
effect of any change in U.S. GAAP or the application thereof occurring after the
Closing Date on the operation thereof (or if the Administrative Agent notifies
Lead Borrower that the Required Lenders wish to amend any leverage test or any
financial definition used therein for such purpose), then Lead Borrower and the
Administrative Agent shall negotiate in good faith to amend such leverage test
or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided, further that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is
amended.  Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect) and
(ii) the accounting for any lease shall be based on Lead Borrower’s treatment
thereof in accordance with U.S. GAAP as in effect on the Closing Date and
without giving effect to any subsequent changes in U.S. GAAP (or the required
implementation of any previously promulgated changes in U.S. GAAP) relating to
the treatment of a lease as an operating lease or capitalized lease.

(b)The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

-137-

--------------------------------------------------------------------------------

 

 

Section 13.08GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.

(a)THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK; provided that (A) the interpretation of the
definition of “material adverse effect” (as defined in THE acquisition
agreement), and whether or not such “material adverse effect” has occurred, (B)
the determination of the accuracy of any OF THE Acquisition Agreement
RepresentationS, and whether as a result of any inaccuracy thereof the
conditions set forth in Section 6.14 with respect to SUCH REPRESENTATIONS have
not been satisfied, and (C) the determination of whether THE Acquisition has
been consummated in accordance with the terms of THE APPLICABLE Acquisition
Agreement, in each case shall be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
(EXCEPT THAT, (X) IN THE CASE OF ANY SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE
BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH
THE RELEVANT COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN
THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO
ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDINGS) SHALL BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF THE PARTIES
HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD
OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.

(b)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

-138-

--------------------------------------------------------------------------------

 

 

(c)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 13.09Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with Lead Borrower and the
Administrative Agent.

Section 13.10Joint and Several Liability of Borrowers.

(a)Each Borrower is accepting joint and several liability hereunder and under
the other Credit Documents in consideration of the financial accommodations to
be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
13.10), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.

(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d)The Obligations of each Borrower under the provisions of this Section 13.10
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e)Except as otherwise expressly provided in this Agreement and the other Credit
Documents, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any Revolving Commitment Increase or Extended
Revolving Loans issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by any
Agent or any other Secured Creditor under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  

(f)Each Borrower represents and warrants to the Agents and the other Secured
Creditor that such Borrower is currently informed of the financial condition of
the other Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the
Obligations.  Each Borrower further represents and warrants to Agent and the
other Secured Creditor that such Borrower has read and understands the terms and
conditions of the Credit Documents.  Each Borrower hereby covenants that such
Borrower will continue to keep informed of the other Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

(g)Each Borrower waives all rights and defenses arising out of an election of
remedies by any Agent or any other Secured Creditor, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed such Agent’s or such Secured Creditor’s
rights of subrogation and reimbursement against any Borrower.

-139-

--------------------------------------------------------------------------------

 

 

(h)Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are or become secured by Real Property.  This means,
among other things:

(i)the Agents and other Secured Creditors may collect from such Borrower without
first foreclosing on any Real Property or personal property Collateral pledged
by Borrowers.

(ii)If any Agent or any other Secured Creditor forecloses on any Collateral
consisting of Real Property pledged by any Credit Party:

(A)the amount of the Obligations may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if such Collateral is worth
more than the sale price; and

(B)the Agents and the other Secured Creditors may collect from such Borrower
even if any Agent or other Secured Creditor, by foreclosing on the Collateral
consisting of Real Property, has destroyed any right such Borrower may have to
collect from the other Borrowers or any other Credit Party.

This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Obligations are or become secured by Real
Property.

(i)The provisions of this Section 13.10 are made for the benefit of the Agents,
the other Secured Creditors and their respective successors and assigns, and may
be enforced by it or them from time to time against any or all Borrowers as
often as occasion therefor may arise and without requirement on the part of any
Agent, any other Secured Creditor or any of their respective successors or
assigns first to marshal any of its or their claims or to exercise any of its or
their rights against any Borrower or to exhaust any remedies available to it or
them against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy.  The
provisions of this Section 13.10 shall remain in effect until all of the
Obligations shall have been paid in full in accordance with the express terms of
this Agreement.  If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or any other Secured Creditor upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 13.10 will forthwith be reinstated in effect, as though such
payment had not been made.

(j)Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Credit Documents,
any payments made by it to any Agent or any other Secured Creditor with respect
to any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in accordance with the terms of
this Agreement.  Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or any other Secured Creditor
hereunder or under any other Credit Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

(k)Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to any indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the
Obligations.  Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash.  If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, subject
to any applicable intercreditor agreements then in effect, such amounts shall be
collected, enforced and received by such Borrower as trustee for the Agents, and
such Borrower shall deliver any such amounts to Administrative Agent for
application to the Obligations in accordance with Section 7.4 of the Security
Agreement.

-140-

--------------------------------------------------------------------------------

 

 

(l)Each Borrower hereby agrees that, to the extent any Borrower shall have paid
more than its proportionate share of any payment made hereunder, such Borrower
shall be entitled to seek and receive contribution from and against any other
Borrower hereunder which has not paid its proportionate share of such payment,
in an amount not to exceed the highest amount that would be valid and
enforceable and not subordinated to the claims of other creditors as determined
in any action or proceeding involving any state corporate, limited partnership
or limited liability law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally.  Each such Borrower’s right of contribution shall be
subject to the terms and conditions of clauses (j) and (k) of this Section
13.10. The provisions of this clause (l) shall in no respect limit the
obligations and liabilities of any Borrower to the Agents and the Lenders, and
each Borrower shall remain liable to the Agent and the Lenders for the full
amount such Borrower agreed to repay hereunder.

Section 13.11Headings Descriptive.  The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 13.12Amendment or Waiver; etc.(a)

(a)Except as expressly contemplated hereby, neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Credit Parties party hereto or thereto, the
Administrative Agent and the Required Lenders (although additional parties may
be added to (and annexes may be modified to reflect such additions) the Guaranty
Agreement and the Security Documents in accordance with the provisions hereof
and thereof without the consent of the other Credit Parties party thereto or the
Required Lenders) or the Administrative Agent with the written consent of the
Required Lenders, provided that no such change, waiver, discharge or termination
shall (i) without the prior written consent of each Lender (and Issuing Bank, if
applicable) directly and adversely affected thereby, extend the final scheduled
maturity of any Revolving Commitment, or reduce the rate or extend the time of
payment of interest or fees thereon; except in connection with the waiver of the
applicability of any post-default increase in interest rates, (ii) except as
otherwise expressly provided in the Security Documents, release all or
substantially all of the Collateral without the prior written consent of each
Lender, (iii) except as otherwise provided in the Credit Documents, release all
or substantially all of the value of the Guaranty by the Guarantors without the
prior written consent of each Lender, (iv) [reserved], (v) amend, modify or
waive any pro rata sharing provision of Section 2.10, the payment waterfall
provision of Section 11.11, or any provision of this Section 13.12(a) (except
for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the Revolving Commitments on the
Closing Date), in each case, without the prior written consent of each Lender
directly and adversely affected thereby, (vi) reduce the percentage specified in
the definition of “Required Lenders” or “Supermajority Lenders” without the
prior written consent of each Lender (it being understood that, with the prior
written consent of the Required Lenders or Supermajority Lenders, as applicable,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders or Supermajority Lenders, as
applicable, on substantially the same basis as the extensions of Revolving
Commitments are included on the Closing Date) or (vii) consent to the assignment
or transfer by any Borrower of any of its rights and obligations under this
Agreement without the consent of each Lender; provided further that no such
change, waiver, discharge or termination shall (1) increase the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Aggregate Commitments shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the Commitment of such
Lender), (2) without the consent of each Agent adversely affected thereby,
amend, modify or waive any provision of Section 12 or any other provision of any
Credit Document as the same relates to the rights or obligations of such Agent,
(3) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent, (4)
without the consent of an Issuing Bank or the Swingline Lender, amend, modify or
waive any provision relating to the rights or obligations of the such Issuing
Bank or Swingline Lender, (5) without the prior written consent of the
Supermajority Lenders, change the definition of the term “Availability” or
“Borrowing Base” or any component definition used therein (including, without
limitation, the definitions of “Eligible Accounts”, “Eligible Due from Agent
Accounts” and “Eligible Inventory”) if, as a result thereof, the amounts
available to be borrowed by the Borrowers would be increased; provided that the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves or to add Accounts and Inventory acquired in
a

-141-

--------------------------------------------------------------------------------

 

 

Permitted Acquisition to the Borrowing Base as provided herein or (6) without
the prior written consent of the Supermajority Lenders, increase the percentages
set forth in the term “Borrowing Base” or add any new classes of eligible assets
thereto.

(b)If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses (i)
through (v), inclusive, of the first proviso to Section 13.12(a), the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Lead Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 3.04 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay the outstanding Revolving Loans of such Lender in
accordance with Section 3.04; provided that, unless the Commitments that are
terminated, and Revolving Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto; provided further that in
any event Lead Borrower shall not have the right to replace a Lender, terminate
its Commitments or repay its Revolving Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 13.12(a).

(c)Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i), in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving Commitment
Amendment, and (ii) in accordance with the provisions of Section 2.19, enter
into an Extension Amendment; provided that after the execution and delivery by
the Borrowers, the Administrative Agent and each such Lender may thereafter only
be modified in accordance with the requirements of clause (a) above of this
Section 13.12.

(d)[Reserved.]

(e)Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f)Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

(g)Further, notwithstanding anything to the contrary contained in this Section
13.12, if following the Closing Date, the Administrative Agent and/or the
Collateral Agent and any Credit Party shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Credit Documents, then the Administrative Agent
and/or the Collateral Agent and the Credit Parties shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

-142-

--------------------------------------------------------------------------------

 

 

Section 13.13Survival.  All indemnities set forth herein including, without
limitation, in Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

Section 13.14Domicile of Loans.  Each Lender may transfer and carry its
Revolving Loans at, to or for the account of any office, Subsidiary or Affiliate
of such Lender.  Notwithstanding anything to the contrary contained herein, to
the extent that a transfer of Loans pursuant to this Section 13.14 would, at the
time of such transfer, result in increased costs under Section 3.01 or 5.01 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

Section 13.15Register.  The Borrowers hereby designate the Administrative Agent
to serve as their agent, solely for purposes of this Section 13.15, to maintain
a register (the “Register”) on which the Administrative Agent will record the
Commitments from time to time of each of the Lenders, the Revolving Commitments
and principal amount of Revolving Loans and LC Obligations by each of the
Lenders and each repayment in respect of the principal amount of the Loans of
each Lender.  Holdings, Lead Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement (and the
entries in the Register shall be conclusive for such purposes absent manifest
error), notwithstanding notice to the contrary.  With respect to any Lender, the
transfer of the Commitments of, and the principal (and interest) amounts of the
Revolving Loans owing to, such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Commitments and Revolving Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitments and Revolving Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Revolving Loans shall be recorded by the Administrative Agent on the Register
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Assumption pursuant to Section 13.04(b).  Coincident
with the delivery of such an Assignment and Assumption to the Administrative
Agent for acceptance and registration of assignment or transfer of all or part
of a Loan, or as soon thereafter as practicable, the assigning or transferor
Lender shall surrender the Note (if any) evidencing such Revolving Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender.  The registration of any provision of Revolving
Commitment Increases pursuant to Section 2.15 shall be recorded by the
Administrative Agent on the Register only upon the acceptance of the
Administrative Agent of a properly executed and delivered Incremental Revolving
Commitment Amendment. Coincident with the delivery of such Incremental Revolving
Commitment Amendment for acceptance and registration of the provision of
Revolving Commitment Increases, as the case may be, or as soon thereafter as
practicable, to the extent requested by any Lender of a Revolving Commitment
Increase, Notes shall be issued, at the Borrowers’ expense, to such Lender to be
in conformity with Section 2.04 (with appropriate modification) to the extent
needed to reflect Revolving Commitment Increases, and outstanding Revolving
Loans made by such Lender.

Section 13.16Confidentiality.

(a)Subject to the provisions of clause (b) of this Section 13.16, each Agent,
Lead Arranger and Lender agrees that it will not disclose without the prior
written consent, which may take the form of electronic mail, of Lead Borrower
(other than to its affiliates and its and their respective directors, officers,
employees, auditors, advisors or counsel or to another Lender if such Lender or
such Lender’s holding or parent company in its reasonable discretion determines
that any such party should have access to such information in connection with
the transactions contemplated by this Agreement and such Agent’s, Lead
Arranger’s or Lender’s role hereunder or investment in the Term Loans; provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender (or language substantially similar to this Section
13.16(a))) any non-public information with respect to the Borrowers or any of
their respective Subsidiaries (other than, for the avoidance of doubt,
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry) which is now or in the future furnished by or on behalf of any Credit
Party pursuant to this Agreement or any other Credit Document; provided that
each Agent, Lead Arranger and Lender may disclose any such information (i) as
has become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by such Agent, Lead Arranger or Lender, (ii) as may be
required or appropriate in any report, statement or

-143-

--------------------------------------------------------------------------------

 

 

testimony submitted to any municipal, state or Federal or supranational
regulatory body having or claiming to have jurisdiction over such Agent, Lead
Arranger or Lender or to the Federal Reserve Board or other central banking
authority or the Federal Deposit Insurance Corporation or similar organizations
(whether in the United States or elsewhere) or their successors, (iii) as may be
required or appropriate in respect to any summons or subpoena or in connection
with any litigation, (iv) in order to comply with any law, order, regulation or
ruling applicable to such Agent, Lead Arranger or Lender, (v) in the case of any
Lead Arranger or Lender, to the Administrative Agent or the Collateral Agent,
(vi) to any prospective or actual direct or indirect contractual counterparty
(other than any Disqualified Lender except that the list of Disqualified Lenders
may be furnished) in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 13.16 (or language substantially similar to this Section
13.16(a)), (vii) in the case of any Lender, to any prospective or actual
transferee, pledgee or participant (other than any Disqualified Lender except
that the list of Disqualified Lenders may be furnished) in connection with any
contemplated transfer, pledge or participation of any of the Notes or
Commitments or any interest therein by such Lender, (viii) has become available
to any Agent, Lead Arranger, any Lender, or any of their respective Affiliates
on a non-confidential basis from a source other than Holdings, any Borrower or
any Subsidiary thereof, and which source is not known by such Person to be
subject to a confidentiality restriction in respect thereof in favor of the
Borrowers or any Affiliate of the Borrowers, (ix) for purposes of establishing a
“due diligence” defense and (x) that has been independently developed by such
Agent, Lead Arranger or Lender without the use of any other confidential
information provided by the Borrowers or on the Borrowers’ behalf; provided that
such prospective transferee, pledge or participant agrees to be bound by the
confidentiality provisions contained in this Section 13.16 (or language
substantially similar to this Section 13.16(a)); provided, further, that, to the
extent permitted pursuant to any applicable law, order, regulation or ruling,
and other than in connection with credit and other bank examinations conducted
in the ordinary course with respect to such Agent, Lead Arranger or Lender, in
the case of any disclosure pursuant to the foregoing clauses (ii), (iii) or
(iv), such Agent, Lead Arranger or Lender will use its commercially reasonable
efforts to notify the Borrowers in advance of such disclosure so as to afford
the Borrowers the opportunity to protect the confidentiality of the information
proposed to be so disclosed.

(b)The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, Lead Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, Lead Borrower and its Subsidiaries); provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender.

Section 13.17USA Patriot Act Notice.  Each Lender hereby notifies Holdings and
the Borrowers that pursuant to the requirements of the USA PATRIOT Act Title III
of Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009)
(the “Patriot Act”), it is required to obtain, verify, and record information
that identifies Holdings, the Borrowers and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance with the
Patriot Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

Section 13.18[Reserved].

Section 13.19Waiver of Sovereign Immunity.  Each of the Credit Parties, in
respect of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that Holdings, the
Borrowers, or any of their respective Subsidiaries or any of their respective
properties has or may hereafter acquire any right of immunity, whether
characterized as sovereign immunity or otherwise, from any legal proceedings,
whether in the United States or elsewhere, to enforce or collect upon the Loans
or any Credit Document or any other liability or obligation of Holdings, the
Borrowers, or any of their respective Subsidiaries related to or arising from
the transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, Holdings and the
Borrowers, for themselves and on behalf of their respective Subsidiaries, hereby
expressly waive, to the fullest extent permissible under applicable law, any
such immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere.  Without limiting the
generality of the foregoing, Holdings and the Borrowers further agree that the
waivers set forth in this

-144-

--------------------------------------------------------------------------------

 

 

Section 13.19 shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.

Section 13.20[Reserved].

Section 13.21INTERCREDITOR AGREEMENT.

(a)EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT, WHICH IN
CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF
CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.

(b)THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.  REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF.  EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT.  A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c)THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND
THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY
OF ITS SUBSIDIARIES IS PARTY.  AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.

Section 13.22Absence of Fiduciary Relationship.  Notwithstanding any other
provision of this Agreement or any provision of any other Credit Document, (i)
none of the Lead Arrangers and their Affiliates or the Documentation Agent and
its Affiliates or any Lender shall, solely by reason of this Agreement or any
other Credit Document, have any fiduciary, advisory or agency relationship or
duty in respect of any Lender or any other Person and (ii) Holdings and the
Borrowers hereby waive, to the fullest extent permitted by law, any claims they
may have against the Lead Arrangers or their Affiliates, the Documentation Agent
or its Affiliates or any Lender for breach of fiduciary duty or alleged breach
of fiduciary duty by reason of this Agreement, any other Credit Document or the
transactions contemplated herby or thereby.

Section 13.23Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “execute,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other Notice of Borrowings,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

-145-

--------------------------------------------------------------------------------

 

 

Section 13.24Entire Agreement.  This Agreement and the other Credit Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements among the parties.

Section 13.25Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Credit Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

*   *   *

-146-